


Exhibit 10.18

 

DENVER CITY CENTER

 

OFFICE LEASE

 

SRI TEN DCC LLC,

A DELAWARE LIMITED LIABILITY COMPANY,

LANDLORD

 

AND

 

2U, INC.,

A DELAWARE CORPORATION,

TENANT

 

DATED AS OF:  MAY 11, 2016

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

1.

Premises

1

2.

Certain Basic Lease Terms

1

3.

Term; Delivery of Possession of Premises

2

4.

Condition of Premises

4

5.

Monthly Rent

7

6.

Security Deposit

8

7.

Additional Rent: Increases in Operating Expenses and Tax Expenses

8

8.

Use of Premises; Compliance with Law

12

9.

Alterations and Restoration

13

10.

Repair

14

11.

Abandonment

14

12.

Liens

15

13.

Assignment and Subletting

15

14.

Indemnification of Landlord

18

15.

Insurance

19

16.

Mutual Waiver of Subrogation Rights

20

17.

Utilities

20

18.

Personal Property and Other Taxes

23

19.

Rules and Regulations

23

20.

Surrender; Holding Over

23

21.

Subordination and Attornment

24

22.

Financing Condition

24

23.

Entry by Landlord

24

24.

Insolvency or Bankruptcy

25

25.

Default and Remedies

25

26.

Damage or Destruction

28

27.

Eminent Domain

28

28.

Landlord’s Liability; Sale of Building

29

29.

Estoppel Certificates

30

30.

Right of Landlord to Perform

30

31.

Late Charge; Late Payments

30

32.

Attorneys’ Fees; Waiver of Jury Trial

30

33.

Waiver

31

34.

Notices

31

35.

Notice of Surrender

31

36.

Defined Terms and Marginal Headings

31

37.

Time and Applicable Law

32

38.

Successors

32

39.

Entire Agreement; Modifications

32

40.

Light and Air

32

41.

Name of Building

32

42.

Severability

32

43.

Authority

32

44.

No Offer

32

45.

Real Estate Brokers

32

46.

Consents and Approvals

32

47.

Reserved Rights

33

48.

Financial Statements

33

49.

Substitution of Premises

33

50.

Nondisclosure of Lease Terms

33

51.

Signage Rights

34

52.

Parking

34

53.

Transportation Management

35

54.

Renovation of the Project and Other Improvements

35

55.

Quiet Enjoyment

36

56.

No Discrimination

36

57.

Renewal Option

36

58.

Right of First Offer

37

59.

Existing Sublease Protection; Limited Termination Right

39

 

 

 

EXHIBITS

 

A — Outline of Premises

 

B — Rules and Regulations

 

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

C — Form of Commencement Date Letter

 

D — Current Janitorial Specifications

 

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made as of the 11th day of May, 2016, between SRI TEN DCC LLC, a
Delaware limited liability company (“Landlord”), and 2U, INC., a Delaware
corporation (“Tenant”).

 

1.                                      Premises.  Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, on the terms and conditions set
forth herein, the space outlined on the attached Exhibit A (the “Premises”). 
The Premises are located on the floor(s) specified in Paragraph 2 below of the
building (the “Building”) located at 707 Seventeenth Street, Denver, Colorado. 
The Building, the parcel(s) of land (the “Land”) on which the Building is
located and the other improvements on the Land (including the walkways and
landscaping) are referred to herein as the “Real Property.”  The Real Property
is a part of the office and retail project (which includes rights to portions of
two (2) parking garages) commonly known as Denver City Center (the “Project”).

 

Tenant’s lease of the Premises shall include the right to use, in common with
others and subject to the other provisions of this Lease, the public lobbies,
entrances, stairs, elevators and other public portions of the Building, as well
as the common areas (including all amenities available) of the other portions of
the Project that are pertinent to Tenant’s occupancy and use of the Premises. 
Tenant shall comply with all recorded covenants, conditions and restrictions
currently or hereinafter affecting the Project and agrees that this Lease shall
be subject and subordinate thereto.  All of the windows and outside walls of the
Premises and any space in the Premises used for shafts, stacks, pipes, conduits,
ducts, electrical equipment or other utilities or Building facilities are
reserved solely to Landlord and Landlord shall have rights of access through the
Premises, subject to the provisions of Paragraph 23 hereof, for the purpose of
operating, maintaining and repairing the same.

 

2.                                      Certain Basic Lease Terms.  As used
herein, the following terms shall have the meaning specified below:

 

a.                                      Floor(s) on which the Premises are
located:  28 and 26.  The Premises consists of all of the leasable space on
Floors 28 and 26.  The Premises are currently designated as Suites 2800 and
2600, which designation may be subject to change by Landlord upon written notice
to Tenant.  Landlord and Tenant agree that for the purpose of this Lease, the
Premises shall be deemed to contain 50,068 rentable square feet (“RSF”) of space
in the aggregate, of which 25,071 RSF is located on the 28th floor (the “28th
Floor Premises”) and 24,997 RSF is located on the 26th floor (the “26th Floor
Premises”).  Landlord shall have no right to relocate Tenant from the Premises
during the term of this Lease and any extensions thereof.

 

b.                                      Lease term:  Approximately eight
(8) years and two (2) months, commencing on the date of Substantial Completion
or deemed Substantially Completed (as described in Paragraph 4(d) below) of the
28th Floor Tenant Improvements (as described in Paragraph 4(a) below) to be
constructed in the 28th Floor Premises pursuant to Paragraph 4 (the
“Commencement Date”), and ending on the last day of the ninety-eighth (98th)
full calendar month thereafter (the “Expiration Date”).  Landlord and Tenant
acknowledge and agree that the delivery of the 26th Floor Premises will occur
after the Commencement Date, as more fully described in Paragraph 3, and that
Tenant will not be responsible for payment of Monthly Rent or Additional Rent
with respect to the 26th Floor Premises until the 26th Floor Premises
Commencement Date (as defined in Paragraph 3(b)(ii) below) but such delayed
delivery of the 26th Floor Premises shall not postpone the Commencement Date or
extend the Lease term hereunder.

 

c.                                       Monthly Rent:

 

28th Floor Premises:

 

 

10/1/16 - 6/30/17*

Free/Abated (the “28th Floor Premises Abatement Period”)

7/1/17 - 6/30/18

$23.00/RSF/year ($48,052.75 per month)

7/1/18 - 6/30/19

$23.75/RSF/year ($49,619.69 per month)

7/1/19 - 6/30/20

$24.50/RSF/year ($51,186.63 per month)

7/1/20 - 6/30/21

$25.25/RSF/year ($52,753.56 per month)

7/1/21 - 6/30/22

$26.00/RSF/year ($54,320.50 per month)

7/1/22 - 6/30/23

$26.75/RSF/year ($55,887.44 per month)

7/1/23 - 6/30/24

$27.50/RSF/year ($57,454.38 per month)

7/1/24 - 11/30/24

$28.25/RSF/year ($59,021.31 per month)

 

--------------------------------------------------------------------------------

*This rental table assumes that the Commencement Date will occur on the
Estimated Commencement Date (hereinafter defined).  If the Commencement Date
occurs on a day other than the Estimated Commencement Date, all dates will be
modified appropriately in the Commencement Letter (hereinafter defined) so that
the 28th Floor Premises Abatement Period shall be a period of nine (9) months,
and the Lease term shall consist of eight (8) years and two (2) months (plus any
partial month at

 

1

--------------------------------------------------------------------------------


 

the beginning of the Lease term, if the Commencement Date occurs other than on
the first day of a calendar month).

 

26th Floor Premises:

 

 

4/1/17 - 8/31/17**

Free/Abated (the “26th Floor Premises Abated Rent Period”)

9/1/17 - 3/31/18

$23.00/RSF/year ($47,910.92 per month)

4/1/18 - 3/31/19

$23.75/RSF/year ($49,473.23 per month)

4/1/19 - 3/31/20

$24.50/RSF/year ($51,035.54 per month)

4/1/20 - 3/31/21

$25.25/RSF/year ($52,597.85 per month)

4/1/21 - 3/31/22

$26.00/RSF/year ($54,160.17 per month)

4/1/22 - 3/31/23

$26.75/RSF/year ($55,722.48 per month)

4/1/23 - 3/31/24

$27.50/RSF/year ($57,284.79 per month)

4/1/24 - 11/30/24:

$28.25/RSF/year ($58,847.10 per month)

 

--------------------------------------------------------------------------------

**This rental table assumes that the 26th Floor Premises Commencement Date
(hereinafter defined) will occur on the Estimated 26th Floor Premises
Commencement Date (hereinafter defined).  If the 26th Floor Premises
Commencement Date occurs on a day other than the Estimated 26th Floor Premises
Commencement Date, all dates will be modified appropriately in the Commencement
Letter so that the 26th Floor Premises Abated Rent Period shall be a period of
five (5) months, and the Lease term for the 26th Floor Premises will end
co-terminus with the Expiration Date.

 

d.                                      Security Deposit:  One Million One
Hundred Thousand and No Dollars ($1,100,000.00), in the form of either a Cash
Deposit or a Letter of Credit (as each of such terms is defined in Paragraph 6).

 

e.                                       Tenant’s Share:  28th Floor Premises -
4.49% / 26th Floor Premises - 4.48%.

 

f.                                        Business of Tenant:  Education
technology company.

 

g.                                       Real estate broker(s):  Jones Lang
LaSalle, Landlord’s broker and Savills Studley, Tenant’s broker.

 

3.                                      Term; Delivery of Possession of
Premises.

 

a.                                      Term.  The term of this Lease shall
commence on the Commencement Date (as defined in Paragraph 2(b)) and, unless
sooner terminated pursuant to the terms hereof or at law, shall expire on the
Expiration Date (as defined in Paragraph 2(b)).  Within ten (10) Business Days
(hereinafter defined) of either party’s request after the 26th Floor Premises
Commencement Date, Landlord and Tenant shall execute a letter in substantially
the form of Exhibit C attached hereto confirming the Commencement Date, the 26th
Floor Premises Commencement Date and the Expiration Date (the “Commencement
Letter”).  At Landlord’s option, Landlord may elect to bifurcate the
commencement letter and send a letter confirming the Commencement Date and
delivery of the 28th Floor Premises, and a separate commencement letter
confirming the 26th Floor Premises Commencement Date at such time as that date
is established.

 

b.                                      Delivery of Possession.

 

1.                                      28th Floor Premises.  The 28th Floor
Premises shall be delivered to Tenant upon Substantial Completion of the 28th
Floor Premises Tenant Improvements to be constructed in the Premises by Landlord
pursuant to Paragraph 4.  Landlord estimates that the 28th Floor Premises Tenant
Improvements will be Substantially Completed by October 1, 2016 (the “Estimated
Commencement Date”).  If Substantial Completion of the 28th Floor Premises
Tenant Improvements and delivery of possession of the 28th Floor Premises is
delayed for any reason whatsoever, this Lease shall not be void or voidable,
except as expressly provided herein.  Further, no delay in delivery of
possession of the 28th Floor Premises to Tenant shall operate to extend the term
of this Lease or amend Tenant’s obligations under this Lease, except as
expressly provided herein.  Except as expressly provided herein, in no event
shall Landlord be liable to Tenant for any delay in completion of the 28th Floor
Tenant Improvements caused or occasioned by strikes, lockout, labor disputes,
shortages of material or labor, fire or other casualty, acts of God or any other
cause beyond the reasonable control of Landlord (collectively, “Force
Majeure”).  Notwithstanding the foregoing, if delivery of possession of the 28th
Floor Premises has not occurred by October 15, 2016 (the “28th Floor Final
Target Delivery Date”), unless such failure is due to Force Majeure or a Tenant
Delay, then Tenant shall be entitled, as its sole and exclusive remedy for such
delay (except as provided in subparagraph (iv) below), to an extension of the
28th Floor Premises Abatement Period for one (1) day for each day after the 28th
Floor Final Target Delivery Date that the entire 28th Floor Premises has not
been delivered to Tenant Substantially Completed; and if delivery of possession
of the 28th Floor Premises has not occurred within thirty (30) days following
the 28th Floor Final Target Delivery Date, unless such failure is due to Force
Majeure or a Tenant Delay, then Tenant

 

2

--------------------------------------------------------------------------------


 

shall be entitled, as its sole and exclusive remedy for such delay (except as
provided in subparagraph (iv) below), to an extension of the 28th Floor Premises
Abatement Period for one and one half (1.5) of a day for each day after thirty
(30) days following the 28th Floor Final Target Delivery Date that the entire
28th Floor Premises has not been delivered to Tenant Substantially Completed;
and if delivery of possession of the 28th Floor Premises has not occurred within
sixty (60) days following the 28th Floor Final Target Delivery Date, unless such
failure is due to Force Majeure or a Tenant Delay, then Tenant shall be
entitled, as its sole and exclusive remedy for such delay (except as provided in
subparagraph (iv) below), to an extension of the 28th Floor Premises Abatement
Period for two (2) days for each day after sixty (60) days following the 28th
Floor Final Target Delivery Date that the entire 28th Floor Premises has not
been delivered to Tenant Substantially Completed.

 

2.                                      26th Floor Premises.  The 26th Floor
Premises shall be delivered to Tenant upon Substantial Completion of the 26th
Floor Premises Tenant Improvements to be constructed in the Premises by Landlord
pursuant to Paragraph 4 (such date, the “26th Floor Premises Commencement
Date”).  Landlord estimates that the 26th Floor Premises Tenant Improvements
will be Substantially Completed by April 1, 2017 (the “Estimated 26th Floor
Premises Commencement Date”).  If Substantial Completion of the 26th Floor
Premises Tenant Improvements and delivery of possession of the 26th Floor
Premises is delayed for any reason whatsoever, this Lease shall not be void or
voidable.  Further, no delay in delivery of possession of the 26th Floor
Premises to Tenant shall operate to extend the term of this Lease or amend
Tenant’s obligations under this Lease, except as expressly provided herein.  In
no event shall Landlord be liable to Tenant for any delay in completion of the
26th Floor Tenant Improvements caused or occasioned by Force Majeure. 
Notwithstanding the foregoing, if delivery of possession of the 26th Floor
Premises has not occurred by the Estimated 26th Floor Premises Commencement
Date, unless such failure is due to Force Majeure or a Tenant Delay, then Tenant
shall be entitled, as its sole and exclusive remedy for such delay (except as
provided in subparagraph (iv) below), to an extension of the 26th Floor Premises
Abatement Period for one (1) day for each day after the Estimated 26th Floor
Premises Commencement Date that the entire 26th Floor Premises has not been
delivered to Tenant Substantially Completed.

 

3.                                      General Building Condition.  In addition
to the foregoing provisions: (A) the Building structure, roof systems, and
existing Building systems within the Premises (including the fire/life-safety
communications systems) for which Landlord is responsible hereunder shall be in
good working condition as of the date of delivery of the 28th Floor Premises and
26th Floor Premises, respectively; (B) Landlord shall make available to Tenant a
reasonable amount of riser space in the Building for Tenant’s electric, voice
and data use, in such amounts and locations as reasonably designated by
Landlord; and (C) Landlord will provide a path of travel to and from the
Premises that complies with Title III of the Americans with Disabilities Act as
of the date of delivery of the 28th Floor Premises and 26th Floor Premises,
respectively, and maintain such path during the term of this Lease.

 

4.                                      Tenant’s Limited Termination Rights.

 

(i)                                     28th Floor Premises.  Notwithstanding
anything herein to the contrary, if delivery of the 28th Floor Premises has not
occurred within one hundred eighty (180) days after the 28th Floor Final Target
Delivery Date (the “First Limited Termination Right Outside Date”), unless such
failure is due to Force Majeure or a Tenant Delay (in which case the First
Limited Termination Right Outside Date shall be extended day-for-day for each
day attributable to Force Majeure or Tenant Delay), then Tenant shall have the
right, as its sole and exclusive remedy, in lieu of continuing the extension of
the 28th Floor Abated Rent Period as provided in subparagraph (i) above, to
terminate this Lease as provided in this subparagraph (iv)(A) (“First Limited
Termination Right”).  Tenant shall exercise its First Limited Termination Right,
if at all, by giving Landlord written notice of such exercise within ten
(10) days following the First Limited Termination Right Outside Date (the “First
Limited Termination Right Notice”).  Provided that (1) the 28th Floor Premises
have not been delivered to Tenant in the condition required by the terms of this
Lease prior to Tenant giving the First Limited Termination Right Notice; and
(2) Tenant timely gives its First Limited Termination Right Notice, then this
Lease shall automatically terminate as of the next Business Day following
Landlord’s receipt of the First Limited Termination Right Notice (the “First
Limited Early Termination Date”).  If Tenant has previously been granted access
to any portion of the Premises under the terms of this Lease, Tenant shall
vacate any such portions of the Premises and return the same to Landlord in the
condition required under the terms of this Lease by the First Limited Early
Termination Date.  If Tenant does not timely exercise its First Limited
Termination Right, then Tenant will be deemed to have waived its First Limited
Termination Right and to have elected to continue to extend the 28th Floor
Abated Rent Period as provided above.

 

(ii)                                  26th Floor Premises.  Notwithstanding
anything herein to the contrary, if delivery of the 26th Floor Premises has not
occurred within one hundred eighty (180) days after the Estimated 26th Floor
Commencement Date (the “Second Limited Termination Right Outside Date”), unless
such failure is due to Force Majeure or a Tenant Delay (in which case the Second
Limited Termination Right Outside Date shall be extended day-for-day for each
day attributable to Force Majeure

 

3

--------------------------------------------------------------------------------


 

or Tenant Delay), and if Tenant has not previously exercised its First Limited
Termination Right as provided herein, then Tenant shall have the right, as its
sole and exclusive remedy, in lieu of continuing the extension of the 26th Floor
Abated Rent Period as provided in subparagraph (ii) above, to terminate this
Lease as provided in this subparagraph (iv)(A) (“Second Limited Termination
Right”).  Tenant shall exercise its Second Limited Termination Right, if at all,
by giving Landlord written notice of such exercise within ten (10) days
following the Second Limited Termination Right Outside Date (the “Second Limited
Termination Right Notice”).  Provided that (1) the 26th Floor Premises have not
been delivered to Tenant in the condition required by the terms of this Lease
prior to Tenant giving the Second Limited Termination Right Notice; and
(2) Tenant timely gives its Second Limited Termination Right Notice, then this
Lease shall automatically terminate as of the next Business Day following
Landlord’s receipt of the Second Limited Termination Right Notice (the “Second
Limited Early Termination Date”).  If Tenant has previously been granted access
to any portion of the Premises under the terms of this Lease, Tenant shall
vacate any such portions of the Premises and return the same to Landlord in the
condition required under the terms of this Lease by the Second Limited Early
Termination Date.  If Tenant does not timely exercise its Second Limited
Termination Right, then Tenant will be deemed to have waived its Second Limited
Termination Right and to have elected to continue to extend the 26th Floor
Abated Rent Period as provided above.

 

c.                                       Early Occupancy.  If, at Tenant’s
request, Landlord permits Tenant to take occupancy of the 28th Floor Premises
prior to the Commencement Date and/or the 26th Floor Premises prior to the 26th
Floor Premises Commencement Date, then the Commencement Date and/or the 26th
Floor Premises Commencement Date, respectively, shall be the date of such early
occupancy by Tenant; provided, however, that the Expiration Date shall not be
affected by such early occupancy.

 

4.                                      Condition of Premises.  Except as
otherwise expressly provided in this Paragraph 4, Tenant shall accept the
Premises in their “as-is” state and condition and Landlord shall have no
obligation to make or pay for any improvements or renovations in or to the
Premises, subject to latent defects in the Tenant Improvements of which Tenant
notifies Landlord within one hundred eighty (180) days after substantial
completion thereof, and any punchlist items on a mutually agreed upon punchlist.

 

a.                                      Tenant’s Plans; Approval of Plans.  No
later than June 1, 2016 (the “Outside Construction Documents Delivery Date”),
Tenant shall submit to Landlord complete, finished and detailed architectural,
mechanical, electrical and plumbing drawings and specifications to include
Tenant’s partition and furniture layout, reflected ceiling, telephone and
electrical outlets and equipment rooms, doors (including hardware and keying
schedule), glass partitions, windows (if any), critical dimensions, structural
loading requirements, millwork, finish schedules, air conditioning and heating
systems, ductwork and electrical facilities, together with all supporting
information and delivery schedules with respect to the 28th Floor Premises (the
“28th Floor Premises Construction Documents”) and no later than September 1,
2016, Tenant shall submit all of the foregoing documents with respect to the
26th Floor Premises (the “26th Floor Premises Construction Documents”) (the 28th
Floor Premises Construction Documents and the 26th Floor Premises Construction
Documents are referred to together and, each individually generally where the
context so requires, as the “Construction Documents”).  The Construction
Documents shall be prepared by Gensler or such other architects and/or engineers
approved by Landlord in writing in advance, such approval not to be unreasonably
withheld, conditioned or delayed.  The Construction Documents shall comply with
all applicable laws and shall be presented in Landlord’s format satisfactory for
filing with the appropriate governmental authorities for required permits and
licenses.  Tenant shall be responsible for all costs associated with the
Construction Documents, except as expressly set forth to the contrary below and
application of Landlord’s Allowance.  Following receipt of Tenant’s Construction
Documents, Landlord (or its designated architectural and/or engineering firm)
shall approve or disapprove such documents in writing within three (3) Business
Days after receipt thereof.  If Landlord disapproves, Landlord shall provide
Tenant in writing specific reasons for such disapproval.  Tenant shall submit
corrected Construction Documents within seven (7) days of receipt of Landlord’s
disapproval notice.  Landlord shall approve or disapprove the corrected
Construction Documents within three (3) additional Business Days from receipt
thereof.  This procedure shall be followed until all objections have been
resolved and the Construction Documents approved in writing by Tenant and
Landlord; provided, however, that if reasonably acceptable construction plans
and specifications have not been completed and approved by Landlord and Tenant
on or before the date that is thirty (30) days after the date hereof for any
reason other than the delay or other fault of Landlord or Landlord’s architect,
then such failure shall constitute a Tenant Delay under Paragraph 4(e) below. 
(The Construction Documents, as approved in writing by Tenant and Landlord, are
hereinafter called the “Final Plans,” the improvements to be constructed in the
28th Floor Premises in accordance with the Final Plans are hereinafter called
the “28th Floor Premises Tenant Improvements,” the improvements to be
constructed in the 26th Floor Premises in accordance with the Final Plans are
hereinafter called the “26th Floor Premises Tenant Improvements,” and the 28th
Floor Premises Tenant Improvements and the 26th Floor Premises Tenant
Improvements are referred to together herein as the “Tenant Improvements”). 
Because the timing differs for completion of the 26th Floor Tenant Improvements
and the 28th Floor Tenant Improvements, there may be a separate planning process
for each of the 26th Floor Tenant Improvements and the 28th Floor Tenant
Improvements, in which case the term “Final Plans”

 

4

--------------------------------------------------------------------------------


 

when used herein shall be deemed to refer to the Final Plans for the applicable
portion of the Tenant Improvements.  If Tenant does not deliver the Construction
Documents by the Outside Construction Documents Delivery Date, each day after
such date until Tenant delivers the Construction Documents to Landlord as
required herein shall constitute a day of Tenant Delay, and without limiting the
generality of Landlord’s remedies for Tenant Delay, shall cause a day-for-day
postponement of the Estimated Commencement Date, the 28th Floor Final Target
Delivery Date and the Estimated 26th Floor Premises Commencement Date.

 

b.                                      Competitive Bids; Selection of
Contractor; Preparation of Budget.  As soon as reasonably possible after the
approval by Landlord and Tenant of the Final Plans, Landlord shall seek three
(3) competitive bids.  Two of the bids shall be sought from general contractors
from Landlord’s approved bidding list and one of the bids shall be sought from a
qualified general contractor identified by Tenant if Tenant identifies such
general contractor at the time it submits to Landlord the 28th Floor Premises
Construction Documents.  Only subcontractors from Landlord’s approved
subcontractor list shall be allowed to work on the mechanical, electrical and
plumbing components of the Building.  Tenant shall be invited to the bid opening
and allowed to participate in the selection of the successful bidder; provided
Landlord shall make the final selection of the general contractor (the
“Contractor”).  Once selected, Landlord shall cause Contractor to receive bids
from qualified subcontractors for each major trade working on the Tenant
Improvements.  When Contractor has received responses to its bid request,
Contractor will analyze the same and Landlord or Contractor will provide Tenant
with a copy of the recommended sub-contractors’ bids and estimated budget for
the Tenant Improvements, based upon the recommended sub-contractors’ bids and
including Contractor’s fee, the Construction Management Fee (as defined in
Paragraph 4(f) below) and a reasonable contingency.  As soon as reasonably
practicable, but not more than three (3) Business Days after the receipt of
Contractor’s bid analysis and estimated budget, Tenant shall approve or
reasonably disapprove of the estimated budget or approve or reasonably
disapprove of particular line items in the estimated budget.  If Tenant
disapproves of the budget or any line item thereon within such three
(3) Business Day period, then Landlord shall cause the architect to modify the
Final Plans to satisfactorily address the desired change to the budget within
three (3) Business Days.  Any and all revisions to the Final Plans shall be
subject to Landlord’s reasonable approval.  Upon the revision of the Final
Plans, Landlord shall cause Contractor to promptly prepare and submit to Tenant
a revised estimated budget.  Tenant shall respond to the revised estimated
budget in the manner described above with regard to the initial budget.  Any
delay in Substantial Completion of the 28th Floor Tenant Improvements and/or the
26th Floor Tenant Improvements caused by any revision requested or required by
Tenant to the Final Plans or the initial estimated budget or any subsequently
revised budget shall constitute a Tenant Delay as defined in Paragraph
4(e) below.  In the event Tenant shall fail to raise any objections to the
initial budget or any revised budget within the three (3) Business Day
period(s) described above, Tenant shall be deemed to have approved the proposed
budget or revised budget, as applicable The budget, as approved by Landlord and
Tenant, is referred to hereinafter as the “Final Budget”.  Because the timing
differs for completion of the 26th Floor Tenant Improvements and the 28th Floor
Tenant Improvements, there may be a separate contracting and budgeting process
for each of the 26th Floor Tenant Improvements and the 28th Floor Tenant
Improvements, in which case the term “Final Budget” when used herein shall be
deemed to refer to the Final Budget for the applicable portion of the Tenant
Improvements.

 

Notwithstanding anything to the contrary in this Paragraph 4.b.  or elsewhere in
this Paragraph 4, Landlord and Tenant agree that, although the Final Budget
represents a good faith estimate by Contractor of the costs of the construction
of the Tenant Improvements, the Final Budget is only an estimate based on
information presently known by Contractor with regard to the present condition
of the Premises and the anticipated costs of the design and construction of the
Tenant Improvements.  Tenant hereby authorizes Landlord to make expenditures
from the contingency category of the Final Budget to cover any unforeseen
expenses; provided, however, in no event may Landlord spend amounts in excess of
the Final Budget contingency without Tenant’s prior written consent.

 

c.                                       Changes.  If Tenant requests any
change, addition or alteration in or to the Final Plans (“Changes”), Landlord,
or at Landlord’s election, Tenant, shall cause Tenant’s architect to prepare
additional plans implementing such Change (which additional plans shall be
subject to Landlord’s reasonable approval) and any reasonable architectural or
other similar charges incurred by Landlord in connection therewith shall be
added to the cost of the Tenant Improvements.  As soon as practicable after the
completion of such additional plans, Landlord shall notify Tenant in writing
(which may be via e-mail to Tenant’s designated construction representative) of
the estimated cost of the Change.  Within three (3) Business Days after receipt
of such cost estimate, Tenant shall notify Landlord in writing whether Tenant
approves the Change.  If Tenant approves the Change, Landlord shall proceed with
the Change and the cost of the Change shall be added to the cost of the Tenant
Improvements and the Final Budget adjusted accordingly.  If Tenant fails to
approve the Change within such three (3) Business Day period, the requested
Change shall not be incorporated into the Tenant Improvements.

 

d.                                      Construction; Substantial Completion. 
Landlord shall cause Contractor to commence the construction of the Tenant
Improvements as soon as is reasonably possible after the

 

5

--------------------------------------------------------------------------------


 

approval by Landlord and Tenant of the Final Plans and the Final Budget. 
Landlord shall provide and cause to be installed only those wall terminal boxes
and/or floor monuments required for Tenant’s telephone or computer systems as
are shown on the Final Plans.  Landlord will provide ordinary power wiring to
locations shown on the Final Plans and shall provide and cause to be installed
conduits as required for Tenant’s telephone and computer systems as shown on the
Final Plans, but shall in no event install, pull or hook up such wires or
provide wiring necessary for special conditioned power to the Premises. 
Further, notwithstanding anything to the contrary herein, Landlord and Tenant
shall cooperate with each other to resolve any space plan issues raised by
applicable local building codes.  Each of the 28th Floor Tenant Improvements and
26th Floor Tenant Improvements shall be deemed to be “Substantially Completed”
when it has been completed in accordance with the Final Plans and is vacant and
broom clean, subject only to correction or completion of “Punch List” items,
which items shall be limited to minor items of incomplete or defective work or
materials or mechanical maladjustments that are of such a nature that they do
not materially interfere with or impair Tenant’s use of the Premises for
Tenant’s business and the City of Denver has issued a certificate of occupancy
(or any other necessary required governmental approvals, if a certificate of
occupancy is not necessary) for such space.  The definition of “Substantially
Completed” shall also apply to the terms “Substantial Completion” and
“Substantially Complete”.  Notwithstanding the foregoing, if Substantial
Completion or any portion of the Tenant Improvements is delayed as a result of
any Tenant Delay, the Tenant Improvements will be deemed Substantially Complete
on the date that such Tenant Improvements would have been substantially
completed absent such Tenant Delay for purposes of determining the Commencement
Date, the 26th Floor Premises Commencement Date, and the commencement of the
28th Floor Premises Abated Rent Period and the 26th Floor Premises Abated Rent
Period.

 

e.                                       Tenant Delays.  Tenant shall be
responsible for, and shall pay to Landlord, any and all actual and reasonable
costs and expenses incurred by Landlord in connection with any actual delay in
the commencement or completion of any Tenant Improvements and any increase in
the cost of Tenant Improvements caused by (i) Tenant’s failure to respond to
Landlord’s request for information required for the completion of the
construction plans and specifications within five (5) Business Days of
Landlord’s request, as required in Paragraph 4(a) above, (ii) Tenant’s failure
to provide its written approval or disapproval of the construction plans and
specifications (or any revisions thereto) within the time periods specified in
Paragraph 4(a) above, (iii) Tenant’s failure to provide its approval or
disapproval regarding the budget within the time periods specified in Paragraph
4(b) above, (iv) any Changes requested by Tenant in the Final Plans (including
any cost or delay resulting from proposed changes that are not ultimately made),
(v) any failure by Tenant to timely pay any amounts due from Tenant hereunder,
including any additional costs resulting from any Change (it being acknowledged
that if Tenant fails to make or otherwise delays making such payments, Landlord
may stop work on the Tenant Improvements rather than incur costs which Tenant is
obligated to fund but has not yet funded and any delay from such a work
stoppage will be a Tenant Delay), (vi) the inclusion by Tenant in the Tenant
Improvements of any so-called “long lead” materials (such as fabrics, paneling,
carpeting or other items that are not readily available within industry standard
lead times (e.g., custom made items that require time to procure beyond that
customarily required for standard items, or items that are currently out of
stock and will require extra time to back order) and for which no suitable
substitutes exist) provided Landlord shall use commercially reasonable efforts
to notify Tenant (which may be via e-mail to Tenant’s designated construction
representative) that the items are long lead items, (vii) Tenant’s failure to
respond within three (3) Business Days to reasonable inquiries by Landlord or
Contractor regarding the construction of the Tenant Improvements, or (vii) any
other delay in the delivery of the Premises actually caused by Tenant.  Each of
the foregoing that actually causes a delay in the delivery of the Premises is
referred to herein as a “Tenant Delay”.

 

f.                                        Cost of Tenant Improvements;
Landlord’s Allowance.  Landlord shall bear the cost of the construction of the
Tenant Improvements (exclusive of the costs incurred by Tenant for preparation
of the Construction Documents, which shall be borne by Tenant, but including the
Contractor’s fee and the Construction Management Fee (as defined below)),
limited however to a maximum expenditure by Landlord therefor of Two Million
Five Hundred Three Thousand Four Hundred and No/100ths Dollars ($2,503,400.00)
(“Landlord’s Allowance”).  Except as provided below, no portion of Landlord’s
Allowance may (i) be applied toward the costs of the Construction Documents, or
toward the cost of equipment, trade fixtures, moving expenses, furniture,
signage, free rent or computer cabling, (ii) be applied to any portion of the
Premises which is then the subject of a sublease (except to an Affiliate
(hereinafter defined)), or (iii) be used to prepare any portion of the Premises
for a proposed subtenant or assignee (except an Affiliate).  Notwithstanding the
foregoing, Tenant may utilize a portion of the Landlord’s Allowance, not to
exceed Five Hundred Thousand Six Hundred Eighty and No/100ths Dollars
($500,680.00) in the aggregate, toward the cost of the Construction Documents or
other architectural or engineering expenses incurred by Tenant, moving costs,
and furniture, fixtures and equipment for the Premises.  Tenant shall not be
responsible for the use of the elevators or electricity during the construction
of the Tenant Improvements.

 

Tenant shall pay for all costs of the construction of the Tenant Improvements in
excess of Landlord’s Allowance (the “Excess Cost”).  Based on the estimated cost
of the construction of the Tenant

 

6

--------------------------------------------------------------------------------


 

Improvements, as shown on the Final Budget (the “Estimated Costs”), the prorata
share of the Estimated Costs payable by Landlord and Tenant shall be determined
and an appropriate percentage share established for each (a “Share of Costs”). 
Tenant and Landlord shall fund the cost of the construction (including the
applicable portion of the applicable fees) as the same is performed, in
accordance with their respective Share of Costs for the construction, with
Landlord’s payments being made as and when required in its contract with the
Contractor and Tenant’s payments being made to Contractor within thirty (30)
days of written demand.  At such time as Landlord’s Allowance has been entirely
disbursed, Tenant shall pay the remaining Excess Cost, if any, which payments
shall be made in installments as construction progresses in the same manner as
Tenant’s payments of Tenant’s Share of Costs were paid.

 

Notwithstanding the foregoing, Landlord shall retain from the amount of
Landlord’s Allowance, as compensation to Landlord for review of the Construction
Documents and the Final Plans, and for construction inspection, administration
and construction management with regard to the Tenant Improvements, a sum (the
“Construction Management Fee”) equal to three percent (3%) of the hard cost of
construction of the Tenant Improvements.  At the time Landlord makes any
disbursement of Landlord’s Allowance, Landlord shall retain from Landlord’s
Allowance, as a partial payment of the Construction Management Fee, a
proportionate amount of the Construction Management Fee based upon Landlord’s
reasonable estimation of the amount required to be withheld from each
disbursement in order to ensure that the entire Construction Management Fee is
retained over the course of construction on a prorata basis.  At such time as
Landlord’s Allowance has been entirely disbursed, Tenant shall, within thirty
(30) days of written demand, pay to Landlord the remainder, if any, of the
Construction Management Fee not yet paid to Landlord.

 

g.                                       Space Planning Allowance.  In addition
to the Landlord’s Allowance, Landlord will provide Tenant with an allowance of
up to Seven Thousand Five Hundred Ten and 20/100ths Dollars ($7,510.20) toward
the costs of Tenant’s space planning (the “Space Planning Allowance”).  At
Landlord’s option, Landlord shall either pay such Space Planning Allowance
directly to Tenant’s architect, or to Tenant, within thirty (30) days after
receipt from Tenant of Tenant’s documented invoice therefor.

 

h.                                      Special Provisions Regarding 26th Floor
Restrooms.  Landlord has constructed and installed restrooms within the 28th
Floor Premises in compliance with applicable Legal Requirements, including the
Americans with Disabilities Act at the time that such restrooms were constructed
and installed.  In addition, as part of the 26th Floor Premises Tenant
Improvements, Landlord shall upgrade the existing restrooms within the 26th
Floor Premises to the same standard as the restrooms currently existing in the
28th Floor Premises and in accordance with all applicable Legal Requirements at
the time that such upgrades are installed (the “26th Floor Restroom Upgrades”). 
The 26th Floor Restroom Upgrades shall be performed at Landlord’s sole cost and
expense (and not paid out of the Landlord’s Allowance).  After delivery of the
Premises to Tenant all currently existing restrooms in the 28th Floor Premises
and in the 26th Floor Premises shall be Tenant’s responsibility to maintain and
repair hereunder, as such restrooms shall be part of the Premises hereunder.

 

5.                                      Monthly Rent.

 

a.                                      Commencing as of the Commencement Date,
and continuing thereafter on or before the first day of each calendar month
during the term hereof, Tenant shall pay to Landlord, as monthly rent for the
Premises, the Monthly Rent specified in Paragraph 2 above.  If Tenant’s
obligation to pay Monthly Rent hereunder commences on a day other than the first
day of a calendar month, or if the term of this Lease terminates on a day other
than the last day of a calendar month, then the Monthly Rent payable for such
partial month shall be appropriately prorated on the basis of a thirty (30)-day
month.  Monthly Rent and the Additional Rent specified in Paragraph 7 shall be
paid by Tenant to Landlord, in advance, without deduction, offset, prior notice
or demand, except as otherwise specifically set forth herein, in immediately
available funds of lawful money of the United States of America, or by good
check as described below, to the lockbox location designated by Landlord, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  Payments made by check must be drawn either on a Colorado
financial institution or on a financial institution that is a member of the
federal reserve system.  Notwithstanding the foregoing, Tenant shall pay to
Landlord together with Tenant’s execution of this Lease an amount equal to the
Monthly Rent payable for each of the 28th Floor Premises and the 26th Floor
Premises the first full calendar month of the Lease term after Tenant’s
obligation to pay Monthly Rent shall have commenced hereunder for the 28th Floor
Premises and the 26th Floor Premises, respectively, which amount shall be
applied to the Monthly Rent first due and payable hereunder for the 28th Floor
Premises and the 26th Floor Premises, respectively.

 

b.                                      All amounts payable by Tenant to
Landlord under this Lease, or otherwise payable in connection with Tenant’s
occupancy of the Premises, in addition to the Monthly Rent hereunder and
Additional Rent under Paragraph 7, shall constitute rent owed by Tenant to
Landlord hereunder.

 

7

--------------------------------------------------------------------------------

 

c.                                       Subject to Paragraph 31 below, any rent
not paid by Tenant to Landlord when due shall bear interest from the date due to
the date of payment by Tenant at an annual rate of interest (the “Interest
Rate”) equal to the lesser of (i) fifteen percent (15%) per annum or (ii) the
maximum annual interest rate allowed by law on such due date for business loans
(not primarily for personal, family or household purposes) in Colorado not
exempt from the usury law.  Failure by Tenant to pay rent when due, including
any interest accrued under this subparagraph, shall constitute an Event of
Default (as defined in Paragraph 25 below) giving rise to all the remedies
afforded Landlord under this Lease and at law for nonpayment of rent.

 

d.                                      No security or guaranty which may now or
hereafter be furnished to Landlord for the payment of rent due hereunder or for
the performance by Tenant of the other terms of this Lease shall in any way be a
bar or defense to any of Landlord’s remedies under this Lease or at law.

 

6.                                      Security Deposit.  Upon execution of
this Lease, Tenant shall pay to Landlord either a cash deposit (“Cash Deposit”)
or a letter of credit for the benefit of Landlord (“Letter of Credit”) in the
amount specified in Paragraph 2(d) above as security for Tenant’s performance of
all of Tenant’s covenants and obligations under this Lease (such deposit,
whether in the form of a Cash Deposit or Letter of Credit, being referred to
generally herein as the “Security Deposit”).

 

a.                                      Terms Regarding Letter of Credit.  If
Tenant elects to provide a Letter of Credit, such Letter of Credit shall be
irrevocable and unconditional, shall be addressed to Landlord (and/or any other
beneficiary designated by Landlord in writing), issued in a form and substance
and by a financial institution reasonably approved by Landlord, in Landlord’s
sole discretion, and shall be transferable one (1) or more times by Landlord
without the consent of Tenant.  Landlord hereby pre-approves Comerica as the
issuer of the letter of credit.  In the event that the term of the Letter of
Credit obtained by Tenant is less than the Lease term plus thirty (30) days,
Tenant shall provide to Landlord, sixty (60) days prior to the expiration of the
term of the Letter of Credit, a substitute Letter of Credit, in form, scope, and
substance satisfactory to Landlord, all in its sole discretion, for the duration
of the Lease term plus thirty (30) days.  Tenant agrees to pay upon Landlord’s
request, any and all costs or fees charged in connection with the Letter of
Credit that arise due to: (i) Landlord’s sale or transfer of all or any portion
of the Building or Real Property; or (ii) the addition, deletion, or
modification of any beneficiary under the Letter of Credit.  The bank issuing
the Letter of Credit shall have banking offices in the city in which the
Building is located, at which offices the Letter of Credit may be drawn.  Tenant
agrees that upon any Event of Default by Tenant under the terms and provisions
of this Lease, including the failure of Tenant to timely deliver any replacement
Letter of Credit, Landlord shall have the right to receive payment under any
Letter of Credit of the entire amount of such Letter of Credit at such time, and
any such amounts received by Landlord shall be held by Landlord and applied in
accordance with this Lease in the same manner as a Cash Deposit.

 

b.                                      Terms Regarding Cash Deposit.  If Tenant
elects to provide a Cash Deposit, such Cash Deposit shall not constitute an
advance rent deposit or an advance payment of any other kind, nor a measure of
Landlord’s damages upon Tenant’s default.  Landlord shall not be required to
segregate the Cash Deposit from its other funds and no interest shall accrue or
be payable to Tenant with respect thereto.  Landlord may (but shall not be
required to) use the Cash Deposit or any portion thereof to cure any Event of
Default or to compensate Landlord for any actual and reasonable damage Landlord
incurs as a result of Tenant’s failure to perform any of its covenants or
obligations hereunder, it being understood that any use of the Cash Deposit
shall not constitute a bar or defense to any of Landlord’s remedies under this
Lease or at law.  In such event and upon written notice from Landlord to Tenant
specifying the amount of the Cash Deposit so utilized by Landlord and the
particular purpose for which such amount was applied, Tenant shall deposit with
Landlord an amount sufficient to return the Cash Deposit to an amount equal to
one hundred percent (100%) of the amount specified in Paragraph 2(d) within ten
(10) Business Days of Tenant’s receipt of Landlord’s notice, and if Tenant fails
to do so, such failure shall constitute an Event of Default.  If Tenant is not
in default at the expiration or termination of this Lease, Landlord shall return
to Tenant the Cash Deposit or the balance thereof then held by Landlord within
thirty (30) days from the later to occur of (i) the date Tenant surrenders
possession of the Premises to Landlord in accordance with this Lease; or
(ii) the Expiration Date or earlier termination of this Lease; provided,
however, that in no event shall any such return be construed as an admission by
Landlord that Tenant has performed all of its covenants and obligations
hereunder.  No holder of a Superior Interest (as defined in Paragraph 21 below),
nor any purchaser at any judicial or private foreclosure sale of the Real
Property or any portion thereof, shall be responsible to Tenant for the Cash
Deposit unless and only to the extent such holder or purchaser shall have
actually received the same.

 

7.                                      Additional Rent:  Increases in Operating
Expenses and Tax Expenses.

 

a.                                      Operating Expenses.  Tenant shall pay to
Landlord, at the times hereinafter set forth, Tenant’s Share, as specified in
Paragraph 2(e) above, of the Operating Expenses (as defined below) incurred by
Landlord in each calendar year (or portion thereof) during the Lease term for
each applicable portion of the Premises as to which this Lease is in effect, and
only for such period of time when rent is

 

8

--------------------------------------------------------------------------------


 

due for such portion of the Premises.  The amounts payable under this Paragraph
7(a) and Paragraph 7(b) below are termed “Additional Rent” herein. 
Notwithstanding anything to the contrary contained in this Lease, Additional
Rent shall be abated in full for the 28th Floor Premises during the 28th Floor
Premises Abated Rent Period and Additional Rent shall be abated in full for the
26th Floor Premises during the 26th Floor Premises Abated Rent Period.

 

The term “Operating Expenses” shall mean the total costs and expenses incurred
by Landlord in connection with the management, operation, maintenance, repair
and ownership of the Real Property, including, without limitation, the following
costs: (1) salaries, wages, bonuses and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
life insurance, including group life insurance, welfare and other fringe
benefits, and vacation, holidays and other paid absence benefits) relating to
employees of Landlord or its agents engaged in the operation, repair, or
maintenance of the Real Property at or below the level of General Manager;
(2) payroll, social security, workers’ compensation, unemployment and similar
taxes with respect to such employees of Landlord or its agents at or below the
level of General Manager, and the cost of providing disability or other benefits
imposed by law or otherwise, with respect to such employees; (3) the cost of
uniforms (including the cleaning, replacement and pressing thereof) provided to
such employees; (4) premiums and other charges incurred by Landlord with respect
to fire, other casualty, rent and liability insurance, any other insurance as is
deemed necessary or advisable in the commercially reasonable judgment of
Landlord, or any insurance required by the holder of any Superior Interest (as
defined in Paragraph 21 below), and costs of repairing an insured casualty to
the extent of the deductible amount under the applicable insurance; (5) water
charges and sewer rents or fees (unless directly metered and paid by a tenant
other than through Operating Expense pass-throughs); (6) license, permit and
inspection fees; (7) sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the Real
Property and Building systems and equipment; (8) telephone, telegraph, postage,
stationery supplies and other expenses incurred in connection with the
operation, maintenance, or repair of the Real Property; (9) management fees and
expenses (provided that the management fee percentage charged shall not exceed
three percent (3%) of gross revenues from the Building; (10) costs of repairs to
and maintenance of the Real Property, including building systems and
appurtenances thereto and normal repair and replacement of worn-out equipment,
facilities and installations, but excluding the replacement of major building
systems (except to the extent provided in (16) and (17) below); (11) fees and
expenses for janitorial, window cleaning, guard, extermination, water treatment,
rubbish removal, plumbing and other services and inspection or service contracts
for elevator, electrical, mechanical, HVAC and other building equipment and
systems or as may otherwise be necessary or proper for the operation, repair or
maintenance of the Real Property; (12) costs of supplies, tools, materials, and
equipment used in connection with the operation, maintenance or repair of the
Real Property; (13) accounting, legal and other professional fees and expenses;
(14) fees and expenses for painting the exterior or the public or common areas
of the Building and the cost of maintaining the sidewalks, landscaping and other
common areas of the Real Property; (15) costs and expenses for electricity,
chilled water, air conditioning, water for heating, gas, fuel, steam, heat,
lights, power and other energy related utilities required in connection with the
operation, maintenance and repair of the Real Property (unless directly metered
and paid by a tenant other than through Operating Expense pass-throughs); (16)
the cost of any capital improvements made by Landlord to the Real Property
(including the Premises, unless such costs are Tenant’s responsibility pursuant
to Paragraph 8 of this Lease) or capital assets acquired by Landlord after the
Commencement Date in order to comply with any local, state or federal law,
ordinance, rule, regulation, code or order of any governmental entity or
insurance requirement (collectively, “Legal Requirement”) with which the Real
Property was not required to comply as of the Commencement Date; (17) the cost
of any capital improvements made by Landlord to the Building or capital assets
that are in good faith by Landlord intended to reduce other Operating Expenses;
(18) costs related to the operation of the Parking Facilities (as defined in
Paragraph 53 below); (19) the cost of furniture, draperies, carpeting,
landscaping and other customary and ordinary items of personal property
(excluding paintings, sculptures and other works of art) provided by Landlord
for use in common areas of the Building or the Real Property or in the Building
office (to the extent that such Building office is dedicated to the operation
and management of the Real Property); provided, however, that leasing or rental
costs of a rotating or other art program for the common areas of the Building or
the Real Property shall be included in Operating Expenses; (20) any expenses and
costs resulting from substitution of work, labor, material or services in lieu
of any of the above itemizations; and (21) Building office rent or rental
value.  If the Real Property is or becomes subject to any covenants, conditions
or restrictions, reciprocal easement agreement, common area declaration or
similar agreement, then Operating Expenses shall include all fees, costs or
other expenses allocated to the Real Property under such agreement.  With
respect to the costs of items included in Operating Expenses under (16) and
(17), such costs shall be amortized over the useful life of such item, as
reasonably determined by Landlord using sound real estate accounting principles,
together with interest on the unamortized balance at a rate per annum equal to
three (3) percentage points over the six-month United States Treasury bill rate
in effect at the time such item is constructed or acquired, or at such higher
rate as may have been paid by Landlord on funds borrowed for the purpose of
constructing or acquiring such item, but in either case not more than the
maximum rate permitted by law at the time such item is constructed or acquired.

 

9

--------------------------------------------------------------------------------


 

Operating Expenses shall not include the following: (i) depreciation on the
Building or equipment or systems therein; (ii) debt service; (iii) rental under
any ground or underlying lease; (iv) interest (except as expressly provided in
this Paragraph 7(a)); (v) Tax Expenses (as defined in Paragraph 7(b) below);
(vi) attorneys’ fees and expenses incurred in connection with lease negotiations
or disputes with prospective Building tenants, occupants or third parties or ;
(vii) the cost (including any amortization thereof) of any improvements or
alterations which would be properly classified as capital expenditures according
to generally accepted property management practices (except to the extent
expressly included in Operating Expenses pursuant to this Paragraph 7(a));
(viii) the cost of decorating, improving for tenant occupancy, painting or
redecorating portions of the Building to be demised to tenants; (ix) executive
salaries; (x) leasing costs (including real estate broker’s or other leasing
commissions and similar fees, advertising, lease takeover or rental assumption
obligations, architectural costs, engineering fees and other similar
professional costs in connection with lease negotiations) and the cost of tenant
improvements or tenant allowances (including any improvement allowances being
made available under this Lease), rent concessions or inducements made for
tenants of the Building (including permit, license and inspection fees and any
other contribution by Landlord to the cost of tenant improvements) in any case
in connection with leasing or attempting to lease space in the Building);
(xi) costs that are otherwise expressly excluded from Operating Expenses
pursuant to the express terms of this Lease; (xii) overhead and profit
increments paid to subsidiaries or affiliates of Landlord for management or
other services on or to the Building or for supplies or other materials to the
extent that the cost of the services, supplies or materials materially exceed
the amounts normally payable for similar goods and services under similar
circumstances (taking into account the market factors in effect on the date any
relevant contracts were negotiated) in comparable buildings in the downtown
Denver, Colorado central business district; (xiii) any expense for which
Landlord is contractually entitled to be reimbursed by a tenant or other party
(other than through a provision similar to the first paragraph of this Paragraph
7(a)), including, without limitation, payments for Excess Services; or
(xiv) costs and expenses resulting from the gross negligence or willful
misconduct of Landlord or its employees, contractors or agents.

 

b.                                      Tax Expenses.  Tenant shall pay to
Landlord as Additional Rent under this Lease, at the times hereinafter set
forth, Tenant’s Share, as specified in Paragraph 2(e) above, of the Tax Expenses
(as defined below) incurred by Landlord during each calendar year (or portion
thereof) during the Lease term.

 

The term “Tax Expenses” shall mean all taxes, assessments (whether general or
special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Real Property, on Landlord with respect to
the Real Property (including the Parking Facilities), on the act of entering
into leases of space in the Real Property, on the use or occupancy of the Real
Property or any part thereof, with respect to services or utilities consumed in
the use, occupancy or operation of the Real Property, on any improvements,
fixtures and equipment and other personal property of Landlord located in the
Real Property and used in connection with the operation of the Real Property, or
on or measured by the rent payable under this Lease or in connection with the
business of renting space in the Real Property, including, without limitation,
any gross income tax or excise tax levied with respect to the receipt of such
rent, by the United States of America, the State of Colorado, City and County of
Denver, any political subdivision, public corporation, district or other
political or public entity or public authority, and shall also include any other
tax, fee or other excise, however described, which may be levied or assessed in
lieu of, as a substitute (in whole or in part) for, or as an addition to, any
other Tax Expense.  Tax Expenses shall include reasonable attorneys’ and
professional fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce Tax Expenses.  If it shall not be
lawful for Tenant to reimburse Landlord for any increase in Tax Expenses as
defined herein, the Monthly Rent payable to Landlord prior to the imposition of
such increases in Tax Expenses shall be increased to net Landlord the same net
Monthly Rent after imposition of such increases in Tax Expenses as would have
been received by Landlord prior to the imposition of such increases in Tax
Expenses.

 

Tax Expenses shall not include federal, state or local income, franchise,
transfer, inheritance or capital stock taxes, unless, due to a change in the
method of taxation, any of such taxes is levied or assessed against Landlord in
lieu of, as a substitute (in whole or in part) for, or as an addition to, any
other charge which would otherwise constitute a Tax Expense.

 

c.                                       Adjustment for Occupancy Factor;
Allocation of Operating Expenses and Tax Expenses.  Notwithstanding any other
provision herein to the contrary, in the event the Building is not fully
occupied during any calendar year during the term, an adjustment shall be made
by Landlord in computing Operating Expenses for such year that vary by occupancy
so that the Operating Expenses shall be computed for such year as though the
Building had been fully occupied during such year.  In addition, if any
particular work or service includable in Operating Expenses is not furnished to
a tenant who has undertaken to perform such work or service itself, Operating
Expenses shall be deemed to be increased by an amount equal to the additional
Operating Expenses which would have been incurred if Landlord had furnished such
work or service to such tenant.  The parties agree that statements in this Lease
to the effect

 

10

--------------------------------------------------------------------------------


 

that Landlord is to perform certain of its obligations hereunder at its own or
sole cost and expense shall not be interpreted as excluding any cost from
Operating Expenses or Tax Expenses if such cost is an Operating Expense or Tax
Expense pursuant to the terms of this Lease.

 

Landlord shall have the right to equitably allocate some or all of Operating
Expenses among particular classes or groups of tenants in the Building (for
example, retail tenants) to reflect Landlord’s good faith determination that
measurably different amounts or types of services, work or benefits associated
with Operating Expenses are being provided to or conferred upon such classes or
groups.  Further, Landlord shall have the right from time to time, to equitably
allocate some or all of the Operating Expenses and/or Tax Expenses among
different buildings of the Project.  In such event, Landlord shall reasonably
determine a method of allocating such Operating Expenses and/or Tax Expenses
attributable to such other buildings of the Project to the Building and Tenant
shall be responsible for paying its proportionate share of such expenses.

 

d.                                      Intention Regarding Expense
Pass-Through.  It is the intention of Landlord and Tenant that, except as
otherwise expressly provided herein, the Monthly Rent paid to Landlord
throughout the term of this Lease shall be absolutely net of all Tax Expenses
and Operating Expenses, and the foregoing provisions of this Paragraph 7 are
intended to so provide.  Following the reconciliation at the end of the year, it
is the intention of Landlord and Tenant that Landlord shall not recover from
Tenant more than 100% of the costs and expenses actually incurred for Tax
Expenses and Operating Expenses.

 

e.                                       Notice and Payment.  On or before the
first day of each calendar year during the term hereof, but no later than 180
days after the first day of the calendar year, Landlord shall give to Tenant
written notice of Landlord’s estimate of the Additional Rent, if any, payable by
Tenant pursuant to Paragraphs 7(a) and 7(b) for such calendar year.  On or
before the first day of each month during each such subsequent calendar year,
Tenant shall pay to Landlord one-twelfth (1/12th) of the estimated Additional
Rent; provided, however, that if Landlord’s notice is not given prior to the
first day of any calendar year Tenant shall continue to pay Additional Rent on
the basis of the prior year’s estimate until the month that is no less than ten
(10) Business Days after Landlord’s notice is given.  If at any time it appears
to Landlord that the Additional Rent payable under Paragraphs 7(a) and/or
7(b) will vary from Landlord’s estimate by more than five percent (5%), Landlord
may, by written notice to Tenant, revise its estimate for such year, and
subsequent payments by Tenant for such year shall be based upon the revised
estimate.  On the first monthly payment that is no less than ten (10) Business
Days date after any new estimate is delivered to Tenant, Tenant shall also pay
any accrued cost increases, based on such new estimate.

 

f.                                        Annual Accounting.  Within one hundred
fifty (150) days after the close of each calendar year during the Lease term, or
as soon after such one hundred fifty (150) day period as practicable, Landlord
shall deliver to Tenant a statement of the Additional Rent payable under
Paragraphs 7(a) and 7(b) for such year.  If the annual statement shows that
Tenant’s payments of Additional Rent for such calendar year pursuant to
Paragraph 7(e) above exceeded Tenant’s obligations for the calendar year,
Landlord shall credit the excess to the next succeeding installments of
estimated Additional Rent.  If the annual statement shows that Tenant’s payments
of Additional Rent for such calendar year pursuant to Paragraph 7(e) above were
less than Tenant’s obligation for the calendar year, Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of such
statement.  Landlord’s annual statement shall be final and binding upon Landlord
and Tenant unless either party, within one-hundred twenty (120) days after
Tenant’s receipt thereof, shall contest or correct, as applicable, any item
therein by giving written notice to the other, specifying each item contested or
corrected, as applicable, and the reason therefor.  Landlord and Tenant shall
endeavor in good faith to resolve any issues raised by Tenant with regard to
Operating Expenses and Taxes Expenses covered by the annual statement and, in
connection therewith, Landlord shall provide Tenant with pertinent information
reasonably required for Tenant to review the contested items covered by the
annual statement.  All of Tenant’s costs and expenses of any such review of an
annual statement shall be paid by Tenant except that, if the review shows an
aggregate overstatement of Operating Expenses of five percent (5%) or more, and
Landlord’s auditors concur in such findings (or, in the absence of such
concurrence, such overstatement is confirmed by a court of competent
jurisdiction or such other dispute resolution mechanism as to which the parties
mutually agree in writing), then Landlord shall bear all reasonable costs of the
review.  Notwithstanding the foregoing, Tenant’s right to contest any portion of
the annual statement shall be conditioned upon (i) Tenant having paid the total
amounts billed by Landlord under this Paragraph 7 within the time stipulated in
Paragraph 7(e) above and above in this Paragraph 7(f) for payment (including,
without limitation, the contested amounts), such payment to be without prejudice
to Tenant’s position and (ii) Tenant executing a commercially reasonable non-
disclosure agreement providing for Tenant to keep confidential the information
delivered to Tenant and the results of any such contest or any action taken by
Landlord in response thereto.  Notwithstanding the foregoing, the Tax Expenses
included in any such annual statement may be modified by any subsequent
adjustment or retroactive application of Tax Expenses by the taxing authority
affecting the calculation of such Tax Expenses.

 

11

--------------------------------------------------------------------------------


 

g.                                       Proration for Partial Lease Year.  If
this Lease commences on a day other than the first day of a calendar year or
terminates on a day other than the last day of a calendar year, the Additional
Rent payable by Tenant pursuant to this Paragraph 7 applicable to such partial
calendar year shall be prorated on the basis that the number of days of such
partial calendar year bears to three hundred sixty (360).

 

8.                                      Use of Premises; Compliance with Law.

 

a.                                      Use of Premises.  The Premises shall be
used solely for general office purposes for the business of Tenant as described
in Paragraph 2(g) above, ancillary office purposes thereto, and for no other use
or purpose, and the Landlord represents that the Premises can be used for such
purposes, subject to the terms and conditions of this Lease.

 

Tenant shall not do or suffer or permit anything to be done in or about the
Premises or the Project, nor bring or keep anything therein, which would in any
way subject Landlord, Landlord’s agents or the holder of any Superior Interest
(as defined in Paragraph 21) to any liability, increase the premium rate of or
affect any fire, casualty, liability, rent or other insurance relating to the
Project or any of the contents of the Building, or cause a cancellation of, or
give rise to any defense by the insurer to any claim under, or conflict with,
any policies for such insurance.  If any act or omission of Tenant results in
any such increase in premium rates, Tenant shall pay to Landlord upon demand the
amount of such increase.  Tenant shall not do or suffer or permit anything to be
done in or about the Premises or the Project which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Project or injure
or annoy them, or use or suffer or permit the Premises to be used for any
immoral, unlawful or objectionable purpose, nor shall Tenant cause, maintain,
suffer or permit any nuisance in, on or about the Premises or the Project. 
Without limiting the foregoing, no loudspeakers or other similar device which
can be heard outside the Premises shall, without the prior written approval of
Landlord, be used in or about the Premises.  Tenant shall not commit or suffer
to be committed any waste in, to or about the Premises.  Landlord may from time
to time conduct fire and life safety training for tenants of the Building,
including evacuation drills and similar procedures.  Tenant agrees to
participate in such activities as reasonably requested by Landlord.  Landlord
shall use commercially reasonable efforts to provide Tenant with no less than
five (5) Business Days advance written notice (which may be given via e-mail to
Tenant’s designated office representative) of such drills and similar
procedures.

 

Tenant agrees not to employ any person, entity or contractor for any work in the
Premises (including moving Tenant’s equipment and furnishings in, out or around
the Premises) whose presence Tenant believes, in its reasonable discretion, is
likely to give rise to a labor or other disturbance in the Building and, if
necessary to prevent such a disturbance in a particular situation, Landlord may
require Tenant to employ union labor for the work.

 

b.                                      Compliance with Law.  Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
conflict with any Legal Requirement (as defined in Paragraph 7(a)(16) above) now
in force or which may hereafter be enacted.  Tenant, at its sole cost and
expense, shall promptly comply with all such present and future Legal
Requirements relating to the condition, use or occupancy of the Premises (unless
the Premises are not in compliance with any Legal Requirement as of the
Commencement Date [unless such failure is as a result of Tenant’s Construction
Documents for the Tenant Improvements to comply with Legal Requirements] or the
same is Landlord’s responsibility under the terms of this Lease), and shall
perform all work to the Premises or other portions of the Project required to
effect such compliance (or, at Landlord’s election, Landlord may perform such
work and Tenant shall reimburse Landlord for the actual and reasonable costs of
such work).  Notwithstanding the foregoing, however, Tenant shall not be
required to perform any structural changes to the Premises or other portions of
the Project unless such changes are related to or affected or triggered by
(i) Tenant’s Alterations (as defined in Paragraph 9 below), (ii) Tenant’s
particular use of the Premises (as opposed to Tenant’s use of the Premises for
general office purposes in a normal and customary manner), (iii) Tenant’s
particular employees or employment practices, or (iv) the construction of
initial improvements to the Premises (although, in connection with (iv),
Landlord may agree to waive this requirement after review of the Final Plans). 
The judgment of any court of competent jurisdiction or the admission of Tenant
in an action against Tenant, whether or not Landlord is a party thereto, that
Tenant has violated any Legal Requirement shall be conclusive of that fact as
between Landlord and Tenant.  Tenant shall promptly furnish Landlord with any
notices received from any insurance company or governmental agency or inspection
bureau regarding any unsafe or unlawful conditions within the Premises or the
violation of any Legal Requirement.  Upon Landlord’s written request, Tenant
shall deliver to Landlord, in form reasonably acceptable to Landlord,
information relating to Tenant’s electricity consumption at the Premises or any
other matter related to Tenant’s occupancy to the extent such requested
information is required in order for Landlord to comply with reporting
requirements imposed upon Landlord by any federal, state or local law regarding
energy use or any other matter.

 

c.                                       Hazardous Materials.  Tenant shall not
cause or permit the storage, use, generation, release, handling or disposal
(collectively, “Handling”) of any Hazardous Materials (as

 

12

--------------------------------------------------------------------------------


 

defined below), in, on, or about the Premises or the Project by Tenant or any
agents, employees, contractors, licensees, subtenants, customers, guests or
invitees of Tenant (collectively with Tenant, “Tenant Parties”), except that
Tenant shall be permitted to use normal quantities of office supplies or
products (such as copier fluids or cleaning supplies) customarily used in the
conduct of general business office activities (“Common Office Chemicals”),
provided that the Handling of such Common Office Chemicals shall comply at all
times with all Legal Requirements, including Hazardous Materials Laws (as
defined below).  Notwithstanding anything to the contrary contained herein,
however, in no event shall Tenant permit any usage of Common Office Chemicals in
a manner that may cause the Premises or the Project to be contaminated by any
Hazardous Materials or in violation of any Hazardous Materials Laws.  Tenant
shall promptly advise Landlord in writing of (a) any and all enforcement,
cleanup, remedial, removal, or other governmental or regulatory actions
instituted, completed, or threatened pursuant to any Hazardous Materials Laws
relating to any Hazardous Materials affecting the Premises; and (b) all claims
made or threatened by any third party against Tenant, Landlord, the Premises or
the Project relating to damage, contribution, cost recovery, compensation, loss,
or injury resulting from any Hazardous Materials on or about the Premises. 
Without Landlord’s prior written consent which consent shall not be unreasonably
withheld, conditioned or delayed, Tenant shall not take any remedial action or
enter into any agreements or settlements in response to the presence of any
Hazardous Materials in, on, or about the Premises.  Tenant shall be solely
responsible for and shall indemnify, defend and hold Landlord and all other
Indemnitees (as defined in Paragraph 14(b) below), harmless from and against all
Claims (as defined in Paragraph 14(b) below), arising out of or in connection
with, or otherwise relating to (i) any Handling of Hazardous Materials by any
Tenant Party or Tenant’s breach of its obligations hereunder, or (ii) any
removal, cleanup, or restoration work and materials necessary to return the
Project or any other property of whatever nature located on the Project to their
condition existing prior to the Handling of Hazardous Materials in, on or about
the Premises by any Tenant Party.  Tenant’s obligations under this paragraph
shall survive the expiration or other termination of this Lease.  For purposes
of this Lease, “Hazardous Materials” means any explosive, radioactive materials,
hazardous wastes, or hazardous substances, including without limitation asbestos
containing materials, PCB’s, CFC’s, or substances defined as “hazardous
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or any other
Legal Requirement regulating, relating to, or imposing liability or standards of
conduct concerning any such materials or substances now or at any time hereafter
in effect (collectively, “Hazardous Materials Laws”).

 

d.                                      Applicability of Paragraph.  The
provisions of this Paragraph 8 are for the benefit of Landlord, the holder of
any Superior Interest (as defined in Paragraph 21 below), and the other
Indemnitees only and are not nor shall they be construed to be for the benefit
of any tenant or occupant of the Building.

 

9.                                      Alterations and Restoration.

 

a.                                      Except as set forth in this Paragraph
9(a), Tenant shall not make or permit to be made any alterations, modifications,
additions, decorations or improvements to the Premises, or any other work
whatsoever that would directly or indirectly involve the penetration (excluding
penetration to hang artwork or other lightweight items) or removal (whether
permanent or temporary) of, or require access through, in, under, or above any
floor, wall or ceiling, or surface or covering thereof in the Premises
(collectively, “Alterations”), except as expressly provided in this Paragraph
9.  If Tenant desires any Alteration, Tenant must obtain Landlord’s prior
written approval of such Alteration which shall not be unreasonably withheld,
delayed, or conditioned.  Notwithstanding the foregoing, Landlord’s consent
shall not be required for any Alterations* consisting of painting (and/or other
wall covering), window treatments, carpeting, flooring, installation of doors
and internal windows within the Premises, and the installation of Tenant’s
furniture and trade fixtures, so long as none of the foregoing require a
building permit to perform and the costs with respect to the foregoing do not
exceed $100,000.00 (such Alterations, the “Decorative Alterations”).  At least
five (5) Business Days prior to commencing any Decorative Alterations, Tenant
shall give to Landlord a notice of Tenant’s intention to perform such Decorative
Alteration, which notice shall be accompanied by a reasonably detailed
description of the Decorative Alterations that Tenant intends to perform.  Other
than the requirement of Landlord’s consent being waived for Decorative
Alterations or as otherwise expressly set forth in this Paragraph 9, Tenant
shall otherwise abide by all of the provisions of this Paragraph 9 with respect
to Decorative Alterations.

 

All Alterations shall be made at Tenant’s sole cost and expense (including the
expense of complying with all present and future Legal Requirements, including
those regarding asbestos, if applicable, and any other work required to be
performed in other areas within or outside the Premises by reason of the
Alterations).  For all Alterations other than Decorative Alterations, Tenant
shall either (i) arrange for Landlord to perform the work on terms and
conditions acceptable to Landlord and Tenant, each in its sole discretion or
(ii) bid the project out to contractors approved by Landlord in writing in
advance (which approval shall not be unreasonably withheld, conditioned or
delayed).  Tenant shall provide Landlord with a copy of the information
submitted to bidders at such time as the bidders receive their copy.  Regardless
of the

 

13

--------------------------------------------------------------------------------


 

contractors who perform the work pursuant to the above, except with respect to
Decorative Alterations, Tenant shall pay Landlord within ten (10) Business Days
after written demand therefor prior to or during the course of such construction
an amount (the “Alteration Operations Fee”) equal to five percent (5%) of the
total hard cost of the Alteration (and for purposes of calculating the
Alteration Operations Fee, such cost shall include architectural and engineering
fees, but shall not include permit fees) for any Alterations under $500,000 and
three percent (3%) of the total hard cost of the Alteration for any Alterations
over $500,00 as compensation to Landlord for Landlord’s internal review of
Tenant’s Plans and general oversight of the construction (which oversight shall
be solely for the benefit of Landlord and shall in no event be a substitute for
Tenant’s obligation to retain such project management or other services as shall
be necessary to ensure that the work is performed properly and in accordance
with the requirements of this Lease).  Tenant shall also reimburse Landlord for
Landlord’s expenses such as electrical energy consumed in connection with the
work, freight elevator operation, additional cleaning expenses, additional
security services, fees and charges paid to third party architects, engineers
and other consultants for review of the work and the plans and specifications
with respect thereto and to monitor contractor compliance with Building
construction requirements, and for other miscellaneous costs incurred by
Landlord as result of the work.

 

All such work shall be performed diligently and in a first-class workmanlike
manner and in accordance with plans and specifications approved by Landlord, and
shall comply with all Legal Requirements and Landlord’s reasonable construction
standards, procedures, conditions and requirements for the Building as in effect
from time to time (including Landlord’s requirements relating to insurance and
contractor qualifications).  Tenant shall deliver to Landlord, within thirty
(30) days following the completion of the Alterations, a copy of as-built
drawings of the Alterations in a form reasonably acceptable to Landlord.  In no
event shall Tenant employ any person, entity or contractor to perform work in
the Premises whose presence Tenant believes, in its reasonable opinion, is
likely to give rise to a labor or other disturbance in the Building.  Default by
Tenant in the payment of any sums agreed to be paid by Tenant to Landlord for or
in connection with an Alteration which continues beyond any applicable notice
and cure periods pursuant to Paragraph 25 hereof (regardless of whether such
agreement is pursuant to this Paragraph 9 or separate instrument) shall entitle
Landlord to all the same remedies as for non-payment of rent hereunder.  Any
Alterations, including, without limitation, moveable partitions that are affixed
to the Premises (but excluding moveable, free standing partitions) and all
carpeting, shall at once become part of the Building and the property of
Landlord.  Tenant shall give Landlord not less than five (5) days prior written
notice of the date the construction of the Alteration is to commence.  Landlord
may post and record an appropriate notice of non-responsibility with respect to
any Alteration, and Tenant shall maintain any such notices posted by Landlord in
or on the Premises until such time as such posting is no longer required.

 

b.                                      At Landlord’s sole election any or all
Alterations made for or by Tenant shall be removed by Tenant from the Premises
at the expiration or sooner termination of this Lease and the Premises shall be
restored by Tenant to their condition prior to the making of the Alterations,
ordinary wear and tear and damage by casualty excepted.  The removal of the
Alterations and the restoration of the Premises shall be performed by a general
contractor selected by Tenant and reasonably approved by Landlord, in which
event Tenant shall pay the general contractor’s fees and costs in connection
with such work.  Any separate work letter or other agreement which is hereafter
entered into between Landlord and Tenant pertaining to Alterations shall be
deemed to automatically incorporate the terms of this Lease without the
necessity for further reference thereto.  Notwithstanding the foregoing, unless
Landlord states in writing at the time of giving its written consent to a
proposed Alteration that all or any element of such Alteration shall be removed
at the expiration or other termination of the term of this Lease, Tenant shall
not be required to remove said Alteration.

 

10.                               Repair.  By taking possession of the Premises,
Tenant agrees that the Premises are in good condition and repair subject to
latent defects of which Tenant notifies Landlord in writing within one hundred
eighty (180) days after taking possession.  Tenant, at Tenant’s sole cost and
expense, shall keep the Premises and every part thereof (including the interior
walls and ceilings of the Premises, those portions of the Building systems
located within and exclusively serving the Premises, and improvements and
Alterations) in good condition and repair.  It is specifically understood and
agreed that, except as specifically set forth in this Lease, Landlord has no
obligation and has made no promises to alter, remodel, improve, repair, decorate
or paint the Premises or any part thereof, and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant.  Tenant hereby waives the right to make any repairs to the
Premises or Real Property at Landlord’s expense.

 

11.                               Abandonment.  Upon the expiration or earlier
termination of this Lease, or if Tenant permanently abandons or surrenders and
stops paying rent for all or any part of the Premises or is dispossessed of the
Premises by process of law, or otherwise, any movable furniture, equipment,
trade fixtures, or other personal property belonging to Tenant and left on the
Premises shall at the option of Landlord be deemed to be abandoned and, whether
or not the property is deemed abandoned, Landlord shall have the right to remove
such property from the Premises and charge Tenant for the reasonable and actual
cost for removal and any restoration of the Premises as provided in Paragraph
9.  Landlord may

 

14

--------------------------------------------------------------------------------


 

charge Tenant for the storage of Tenant’s property left on the Premises at
reasonable rates, or, Landlord may, at its option, store Tenant’s property in a
public warehouse at Tenant’s reasonable expense.  Notwithstanding the foregoing,
neither the provisions of this Paragraph 11 nor any other provision of this
Lease shall impose upon Landlord any obligation to care for or preserve any of
Tenant’s property left upon the Premises, and Tenant hereby waives and releases
Landlord from any claim or liability in connection with the removal of such
property from the Premises and the storage thereof.  Landlord’s action or
inaction with regard to the provisions of this Paragraph 11 shall not be
construed as a waiver of Landlord’s right to require Tenant to remove its
property, restore any damage to the Premises and the Building in the condition
required by the terms of this Lease caused by such removal, and make any
restoration required pursuant to Paragraph 9 above.

 

12.                               Liens.  Tenant shall not permit any
mechanic’s, materialman’s or other liens arising out of work performed at the
Premises by or on behalf of Tenant to be filed against the fee of the Real
Property nor against Tenant’s interest in the Premises.  Landlord shall have the
right to post and keep posted on the Premises any notices which it deems
necessary for protection from such liens.  If any such liens are filed, Tenant
shall discharge such lien within ten (10) Business Days after Tenant receives
actual knowledge thereof, at Tenant’s sole cost and expense, by the payment
thereof or by the filing of a bond reasonably acceptable to Landlord.  Landlord
may, upon ten (10) Business Days’ written notice to Tenant, without waiving its
rights based on such breach by Tenant and without releasing Tenant from any
obligations hereunder, pay and satisfy the same and in such event the sums so
paid by Landlord shall be due and payable by Tenant immediately upon demand,
with interest from the date paid by Landlord through the date Tenant pays
Landlord, at the Interest Rate.  Tenant agrees to indemnify, defend and hold
Landlord and the other Indemnitees (as defined in Paragraph 14(b) below)
harmless from and against any Claims (as defined in Paragraph 14(b) below) for
mechanics’, materialmen’s or other liens in connection with any Alterations,
repairs or any work performed, materials furnished or obligations incurred by or
for Tenant.

 

13.                               Assignment and Subletting.

 

a.                                      Landlord’s Consent.  Landlord’s and
Tenant’s agreement with regard to Tenant’s right to transfer all or part of its
interest in the Premises is as expressly set forth in this Paragraph 13.  Tenant
agrees that, except upon Landlord’s prior written consent, which consent shall
not (subject to Landlord’s rights under Paragraph 13(d) below) be unreasonably
withheld, delayed, or conditioned, neither this Lease nor all or any part of the
leasehold interest created hereby shall, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, be assigned, mortgaged,
pledged, encumbered or otherwise transferred by Tenant or Tenant’s legal
representatives or successors in interest (collectively, an “assignment”) and
neither the Premises nor any part thereof shall be sublet or be used or occupied
for any purpose by anyone other than Tenant (collectively, a “sublease”).  Any
assignment or subletting which requires but is entered into without Landlord’s
prior written consent shall, at Landlord’s option, be voidable and shall
constitute an Event of Default entitling Landlord to terminate this Lease and to
exercise all other remedies available to Landlord under this Lease and at law.

 

The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shall be reasonable for Landlord to withhold its consent where: (i) the
assignment or subletting would increase the operating costs for the Building or
the burden on the Building services, or generate additional foot traffic,
elevator usage or security concerns in the Building, or create an increased
probability of the comfort and/or safety of Landlord and other tenants in the
Building being compromised or reduced, as reasonably determined by Landlord;
(ii) the space will be used for a school or training facility (excluding
internal training), an entertainment, sports or recreation facility, retail
sales to the public (unless Tenant’s permitted use is retail sales), a personnel
or employment agency, an office or facility of any governmental or
quasi-governmental agency or authority, a place of public assembly (including
without limitation a meeting center, theater or public forum), any use by or
affiliation with a foreign government (including without limitation an embassy
or consulate or similar office), or a facility for the provision of social,
welfare or clinical health services or sleeping accommodations (whether
temporary, daytime or overnight); (iii) the proposed assignee or subtenant (or
any person which directly or indirectly controls, is controlled by, or is under
common control with the proposed assignee or subtenant) is a current tenant of
the Building (unless Landlord does not have sufficient space within the Project
for such tenant) or has negotiated with Landlord within the preceding one
hundred twenty (120) days (or is currently negotiating with Landlord) to lease
space in the Project; (iv) Landlord reasonably disapproves of the proposed
assignee’s or subtenant’s reputation or creditworthiness; (v) Landlord
determines that the character of the business that would be conducted by the
proposed assignee or subtenant at the Premises, or the manner of conducting such
business, would be inconsistent with the character of the Building as a
first-class office building; (vi) the proposed assignee or subtenant is an
entity or related to an entity with whom Landlord or any affiliate of Landlord
has had adverse dealings within the two (2) year period prior to the requested
assignment or sublease; (vii) the assignment or subletting may conflict with any
exclusive uses granted to other tenants of the Project, or with the terms of any
easement, covenant, condition or restriction, or other agreement affecting the
Project; (viii) the assignment or subletting would involve a change in use from

 

15

--------------------------------------------------------------------------------


 

that expressly permitted under this Lease; (ix) Landlord determines, in its
reasonable opinion, that the proposed assignee will be unable to perform all of
Tenant’s obligations under this Lease or the proposed subtenant will be unable
to perform all of its obligations under the proposed sublease or (x) as of the
date Tenant requests Landlord’s consent or as of the date Landlord responds
thereto, an Event of Default by Tenant under this Lease shall have occurred and
be continuing.  Landlord’s foregoing rights and options shall continue
throughout the entire term of this Lease.

 

For purposes of this Paragraph 13, the following events shall be deemed an
assignment or sublease, as appropriate: (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or any subtenant
or assignee, or any entity controlling any of them, to any person or group of
related persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant or any subtenant or assignee; (ii) a
transfer of Control of Tenant or any subtenant or assignee, or any entity
controlling any of them, in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the transfer of outstanding capital
stock or other listed equity interests by persons or parties through the
“over-the-counter” market or any recognized national or international securities
exchange, shall not be included in determining whether Control has been
transferred; (iii) INTENTIONALLY OMITTED; (iv) a change or conversion in the
form of entity of any subtenant or assignee, or any entity controlling any of
them, which has the effect of limiting the liability of any of the partners,
members or other owners of such entity beyond the liability that any such
partners, members or other owners of such entity had prior to the date of such
change or conversion; or (v) the agreement by a third party to assume, take
over, or reimburse Tenant for, any or all of Tenant’s obligations under this
Lease, in order to induce Tenant to lease space with such third party. 
“Control” shall mean direct or indirect ownership of fifty percent (50%) or more
of all of the voting stock of a corporation or fifty percent (50%) or more of
the legal or equitable interest in any other business entity, or the power to
direct the operations of any entity (by equity ownership, contract or
otherwise).

 

If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee.  If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant.  In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant’s monetary obligations
hereunder.

 

The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from the requirement of obtaining
Landlord’s express prior written consent to any other or further assignment or
subletting.  In no event shall any subtenant be permitted to assign its sublease
or to further sublet all or any portion of its subleased premises without
Landlord’s prior written consent, which consent may be withheld by Landlord in
its reasonable discretion.  Neither an assignment or subletting nor the
collection of rent by Landlord from any person other than Tenant, nor the
application of any such rent as provided in this Paragraph 13(a) shall be deemed
a waiver of any of the provisions of this Paragraph 13(a) or release Tenant from
its obligation to comply with the provisions of this Lease and Tenant shall
remain fully and primarily liable for all of Tenant’s obligations under this
Lease.  If Landlord approves of an assignment or subletting hereunder and this
Lease contains any renewal options, expansion options, rights of first refusal,
rights of first negotiation or any other rights or options pertaining to
additional space in the Building, such rights and/or options shall not run to
the subtenant or assignee, it being agreed by the parties hereto that any such
rights and options are personal to the Tenant originally named herein (and to
any Affiliate to which this Lease may be assigned as provided in Paragraph
13(h) below) and may not otherwise be transferred.

 

b.                                      Processing Expenses.  Tenant shall pay
to Landlord, as Landlord’s cost of processing each proposed assignment or
subletting, an amount equal to the sum of (i) Landlord’s reasonable attorneys’
and other professional fees, plus (ii) the sum of One Thousand Dollars
($1,000.00) for the cost of Landlord’s administrative, accounting and clerical
time (collectively, “Processing Costs”), and the amount of all direct and
indirect costs and expenses incurred by Landlord arising from the assignee or
sublessee taking occupancy of the subject space (including, without limitation,
costs of freight elevator operation for moving of furnishings and trade
fixtures, security service, janitorial and cleaning service, and rubbish removal
service).  Notwithstanding anything to the contrary herein, Landlord shall not
be required to process any request for Landlord’s consent to an assignment or
subletting until Tenant has paid to Landlord the amount of Landlord’s estimate
of the Processing Costs and all other direct and indirect costs and expenses of
Landlord and its agents arising from the assignee or subtenant taking
occupancy.  Notwithstanding the foregoing, the fee for Processing Costs for a
transfer to an Affiliate under Paragraph 13(h) hereof shall be the sum of Five
Hundred Dollars ($500.00).

 

c.                                       Consideration to Landlord.  In the
event of any assignment or sublease, whether or not requiring Landlord’s
consent, Landlord shall be entitled to receive, as additional rent hereunder,
fifty percent (50%) of any consideration (including, without limitation, payment
for leasehold improvements) paid by the assignee or subtenant for the assignment
or sublease and, in the case of a sublease, fifty percent (50%) of the excess of
the amount of rent paid for the sublet space by the subtenant over the amount of
Monthly Rent under Paragraph 5 above, Additional Rent under Paragraph 7 above

 

16

--------------------------------------------------------------------------------


 

attributed to the sublet space for the corresponding month, and all reasonable
and actual out-of-pocket costs incurred by Tenant for tenant improvements and/or
leasing commissions incurred in connection with such subletting or assignment. 
To effect the foregoing, Tenant shall deduct from the monthly amounts received
by Tenant from the subtenant or assignee as rent or consideration, the Monthly
Rent and Additional Rent payable by Tenant to Landlord for the subject space a
portion of the reasonable and actual out-of-pocket costs incurred by Tenant for
tenant improvements and/or leasing commissions incurred in connection with such
subletting or assignment evenly spread across the term of the sublease or
assignment, and fifty percent (50%) of the then remaining sum shall be paid
promptly to Landlord by Tenant.  If there is more than one sublease under this
Lease, the amounts (if any) to be paid by Tenant to Landlord pursuant to this
Paragraph 13.c., shall be separately calculated for each sublease and amounts
due Landlord with regard to any one sublease may not be offset against rental
and other consideration pertaining to or due under any other sublease.

 

d.                                      Procedures.  If Tenant desires to assign
this Lease or any interest therein or sublet all or part of the Premises (other
than in connection with a transfer to an Affiliate under Paragraph 13(h) below),
Tenant shall give Landlord written notice thereof and the terms proposed (the
“Sublease Notice”), which Sublease Notice shall be accompanied by Tenant’s
proposed assignment or sublease agreement (in which the proposed assignee or
subtenant shall be named, shall be executed by Tenant and the proposed assignee
or subtenant, and which agreement shall otherwise meet the requirements of
Paragraph 13(e) below), together with a current financial statement of such
proposed assignee or subtenant and any other information reasonably requested by
Landlord.  Landlord shall have the prior right and option (to be exercised by
written notice to Tenant given within thirty (30) days after receipt of Tenant’s
notice) (i) in the case of any proposed sublet, to sublet from Tenant any
portion of the Premises proposed by Tenant to be sublet, for the term for which
such portion is proposed to be sublet, but at the lesser of the proposed
sublease rent or the same rent (including Additional Rent as provided for in
Paragraph 7 above) as Tenant is required to pay to Landlord under this Lease for
the same space, computed on a pro rata square footage basis; provided, however,
that if the portion of the Premises proposed by Tenant to be sublet consists of
space on more than one floor of the Building, Landlord may exercise (or not
exercise) its sublet option under this clause (i) separately as to the proposed
sublet space on each such floor, (ii) to terminate this Lease as it pertains to
the portion of the Premises proposed by Tenant to be sublet or assigned;
provided, however, that if the portion of the Premises proposed by Tenant to be
sublet consists of space on more than one floor of the Building, Landlord may
exercise (or not exercise) its termination option under this clause
(ii) separately as to the proposed sublet space on each such floor, or (iii) to
approve or reasonably disapprove the proposed assignment or sublease.  If
Landlord exercises its option in (i) above, then Landlord may, at Landlord’s
sole cost, construct improvements in the subject space and, so long as the
improvements are suitable for general office purposes, Landlord shall have no
obligation to restore the subject space to its original condition following the
termination of the sublease (and in no event shall Tenant have any removal or
restoration obligation with respect to any improvements constructed in the
subject space by Landlord).  If Landlord fails to exercise any such option to
sublet or to terminate, this shall not be construed as or constitute a waiver of
any of the provisions of Paragraphs 13(a), (b), (c) or (d) herein.  If Landlord
exercises any option to sublet or to terminate, any costs of demising the
portion of the Premises affected by such subleasing or termination shall be
borne by Tenant.  In addition, Landlord shall have no liability for any real
estate brokerage commission(s) or with respect to any of the costs and expenses
that Tenant may have incurred in connection with its proposed assignment or
subletting, and Tenant agrees to indemnify, defend and hold Landlord and all
other Indemnitees harmless from and against any and all Claims (as defined in
Paragraph 14(b) below), including, without limitation, claims for commissions,
arising from such proposed assignment or subletting.  Landlord’s foregoing
rights and options shall continue throughout the entire term of this Lease.

 

e.                                       Documentation.  No permitted assignment
or subletting by Tenant shall be effective until there has been delivered to
Landlord a fully executed counterpart of the assignment or sublease which
expressly provides that (i) the assignee or subtenant may not further assign
this Lease or the sublease, as applicable, or sublet the Premises or any portion
thereof, without Landlord’s prior written consent (which, in the case of a
further assignment proposed by an assignee of this Lease, shall not be
unreasonably withheld, conditioned or delayed, subject to Landlord’s rights
under the provisions of this Paragraph 13, and in the case of a subtenant’s
assignment of its sublease or further subletting of its subleased premises or
any portion thereof, may be withheld in Landlord’s sole and absolute
discretion), (ii) the assignee or subtenant will comply with all of the
provisions of this Lease, and Landlord may enforce the Lease provisions directly
against such assignee or subtenant, (iii) in the case of an assignment, the
assignee assumes all of Tenant’s obligations under this Lease arising on or
after the date of the assignment, and (iv) in the case of a sublease, the
subtenant agrees to be and remain jointly and severally liable with Tenant for
the payment of rent pertaining to the sublet space in the amount set forth in
the sublease, and for the performance of all of the terms and provisions of this
Lease applicable to the sublet space.  In addition to the foregoing, no
assignment or sublease by Tenant shall be effective until there has been
delivered to Landlord a fully executed counterpart of Landlord’s consent to
assignment or consent to sublease form.  The failure or refusal of a subtenant
or assignee to execute any such instrument shall not release or discharge the
subtenant or assignee from its liability as set forth above.  Notwithstanding
the

 

17

--------------------------------------------------------------------------------

 

foregoing, however, no subtenant or assignee shall be permitted to occupy the
Premises or any portion thereof unless and until such subtenant or assignee
provides Landlord with certificates evidencing that such subtenant or assignee
is carrying all insurance coverage required of such subtenant or assignee under
this Lease.

 

f.                                        No Merger.  Without limiting any of
the provisions of this Paragraph 13, if Tenant has entered into any subleases of
any portion of the Premises, the voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a
merger, and shall, at the option of Landlord, terminate all or any existing
subleases or subtenancies or, at the option of Landlord, operate as an
assignment to Landlord of any or all such subleases or subtenancies.  If
Landlord does elect that such surrender or cancellation operate as an assignment
of such subleases or subtenancies, Landlord shall in no way be liable for any
previous act or omission by Tenant under the subleases or for the return of any
deposit(s) under the subleases that have not been actually delivered to
Landlord, nor shall Landlord be bound by any sublease modification(s) executed
without Landlord’s consent or for any advance rental payment by the subtenant in
excess of one month’s rent.

 

g.                                       Special Transfer Prohibitions. 
Notwithstanding anything set forth above to the contrary, Tenant may not
(a) sublet the Premises or assign this Lease to any person or entity in which
Landlord owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Internal Revenue Code (the
“Code”); or (b) sublet the Premises or assign this Lease in any other manner
which could cause any portion of the amounts received by Landlord pursuant to
this Lease or any sublease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or which could cause any other
income received by Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code.

 

h.                                      Affiliates.  Notwithstanding anything to
the contrary in Paragraphs 13(a) and 13(d), but subject to Paragraphs 13(b),
13(c), 13(e), 13(f) and 13(g), Tenant may assign this Lease or sublet the
Premises or any portion thereof, without Landlord’s consent, to any partnership,
corporation or other entity which controls, is controlled by, or is under common
control with Tenant or Tenant’s parent (control being defined for such purposes
as ownership of more than 50% of the equity interests in, and the power to
direct the management of, the relevant entity), or to any partnership,
corporation or other entity resulting from a merger, acquisition or
consolidation with Tenant or Tenant’s parent, or to any person or entity which
acquires all or substantially all the assets of Tenant as a going concern
(including by means of a purchase of all or substantially all of Tenant’s stock)
(collectively, an “Affiliate”), provided that (i) Landlord receives at least ten
(10) days’ prior written notice of the assignment or subletting, together with
evidence that the requirements of this Paragraph 13(g) have been met, (ii) the
Affiliate’s net worth is not less than Tenant’s net worth as of the date of this
Lease, (iii) except in the case of an assignment where the assignor is dissolved
as a matter of law following the series of transactions of which the assignment
is a part (e.g. a merger) and where such assignor makes sufficient reserves for
contingent liabilities (including its obligations under this Lease) as required
by applicable law, the Affiliate remains an Affiliate for the duration of the
subletting or the balance of the term in the event of an assignment, (iv) the
Affiliate assumes (in the event of an assignment) in writing all of Tenant’s
obligations under this Lease, and agrees (in the event of a sublease) that such
subtenant will, at Landlord’s election, attorn directly to Landlord in the event
that this Lease is terminated by Landlord for any reason, (v) Landlord receives
a fully executed copy of an assignment or sublease agreement between Tenant and
the Affiliate, (vi) in the case of an assignment by means of a purchase of all
or substantially all of Tenant’s stock, the essential purpose of such assignment
is to transfer an active, ongoing business with substantial assets in addition
to this Lease, and in the case of an assignment (by any means), or a sublease,
the transaction is for legitimate business purposes unrelated to this Lease and
the transaction is not a subterfuge by Tenant to avoid it obligations under this
Lease or the restrictions on assignment and subletting contained herein, and
(vii) in the case of a sublease, the Affiliate executes and Tenant delivers to
Landlord a fully executed counterpart of Landlord’s waiver and acknowledgement
form for an Affiliate sublease.

 

14.                               Indemnification of Landlord.

 

a.                                      Landlord and the holders of any Superior
Interests (as defined in Paragraph 21 below) shall not be liable to Tenant and
Tenant hereby waives all claims against such parties for any loss, injury or
other damage to person or property in or about the Premises or the Project from
any cause whatsoever, including without limitation, water leakage of any
character from the roof, walls, basement, fire sprinklers, appliances, air
conditioning, plumbing or other portion of the Premises or the Project, or gas,
fire, explosion, falling plaster, steam, electricity, or any malfunction within
the Premises or the Project, or acts of other tenants of the Building; provided,
however, that, subject to Paragraph 16 below and to the provisions of Paragraph
28 below regarding exculpation of Landlord from Special Claims, the foregoing
waiver shall be inapplicable to any loss, injury or damage resulting from
Landlord’s or an Indemnitee’s gross negligence or willful misconduct.

 

b.                                      Subject to Paragraph 16 below, Tenant
shall hold Landlord and the holders of any Superior Interest, and the
constituent shareholders, partners or other owners thereof, and all of their

 

18

--------------------------------------------------------------------------------


 

agents, contractors, servants, officers, directors, employees and licensees
(collectively with Landlord, the “Indemnitees”) harmless from and indemnify the
Indemnitees against any and all claims, liabilities, damages, costs and
expenses, including reasonable attorneys’ fees and costs incurred in defending
against the same (collectively, “Claims”), to the extent arising from (a) the
acts or omissions of Tenant or any other Tenant Parties (as defined in Paragraph
8(c) above) in, on or about the Project, or (b) any construction or other work
undertaken by or on behalf of Tenant in, on or about the Premises, whether prior
to or during the term of this Lease, or (c) any breach or Event of Default under
this Lease by Tenant, or (d) any accident, injury or damage, howsoever and by
whomsoever caused, to any person or property, occurring in, on or about the
Premises; except to the extent such Claims are caused by the gross negligence or
willful misconduct of Landlord or Indemnitees.  In case any action or proceeding
be brought against any of the Indemnitees by reason of any such Claim, Tenant,
upon written notice from Landlord, covenants to resist and defend at Tenant’s
sole expense such action or proceeding by counsel reasonably satisfactory to
Landlord.  The provisions of this Paragraph 14(b) shall survive the expiration
or earlier termination of this Lease with respect to any injury, illness, death
or damage occurring prior to such expiration or termination.

 

c.                                       Landlord shall hold Tenant harmless
from and indemnify Tenant against any claim incurred in connection with or
arising from any injury, illness, or death to any person or damage to any
property to the extent (i) such injury, illness, death or damage is caused by
the gross negligence or willful misconduct of Landlord or its agents or
employees, and (ii) such claim is not included within the risks insured against
under the insurance that Tenant is required to carry under Paragraph 15 below. 
The provisions of this Paragraph 14(c) shall survive the termination of this
Lease with respect to any injury, illness, death or damage occurring prior to
such termination.  Notwithstanding anything to the contrary set forth in this
Paragraph 14(c) or elsewhere in this Lease, in no event shall Landlord be liable
for any consequential or remote damages, or for loss of or damage to artwork,
currency, jewelry, bullion, securities or other property in the Premises, not in
the nature of ordinary fixtures, furnishings, equipment and other property used
in general business office activities and functions.  Landlord’s indemnification
obligations under this Paragraph 14(c) are subject to the provisions of
Paragraph 16 below.

 

15.                               Insurance.

 

a.                                      Tenant’s Insurance; Coverage Amounts. 
Tenant shall, at Tenant’s expense, maintain during the term of this Lease (and,
if Tenant occupies or conducts activities in or about the Premises prior to or
after the term hereof, then also during such pre-term or post-term period): 
(i) commercial general liability insurance including contractual liability
coverage, with minimum coverages of Five Million Dollars ($5,000,000.00) per
occurrence combined single limit for bodily injury and property damage, Five
Million Dollars ($5,000,000.00) for products-completed operations coverage, One
Hundred Thousand Dollars ($100,000.00) fire legal liability, Five Million
Dollars ($5,000,000.00) for personal and advertising injury, with a Six Million
Dollars ($6,000,000.00) general aggregate limit, for injuries to, or illness or
death of, persons and damage to property occurring in or about the Premises or
otherwise resulting from Tenant’s operations in the Building, provided that the
foregoing coverage amounts may be provided through any combination of primary
and umbrella/excess coverage policies; (ii) property insurance protecting Tenant
against loss or damage by fire and such other risks as are insurable under
then-available standard forms of “special form” (previously known as “all risk”)
insurance policies (excluding earthquake and flood but including water damage
and earthquake sprinkler leakage), covering Tenant’s personal property and trade
fixtures in or about the Premises or the Real Property, and any above Building
standard Alterations installed in the Premises by or at the request of Tenant
(including those installed by Landlord at Tenant’s request, whether prior or
subsequent to the commencement of the Lease term), for the full replacement
value thereof without deduction for depreciation; (iii) workers’ compensation
insurance in statutory limits; (iv) at least three months’ coverage for loss of
business income and continuing expenses, providing protection against any peril
included within the classification “special form” insurance, excluding
earthquake and flood but including water damage and earthquake sprinkler
leakage; and (v) if Tenant operates owned, leased or non-owned vehicles on the
Real Property, comprehensive automobile liability insurance with a minimum
coverage of Two Million Dollars ($2,000,000.00) per occurrence, combined single
limit; provided that the foregoing coverage amount may be provided through any
combination of primary and umbrella/excess coverage policies.  In no event shall
any insurance maintained by Tenant hereunder or required to be maintained by
Tenant hereunder be deemed to limit or satisfy Tenant’s indemnification or other
obligations or liability under this Lease.  Landlord reserves the right to
increase the foregoing amount of liability coverage from time to time as
Landlord reasonably determines is required to adequately protect Landlord and
the other parties designated by Landlord from the matters insured thereby
(provided, however, that Landlord makes no representation that the limits of
liability required hereunder from time to time shall be adequate to protect
Tenant), and to require that Tenant cause any of its contractors, vendors,
movers or other parties conducting activities in or about or occupying the
Premises to obtain and maintain insurance as reasonably determined by Landlord
and as to which Landlord and such other parties designated by Landlord shall be
additional insureds.

 

19

--------------------------------------------------------------------------------


 

b.                                      Policy Form.  Each insurance policy
required pursuant to Paragraph 15.a.  above shall be issued by an insurance
company authorized to do business in the State of Colorado and with a general
policyholders’ rating of “A-” or better and a financial size ranking of
“Class VIII” or higher in the most recent edition of Best’s Insurance Guide. 
Tenant shall provide Landlord with not less than thirty (30) days’ prior written
notice if an insurance policy obtained by Tenant hereunder is materially
changed, cancelled or will be allowed to lapse.  If any of the above policies
are subject to deductibles, the deductible amounts shall not exceed amounts
approved in advance in writing by Landlord.  The liability policies and any
umbrella/excess coverage policies carried pursuant to clauses (i) and (v) of
Paragraph 15(a) above shall (i) name Landlord and all the other Indemnitees and
any other parties designated by Landlord as additional insureds, (ii) provide
that no act or omission of Tenant shall affect or limit the obligations of the
insurer with respect to any other insured and (iii) provide that the policy and
the coverage provided shall be primary, that Landlord, although an additional
insured, shall nevertheless be entitled to recovery under such policy for any
damage to Landlord or the other Indemnitees by reason of acts or omissions of
Tenant, and that any coverage carried by Landlord shall be noncontributory with
respect to policies carried by Tenant.  The property insurance policy carried
under item (ii) of Paragraph 15(a) above shall include all waiver of subrogation
rights endorsements necessary to effect the provisions of Paragraph 16 below. 
Each such insurance policy required of Tenant pursuant to this Paragraph 15, or
a certificate thereof, shall be delivered to Landlord by Tenant on or before the
effective date of such policy and thereafter Tenant shall deliver to Landlord
renewal policies or certificates at least thirty (30) days prior to the
expiration dates of expiring policies.  If Tenant fails to procure such
insurance or to deliver such policies or certificates, Landlord may, at its
option, procure the same for Tenant’s account, and the cost thereof shall be
paid to Landlord by Tenant upon demand.  Landlord may at any time, and from time
to time, inspect and/or copy any and all insurance policies required by this
Lease.

 

c.                                       No Implication.  Nothing in this
Paragraph 15 shall be construed as creating or implying the existence of (i) any
ownership by Tenant of any fixtures, additions, Alterations, or improvements in
or to the Premises or (ii) any right on Tenant’s part to make any addition,
Alteration or improvement in or to the Premises.

 

d.                                      Landlord’s Insurance.  During the term
hereof, Landlord shall keep the Building (excluding any above Building standard
Alterations installed in the Premises by or at the request of Tenant (including
those installed by Landlord at Tenant’s request, whether prior or subsequent to
the commencement of the Lease term) insured through reputable insurance
underwriters against perils covered by then-available standard forms of “special
form” (previously known as “all risk”) insurance policies, as such policies are
in use from time to time for comparable first-class high-rise office buildings
in downtown Denver, Colorado (excluding, at Landlord’s option, perils such as
earthquake, flood and other standard exclusions), with a deductible provision
deemed commercially reasonable by Landlord, in an amount or amounts equal to not
less than ninety percent (90%) of the full replacement value of the Building
(excluding the land and the footings, foundations and installations below the
basement level), or such greater percentage as shall be required to preclude
Landlord from being deemed a coinsurer, without deduction for depreciation,
including the costs of demolition and debris removal, or such other fire and
property damage insurance as Landlord shall reasonably determine to give
substantially equal or greater protection.  Throughout the term hereof, Landlord
shall carry commercial general liability insurance with commercially reasonable
amounts and coverage.

 

16.                               Mutual Waiver of Subrogation Rights.  Each
party hereto hereby releases the other respective party and, in the case of
Tenant as the releasing party, the other Indemnitees, and the respective
partners, shareholders, agents, employees, officers, directors and authorized
representatives of such released party, from any claims such releasing party may
have for damage to the Building, the Premises or any of such releasing party’s
fixtures, personal property, improvements and alterations in or about the
Premises, the Building or the Project that is caused by or results from risks
insured against under any “special form” insurance policies actually carried by
such releasing party or deemed to be carried by such releasing party; provided,
however, that such waiver shall be limited to the extent of the net insurance
proceeds payable by the relevant insurance company with respect to such loss or
damage (or in the case of deemed coverage, the net proceeds that would have been
payable).  For purposes of this Paragraph 16, the parties shall be deemed to be
carrying any of the insurance policies required pursuant to Paragraph 15 but not
actually carried by the party, and Landlord shall also be deemed to carry
standard fire and extended coverage policies on the Project.  Each party hereto
shall cause each such fire and extended coverage insurance policy obtained by it
to provide that the insurance company waives all rights of recovery by way of
subrogation against the other respective party and the other released parties in
connection with any matter covered by such policy.

 

17.                               Utilities.

 

a.                                      Basic Services.  Landlord shall furnish
the following utilities and services (“Basic Services”) for the Premises at all
times unless otherwise provided in this Paragraph 17(a):  (i) electricity for
Building standard lighting and power suitable for the use of the Premises for
ordinary general office purposes (of not less than five [5] watts per RSF of the
Premises for convenience power

 

20

--------------------------------------------------------------------------------


 

and not less than one [1] watt per RSF for lighting), (ii) during the hours of
7:00 A.M. to 6 P.M. Monday through Friday and from 8 A.M. to 1 P.M. on Saturdays
(“Business Hours”) on Business Days (hereinafter defined), heat, ventilation and
air conditioning required in accordance with the HVAC Standards (hereinafter
defined), (iii) unheated (or tempered) water for the restroom(s) in the public
areas serving the Premises, (iv) elevator service to the floor(s) of the
Premises by non-attended automatic elevators for general office pedestrian usage
and at least one (1) elevator shall serve the Premises at all times (except in
case of emergency) to permit Tenant’s employees access to the Premises, and
(v) five (5) days per week (excluding public holidays), janitorial services
limited to emptying and removal of general office refuse, light vacuuming as
needed and window washing as reasonably determined by Landlord.  Notwithstanding
the foregoing, however, Tenant may use water, heat, air conditioning, electric
current, elevator and janitorial service in excess of that provided in Basic
Services (“Excess Services,” which shall include without limitation any power
usage other than through existing standard 110-volt AC outlets; electricity in
excess of the lesser of that described in clause (i) above or clause (ii) of
Paragraph 17(c) below; electricity and/or water consumed by Tenant in connection
with any dedicated or supplemental heating, ventilating and/or air conditioning,
computer power, telecommunications and/or other special units or systems of
Tenant; chilled, heated or condenser water; or water used for any purpose other
than ordinary drinking and lavatory purposes), provided that the Excess Services
desired by Tenant are reasonably available to Landlord and to the Premises (it
being understood that in no event shall Landlord be obligated to make available
to the Premises more than the pro rata share of the capacity of any Excess
Service available to the Building or the applicable floor of the Building, as
the case may be), and provided further that Tenant complies with the procedures
established by Landlord from time to time for requesting and paying for such
Excess Services and with all other provisions of this Paragraph 17.  Tenant,
upon such notice as is reasonably required by Landlord, may request HVAC service
during hours other than Business Hours and shall pay for such services at
Landlord’s then current rate.  Monday through Friday, except public holidays
then generally observed by similar businesses in the downtown Denver, Colorado
central business district, shall be referred to as “Business Days”.  Landlord
reserves the right to install in the Premises or the Real Property, at
Landlord’s cost, electric current and/or water meters (including, without
limitation, any additional wiring, conduit or panel required therefor) to
measure the electric current or water consumed by Tenant or to cause the usage
to be measured by other reasonable methods (e.g., by temporary “check” meters or
by survey); provided, however, that if separate metering is required due to
Tenant’s Excess Services, Tenant shall be responsible for the actual and
reasonable cost of installation of separate meters for Tenant’s Premises. 
Landlord’s current janitorial specifications for the janitorial services
Landlord shall provide for the Building and Premises are attached as Exhibit D.
The attached janitorial services are subject to change from time to time during
the Term without prior notice to Tenant so long as they remain consistent with
janitorial services provided in similarly situated Class A office buildings in
the downtown Denver, Colorado central business district, taking age, size and
other relevant operating factors into account.  “HVAC Standards” shall mean
(a) HVAC cooling capacity in compliance with current ASHRAE performance
standards for general office use; and (b) capacity of at least one (1) ton of
cooling per every 375 rentable square feet of the Premises, with the zone count
for the Premises to be dictated by the Final Plans for the Premises, but in no
event more than one (1) zone for each 1,500 rentable square feet of the
Premises.

 

b.                                      Payment for Utilities and Services.  The
cost of Basic Services shall be included in Operating Expenses.  In addition,
Tenant shall pay to Landlord within thirty (30) days after Landlord’s written
demand (i) the cost, at Landlord’s prevailing rate, of any Excess Services used
by Tenant, (ii) the actual and reasonable cost of installing, operating,
maintaining or repairing any meter or other device used to measure Tenant’s
consumption of utilities, (iii) the actual and reasonable cost of installing,
operating, maintaining or repairing any Temperature Balance Equipment (as
defined in Paragraph 17(d) below) for the Premises and/or any equipment required
in connection with any Excess Services requested by Tenant, and (iv) any actual
and reasonable cost otherwise incurred by Landlord in keeping account of or
determining any Excess Services used by Tenant.  Landlord’s failure to bill
Tenant for any of the foregoing shall not waive Landlord’s right to bill Tenant
for the same at a later time.

 

c.                                       Utility Connections.  Tenant shall not
connect or use any apparatus or device in the Premises (i) using current in
excess of 110 volts, or (ii) which would cause Tenant’s electrical demand load
to exceed an average of two and one-half (2.5) watts per usable square foot, or
(iii) which would exceed the capacity of the existing panel or transformer
serving the Premises.  Tenant shall not connect with electric current (except
through existing outlets in the Premises or such additional outlets as may be
installed in the Premises as part of initial improvements or Alterations
approved by Landlord), or water pipes, any apparatus or device for the purpose
of using electrical current or water.

 

Landlord will not permit additional coring or channeling of the floor of the
Premises in order to install new electric outlets in the Premises unless
Landlord is satisfied, on the basis of such information to be supplied by Tenant
at Tenant’s expense, that coring and/or channeling of the floor in order to
install such additional outlets will not weaken the structure of the floor.

 

d.                                      Temperature Balance.  If the temperature
otherwise maintained in any portion of the Premises by the heating, air
conditioning or ventilation system is affected as a result of (i) the type

 

21

--------------------------------------------------------------------------------


 

or quantity of any lights, machines or equipment (including without limitation
typical office equipment) used by Tenant in the Premises, (ii) the occupancy of
such portion of the Premises by more than one person per two hundred (200)
square feet of rentable area therein, (iii) an electrical load for lighting or
power in excess of the limits specified in Paragraph 17(c) above, or (iv) any
rearrangement of partitioning or other improvements, then, if Tenant fails to
return the Premises to the temperature normally maintained in the Premises
within five (5) days after written notice thereof, Landlord may install any
equipment, or modify any existing equipment (including the standard air
conditioning equipment) Landlord deems necessary to restore the temperature
balance (such new equipment or modifications to existing equipment termed herein
“Temperature Balance Equipment”), and Tenant shall reimburse Landlord for the
actual and reasonable costs of such Temperature Balance Equipment.  Tenant
agrees to keep closed, when necessary, draperies and/or window treatments which,
because of the sun’s position, must be closed to provide for the efficient
operation of the air conditioning system, and Tenant agrees to cooperate with
Landlord and to abide by the regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the heating, ventilating
and air conditioning system.  Landlord shall deliver the Premises with an air
volume distribution system and air handler on each floor.  Landlord makes no
representation to Tenant regarding the adequacy or fitness of the heating, air
conditioning or ventilation equipment in the Building to maintain temperatures
that may be required for, or because of, any computer or communications rooms,
machine rooms, conference rooms or other areas of high concentration of
personnel or electrical usage, or any other uses other than or in excess of the
fractional horsepower normally required for office equipment, and Landlord shall
have no liability for loss or damage suffered by Tenant or others occupying the
Premises in connection therewith.

 

e.                                       Interruption of Services.  Landlord’s
obligation to provide utilities and services for the Premises are subject to the
Rules and Regulations of the Building, applicable Legal Requirements (including
the rules or actions of the public utility company furnishing the utility or
service), and shutdowns for maintenance and repairs, for security purposes, or
due to strikes, lockouts, labor disputes, fire or other casualty, acts of God,
or other causes beyond the control of Landlord.  In the event of an interruption
in, or failure or inability to provide any service or utility for the Premises
for any reason, such interruption, failure or inability shall not constitute an
eviction of Tenant, constructive or otherwise, or impose upon Landlord any
liability whatsoever, including, but not limited to, liability for consequential
damages or loss of business by Tenant, or entitle Tenant to any abatement or
offset of Monthly Rent, Additional Rent or any other amounts due from Tenant
under this Lease.  Tenant hereby waives the provisions of any applicable
existing or future Legal Requirement permitting the termination of this Lease
due to such interruption, failure or inability.  Notwithstanding the foregoing,
if services and/or utilities are interrupted that materially prevent Tenant from
being able to conduct normal business operations for a period of greater than
five (5) Business Days (unless such interruption is as a result of a casualty,
in which case Paragraph 26 of this Lease shall apply), Tenant, as its sole and
exclusive remedy hereunder, shall receive an abatement of Monthly Rent and
Additional Rent beginning with the 6th Business Day of interruption until the
services and/or utilities are restored, based upon the pro rata portion of the
Premises which is rendered unfit for occupancy for the permitted use and
actually not used by Tenant as a result of such interruption, except to the
extent such interruption is caused by Tenant, its employees, agents,
contractors, invitees or licensees.

 

Except in the case of an emergency, the Landlord will use commercially
reasonable efforts to give Tenant at least five (5) Business Days prior notice
(which may be given via e-mail to Tenant’s designated office representative) if
Landlord intends to interrupt any services required to be furnished by the
Landlord.

 

f.                                        Governmental Controls.  In the event
any governmental authority having jurisdiction over the Project or the Building
promulgates or revises any Legal Requirement or building, fire or other code or
imposes mandatory or voluntary controls or guidelines on Landlord or the Project
or the Building relating to the use or conservation of energy or utilities or
the reduction of automobile or other emissions (collectively, “Controls”) or in
the event Landlord is required or elects to make alterations to the Project or
the Building in order to comply with such mandatory or voluntary Controls,
Landlord may, in its sole discretion, comply with such Controls or make such
alterations to the Project or the Building related thereto provided that in so
doing Landlord shall use commercially reasonable efforts to minimize disruption
to Tenant’s business operations in the Premises and, if such compliance is
voluntary, such alterations shall not adversely affect Tenant’s use of the
Premises or rights set forth in this Lease.  Such compliance and the making of
such alterations shall not constitute an eviction of Tenant, constructive or
otherwise, or impose upon Landlord any liability whatsoever (except as provided
in Paragraph 17(e) above), including, but not limited to, liability for
consequential damages or loss of business by Tenant.  Without limitation of any
provision of Paragraph 8(b) above (entitled “Compliance with Law”), Tenant
shall, upon Landlord’s written request, deliver to Landlord information that is
readily available to Tenant relating to the Premises that is necessary for the
Building to earn and maintain performance certifications (including, without
limitation, ENERGY STAR and LEED certification), which information shall be in
sufficient detail for the Building to comply with the applicable certification
criteria and/or requirements, including, without limitation, those applicable to
data centers and to any other particular use that is subject to special
certification criteria and/or requirements.  To the extent any

 

22

--------------------------------------------------------------------------------


 

such information is confidential, upon Tenant’s written request, Landlord shall
execute a commercially reasonable confidentiality agreement prior to Tenant’s
provision thereof.

 

g.                                       Access.  Tenant shall have access to
the Real Property, Building and Premises 24-hours per day, seven days per week,
365 days per year, subject to access procedures required by Landlord, the
Building Rules and Regulations and other limitations set forth in this Lease.

 

18.                               Personal Property and Other Taxes.  Tenant
shall pay before delinquency, any and all taxes, fees, charges or other
governmental impositions levied or assessed against Landlord or Tenant (a) upon
Tenant’s equipment, furniture, fixtures, improvements and other personal
property (including carpeting installed by Tenant) located in the Premises,
(b) by virtue of any Alterations made by Tenant to the Premises, and (c) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.  If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord’s payment within ten (10) after written demand therefor.

 

19.                               Rules and Regulations.  Tenant shall comply
with the rules and regulations set forth on Exhibit B attached hereto, as such
rules and regulations may be reasonably modified or amended by Landlord from
time to time (the “Rules and Regulations”).  Landlord shall not be responsible
to Tenant for the nonperformance or noncompliance by any other tenant or
occupant of the Building of or with any of the Rules and Regulations provided
that Landlord shall use reasonable efforts to enforce the Rules and Regulations
against the other tenants in the Building.  In the event of any conflict between
the Rules and Regulations and the balance of this Lease, the balance of this
Lease shall control.

 

20.                               Surrender; Holding Over.

 

a.                                      Surrender.  Upon the expiration or other
termination of this Lease, Tenant shall surrender the Premises to Landlord
vacant and broom-clean, with all improvements and Alterations (except as
provided below) in their original condition, except for reasonable wear and
tear, damage from casualty or condemnation and any changes resulting from
approved Alterations; provided, however, that prior to the expiration or
termination of this Lease Tenant shall remove from the Premises any Alterations
that Tenant is required by Landlord to remove under the provisions of this Lease
and all of Tenant’s personal property (including, without limitation, all voice
and data cabling) and trade fixtures.  If such removal is not completed at the
expiration or other termination of this Lease, Landlord may remove the same at
Tenant’s reasonable expense.  Any damage to the Premises or the Building caused
by such removal by Tenant shall be repaired promptly by Tenant (including the
patching or repairing of ceilings and walls) or, if Tenant fails to do so,
Landlord may do so at Tenant’s reasonable expense.  The removal of Alterations
from the Premises shall be governed by Paragraph 9 above.  Tenant’s obligations
under this paragraph shall survive the expiration or other termination of this
Lease.  Upon expiration or termination of this Lease or of Tenant’s possession,
Tenant shall surrender all keys to the Premises or any other part of the
Building and shall make known to Landlord the combination of locks on all safes,
cabinets and vaults that may be located in the Premises.

 

b.                                      Holding Over.  If Tenant remains in
possession of the Premises after the expiration or earlier termination of this
Lease with the express written consent of Landlord, Tenant’s occupancy shall be
a month-to-month tenancy at a rent agreed upon by Landlord and Tenant, but in no
event less than one hundred twenty-five percent (125%) of the Monthly Rent and
one hundred percent (100%) of Additional Rent payable under this Lease during
the last full month prior to the date of the expiration of this Lease for the
first one (1) month of any such holdover, and one hundred fifty percent (150%)
of the Monthly Rent and one hundred percent (100%) of the Additional Rent
Payable under this Lease during the last full month prior to the date of the
expiration of this Lease for any holdover thereafter.  Except as provided in the
preceding sentence, the month-to-month tenancy shall be on the terms and
conditions of this Lease, except that any renewal options, expansion options,
rights of first refusal, rights of first negotiation or any other rights or
options pertaining to additional space in the Building contained in this Lease
shall be deemed to have terminated and shall be inapplicable thereto. 
Landlord’s acceptance of rent after such holding over with Landlord’s written
consent shall not result in any other tenancy or in a renewal of the original
term of this Lease.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease without Landlord’s consent,
Tenant’s continued possession shall be on the basis of a tenancy at sufferance
and Tenant shall pay as Monthly Rent during the holdover period an amount equal
to one hundred fifty percent (150%) of the Monthly Rent and Additional Rent
payable under this Lease for the last full month prior to the date of such
expiration or termination for the first thirty (30) days of holdover and
thereafter two hundred percent (200%) of the Monthly Rent and Additional Rent
payable under this Lease for the last full month prior to the date of such
expiration or termination.

 

c.                                       Indemnification.  Tenant shall
indemnify, defend and hold Landlord harmless from and against all Claims
incurred by or asserted against Landlord and arising directly or indirectly from
Tenant’s failure to timely surrender the Premises, including but not limited to
(i) any rent payable by

 

23

--------------------------------------------------------------------------------


 

or any loss, cost, or damages, including lost profits, claimed by any
prospective tenant of the Premises or any portion thereof, and (ii) Landlord’s
damages as a result of such prospective tenant rescinding or refusing to enter
into the prospective lease of the Premises or any portion thereof by reason of
such failure to timely surrender the Premises.

 

21.                               Subordination and Attornment.  This Lease is
expressly made subject and subordinate to any mortgage, deed of trust, ground
lease, underlying lease or like encumbrance affecting any part of the Real
Property or any interest of Landlord therein which is now existing or hereafter
executed or recorded, any present or future modification, amendment or
supplement to any of the foregoing, and to any advances made thereunder (any of
the foregoing being a “Superior Interest”) without the necessity of any further
documentation evidencing such subordination.  Notwithstanding the foregoing,
Tenant shall, within ten (10) Business Days after Tenant’s receipt of Landlord’s
written request, execute and deliver to Landlord a document evidencing the
subordination of this Lease to a particular Superior Interest.  Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact to execute and
deliver any such instrument in the name of Tenant if Tenant fails to do so
within such time and such failure continues for five (5) Business Days after
receipt of a second request from Landlord to execute and delivery any such
instrument.  If the interest of Landlord in the Real Property or the Building is
transferred to any person (“Purchaser”) pursuant to or in lieu of foreclosure or
other proceedings for enforcement of any Superior Interest, Tenant shall
immediately attorn to the Purchaser, and this Lease shall continue in full force
and effect as a direct lease between the Purchaser and Tenant on the terms and
conditions set forth herein, provided that Purchaser acquires and accepts the
Real Property or the Building subject to this Lease.  Upon Purchaser’s request,
including any such request made by reason of the termination of this Lease as a
result of such foreclosure or other proceedings, Tenant shall enter in to a new
lease with Purchaser on the terms and conditions of this Lease applicable to the
remainder of the term hereof.  Notwithstanding the subordination of this Lease
to Superior Interests as set forth above, the holder of any Superior Interest
may at any time (including as part of foreclosure or other proceedings for
enforcement of such Superior Interest), upon written notice to Tenant, elect to
have this Lease be prior and superior to such Superior Interest.  Landlord will
use commercially reasonable efforts, at Tenant’s cost for the reasonable and
actual costs therefor, to obtain a Subordination, Non-Disturbance and Attornment
Agreement for the benefit of Tenant from Landlord’s current lender and any
future lender on such lender’s standard form.  Notwithstanding the foregoing, if
at any time during the Lease term Tenant leases and occupies ten percent (10%)
or more of the Building, Landlord agrees that it shall be a condition to
Tenant’s obligation to subordinate this Lease to any Superior Interest that does
not exist as of the date of this Lease that such future holder provide, at
Tenant’s cost, a Subordination, Non-Disturbance and Attornment Agreement for the
benefit of Tenant on such lender’s standard form.

 

22.                               Financing Condition.  If any lender or ground
lessor that intends to acquire an interest in, or holds a mortgage, ground lease
or deed of trust encumbering any portion of the Project should require either
the execution by Tenant of an agreement requiring Tenant to send such lender
written notice of any default by Landlord under this Lease and giving such
lender the right to cure such default until such lender has completed
foreclosure, and preventing Tenant from terminating this Lease (to the extent
such termination right would otherwise be available) unless such default remains
uncured after foreclosure has been completed, and/or any modification of the
agreements, covenants, conditions or provisions of this Lease, then Tenant
agrees that it shall, within ten (10) days after Landlord’s written request,
execute and deliver such agreement and modify this Lease as required by such
lender or ground lessor; provided, however, that no such modification shall
affect the length of the term or increase the rent payable by Tenant under
Paragraphs 5 and 7.  Tenant acknowledges and agrees that its failure to timely
execute any such agreement or modification required by such lender or ground
lessor may cause Landlord serious financial damage by causing the failure of a
financing transaction and giving Landlord all of its rights and remedies under
Paragraph 25 below, including its right to damages caused by the loss of such
financing, provided that such failure by Tenant continues for five (5) days
after a second written notice the stating the following in bold, capital letters
on the first page of the notice:  “MUST BE RESPONDED TO BY LANDLORD WITHIN FIVE
(5) DAYS OR TENANT MAY BE SUBJECT TO SERIOUS DAMAGES.”

 

23.                               Entry by Landlord.  Landlord may, at any and
all reasonable times, and except in the event of an emergency or to deliver
regularly-scheduled janitorial or other similar services, with 24 hours’ prior
notice to Tenant (which may be given orally or via e-mail to Tenant’s designated
representative) enter the Premises to (a) inspect the same and to determine
whether Tenant is in compliance with its obligations hereunder, (b) supply
janitorial and any other service Landlord is required to provide hereunder,
(c) show the Premises to prospective lenders, purchasers or tenants (provided
that so long as no Event of Default is continuing, Landlord will not show the
Premises to prospective Tenants other than during the last twelve (12) months of
the term of this Lease unless Tenant reasonably consents to the same), (d) post
notices of nonresponsibility, and (e) alter, improve or repair the Premises or
any other portion of the Project.  In connection with any such alteration,
improvement or repair, Landlord may erect in the Premises or elsewhere in the
Project scaffolding and other structures reasonably required for the work to be
performed.  Subject to Paragraph 17.e, in no event shall such entry or work
entitle Tenant to an abatement of rent, constitute an eviction of Tenant,
constructive or otherwise, or impose upon

 

24

--------------------------------------------------------------------------------


 

Landlord any liability whatsoever, including but not limited to liability for
consequential damages or loss of business or profits by Tenant.  Landlord shall
use good faith efforts to cause all such work to be done in such a manner as to
cause as little interference to Tenant as reasonably possible without incurring
additional, material expense.  Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises, except Tenant’s vaults and
safes.  If an emergency necessitates immediate access to the Premises, Landlord
may use whatever force is necessary to enter the Premises and any such entry to
the Premises shall not constitute a forcible or unlawful entry into the
Premises, a detainer of the Premises, or an eviction of Tenant from the
Premises, or any portion thereof.

 

24.                               Insolvency or Bankruptcy.  The occurrence of
any of the following shall constitute an Event of Default under Paragraph 25
below:

 

a.                                      Tenant ceases doing business as a going
concern, makes an assignment for the benefit of creditors, is adjudicated an
insolvent, files a petition (or files an answer admitting the material
allegations of such petition) seeking for Tenant any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any state or federal bankruptcy or other law, or Tenant
consents to or acquiesces in the appointment, pursuant to any state or federal
bankruptcy or other law, of a trustee, receiver or liquidator for the Premises,
for Tenant or for all or any substantial part of Tenant’s assets; or

 

b.                                      Tenant fails within sixty (60) days
after the commencement of any proceedings against Tenant seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any state or federal bankruptcy or other Legal Requirement, to have
such proceedings dismissed, or Tenant fails, within sixty (60) days after an
appointment pursuant to any state or federal bankruptcy or other Legal
Requirement without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for the Premises, for Tenant or for all or any substantial part of
Tenant’s assets, to have such appointment vacated; or

 

c.                                       Tenant is unable, or admits in writing
its inability, to pay its debts as they mature; or

 

d.                                      Tenant gives notice to any governmental
body of its insolvency or pending insolvency, or of its suspension or pending
suspension of operations.

 

In no event shall this Lease be assigned or assignable by reason of any
voluntary or involuntary bankruptcy, insolvency or reorganization proceedings,
nor shall any rights or privileges hereunder be an asset of Tenant, the trustee,
debtor-in-possession, or the debtor’s estate in any bankruptcy, insolvency or
reorganization proceedings.

 

25.                               Default and Remedies.

 

a.                                      Events of Default.  The occurrence of
any of the following shall constitute an “Event of Default” by Tenant:

 

1.                                      Tenant fails to pay when due Monthly
Rent, Additional Rent or any other rent due hereunder; provided, however, that
with respect to the first two (2) such failures in any calendar year, such
failure shall not constitute an Event of Default hereunder unless such failure
shall continue for five (5) Business Days after written notice to Tenant.

 

2.                                      Intentionally omitted; or

 

3.                                      Tenant fails to deliver any estoppel
certificate pursuant to Paragraph 29 below, subordination agreement pursuant to
Paragraph 21 above, or document required pursuant to Paragraph 22 above, within
the applicable period set forth therein and such failure continues beyond two
(2) additional Business Days after receipt of additional written notice to
Tenant stating in bold all capital letters SECOND AND FINAL NOTICE BEFORE EVENT
OF DEFAULT; or

 

4.                                      Tenant violates the bankruptcy and
insolvency provisions of Paragraph 24 above; or

 

5.                                      Tenant makes or has made or furnishes or
has furnished any warranty, representation or statement to Landlord in
connection with this Lease, or any other agreement made by Tenant for the
benefit of Landlord, which is or was false or misleading in any material respect
when made or furnished; or

 

6.                                      Tenant assigns this Lease or subleases
any portion of the Premises in violation of Paragraph 13 above and fails to cure
within five (5) Business Days following written notice thereof; or

 

25

--------------------------------------------------------------------------------


 

7.                                      [Intentionally omitted]; or

 

8.                                      A default by Tenant occurs under any
other lease between Tenant and Landlord within the Project, and Tenant fails to
cure such default within the applicable period set forth therein; or

 

9.                                      Tenant fails to comply with any other
provision of this Lease in the manner and within the time required, and such
failure shall continue for thirty (30) days after written notice to Tenant (or,
if the failure cannot reasonably be cured within such period, such additional
time, not to exceed an additional thirty (30) days, provided that Tenant
commences action within such thirty (30)-day period and proceeds diligently
thereafter to cure such failure).

 

b.                                      Remedies.  Upon the occurrence of an
Event of Default Landlord shall have the following remedies, which shall not be
exclusive but shall be cumulative and shall be in addition to any other remedies
now or hereafter allowed by law:

 

1.                                      Landlord may terminate Tenant’s right to
possession of the Premises at any time by written notice to Tenant.  Tenant
expressly acknowledges that in the absence of such written notice from Landlord,
no other act of Landlord, including, but not limited to, its re- entry into the
Premises, its efforts to re-let the Premises, its re-letting of the Premises for
Tenant’s account, its storage of Tenant’s personal property and trade fixtures,
its acceptance of keys to the Premises from Tenant, its appointment of a
receiver, or its exercise of any other rights and remedies under this Paragraph
25 or otherwise at law, shall constitute an acceptance of Tenant’s surrender of
the Premises or constitute a termination of this Lease or of Tenant’s right to
possession of the Premises.

 

In the alternative, Landlord may, by written notice to Tenant, terminate this
Lease.  If Landlord elects to terminate the Lease, the term of this Lease shall
end, and all right, title and interest of Tenant hereunder shall expire, on the
date stated in such notice.

 

2.                                      Upon Landlord’s termination in writing
of Tenant’s right of possession of the Premises or Landlord’s termination in
writing of this Lease, Landlord shall be entitled to recover damages from Tenant
as provided under this Lease, pursuant to applicable law or any other applicable
existing or future Legal Requirement providing for recovery of damages for such
breach, including but not limited to the following:

 

(i)                                     The reasonable cost of recovering the
Premises; plus

 

(ii)                                  The reasonable cost of removing Tenant’s
Alterations, trade fixtures and improvements; plus

 

(iii)                               All unpaid rent due or earned hereunder
prior to the date of termination, less the proceeds of any reletting or any
rental received from subtenants prior to the date of termination applied as
provided in Paragraph 25.b.2.  below, together with interest at the Interest
Rate, on such sums from the date such rent is due and payable until the date of
the award of damages; plus

 

(iv)                              The amount by which the rent which would be
payable by Tenant hereunder, including Additional Rent under Paragraph 7 above,
as reasonably estimated by Landlord, from the date of termination until the date
of the award of damages, exceeds the amount of such rental loss as Tenant proves
could have been reasonably avoided, together with interest at the Interest Rate
on such sums from the date such rent is due and payable until the date of the
award of damages; plus

 

(v)                                 The amount by which the rent which would be
payable by Tenant hereunder, including Additional Rent under Paragraph 7 above,
as reasonably estimated by Landlord, for the remainder of the then term, after
the date of the award of damages exceeds the amount such rental loss as Tenant
proves could have been reasonably avoided, discounted at the rate of the Wall
Street Journal prime rate at the time of the award plus one percent (1%); plus

 

(vi)                              Such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law,
including without limitation any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom.

 

3.                                      After the occurrence of an Event of
Default, Landlord may enter the Premises without terminating this Lease and
sublet all or any part of the Premises for Tenant’s account to any person, for
such term (which may be a period beyond the remaining term of this Lease), at
such rents and on such other terms and conditions as Landlord deems advisable. 
In the event of any such subletting, rents received by Landlord from such
subletting shall be applied (i) first, to the payment of the costs of

 

26

--------------------------------------------------------------------------------


 

maintaining, preserving, altering and preparing the Premises for subletting, the
other costs of subletting, including but not limited to brokers’ commissions,
attorneys’ fees and expenses of removal of Tenant’s personal property, trade
fixtures and Alterations; (ii) second, to the payment of rent then due and
payable hereunder; (iii) third, to the payment of future rent as the same may
become due and payable hereunder; (iv) fourth, the balance, if any, shall be
paid to Tenant upon (but not before) expiration of the term of this Lease.  If
the rents received by Landlord from such subletting, after application as
provided above, are insufficient in any month to pay the rent due and payable
hereunder for such month, Tenant shall pay such deficiency to Landlord monthly
upon demand.  Notwithstanding any such subletting for Tenant’s account without
termination, Landlord may at any time thereafter, by written notice to Tenant,
elect to terminate this Lease by virtue of a previous Event of Default.

 

During the continuance of an Event of Default, for so long as Landlord does not
terminate Tenant’s right to possession of the Premises and subject to Paragraph
13, entitled Assignment and Subletting, and the options granted to Landlord
thereunder, Landlord shall not unreasonably withhold, condition or delay its
consent to an assignment or sublease of Tenant’s interest in the Premises or in
this Lease.

 

4.                                      During the continuance of an Event of
Default, Landlord may enter the Premises without terminating this Lease and
remove all Tenant’s personal property, Alterations and trade fixtures from the
Premises and store them at Tenant’s risk and expense if it may do so without
disturbing the peace.  If Landlord removes such property from the Premises and
stores it at Tenant’s risk and expense, and if Tenant fails to pay the cost of
such removal and storage after written demand therefor and/or to pay any rent
then due, then after the property has been stored for a period of thirty (30)
days or more Landlord may sell such property at public or private sale, in the
manner and at such times and places as Landlord deems commercially reasonable
following reasonable notice to Tenant of the time and place of such sale.  The
proceeds of any such sale shall be applied first to the payment of the expenses
for removal and storage of the property, the preparation for and the conducting
of such sale, and for attorneys’ fees and other legal expenses incurred by
Landlord in connection therewith, and the balance shall be applied as provided
in Paragraph 25(b)(2) above.

 

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Paragraph 25, and Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all Claims
resulting from any such act except to the extent caused by the gross negligence
or willful misconduct of Landlord or its employees, agent or contractors.  No
reentry by Landlord shall constitute or be construed as a forcible entry by
Landlord so long as Landlord complies with all applicable laws in connection
with such reentry.

 

5.                                      Landlord may require Tenant to remove
any and all Alterations from the Premises that Tenant is required by Landlord to
remove under the provisions of this Lease or, if Tenant fails to do so within
ten (10) days after Landlord’s written request, Landlord may do so at Tenant’s
expense.

 

6.                                      Landlord may cure the Event of Default
at Tenant’s expense, it being understood that such performance shall not waive
or cure the subject Event of Default.  If Landlord pays any sum or incurs any
expense in curing the Event of Default, Tenant shall reimburse Landlord upon
demand for the amount of such payment or expense with interest at the Interest
Rate from the date the sum is paid or the expense is incurred until Landlord is
reimbursed by Tenant.  Any amount due Landlord under this subsection shall
constitute additional rent hereunder.

 

7.                                      Except as provided in Paragraph
23(b) and (c) and Paragraph 8(c), in no other event shall Tenant be liable for
indirect, consequential, special, or punitive damages, and except as provided
above, Landlord expressly waives any right or claim to or for indirect,
consequential, special, or punitive damages from Tenant.

 

c.                                       Waiver of Redemption.  Tenant hereby
waives, for itself and all persons claiming by and under Tenant, all rights and
privileges which it might have under any present or future Legal Requirement to
redeem the Premises or to continue this Lease after being dispossessed or
ejected from the Premises.

 

d.                                      Landlord’s Lien.  Intentionally omitted.

 

e.                                       Landlord’s Duty to Mitigate. 
Notwithstanding anything to the contrary herein contained, if there shall occur
an Event of Default and Landlord shall seek to exercise its remedies, Landlord
shall use commercially reasonable efforts to mitigate any damages caused by such
Event of Default, such efforts to include using commercially reasonable efforts
to re-let the Premises.

 

27

--------------------------------------------------------------------------------

 

26.                               Damage or Destruction.

 

If all or any part of the Premises or any material portion of the balance of the
Real Property is damaged by fire or other casualty or becomes inaccessible,
Landlord shall, as soon as reasonably practicable thereafter but no later than
sixty (60) days of the date of the damage, give Tenant written notice of
Landlord’s reasonable estimate of the time required from the date of the damage
to repair the damage (the “Damage Estimate”).  Landlord shall use commercially
reasonable efforts to diligently proceed to repair the damage and this Lease
shall remain in full force and effect if (i) the damage is caused by a peril
covered by Landlord’s insurance (or required under this Lease to be covered by
Landlord’s insurance), the proceeds from such insurance are sufficient (without
considering any deductible amounts) to repair the damage (an “Insured
Casualty”), and the Damage Estimate is one hundred eighty (180) days or less, or
(ii) the damage is caused by a peril not covered (and not required to be
covered) by Landlord’s insurance or the proceeds from Landlord’s insurance are
not sufficient (without considering any deductible amounts) to repair the damage
(an “Uninsured Casualty”), and the Damage Estimate is ninety (90) days or less. 
If the Damage Estimate is more than one hundred eighty (180) days, in the case
of an Insured Casualty, or more than ninety (90) days, in the case of an
Uninsured Casualty, Landlord, at its option exercised by written notice to
Tenant as soon as reasonably practicable but no later than sixty (60) days of
the date of the damage, shall either (a) diligently proceed to repair the
damage, in which event this Lease shall continue in full force and effect, or
(b) terminate this Lease as of the date specified by Landlord in the notice,
which date shall be not less than thirty (30) days nor more than sixty (60) days
after the date such notice is given, and this Lease shall terminate on the date
specified in the notice.  If neither Landlord nor Tenant elect to termination
this Lease in accordance with this Paragraph, then Landlord shall repair the
Premises to its condition immediately prior to the fire or other casualty,
subject to the provisions contained in the following sentences.  Notwithstanding
the foregoing, Landlord shall not be obligated to repair or replace any of
Tenant’s movable furniture, equipment, trade fixtures, and other personal
property, nor any above Building standard Alterations installed in the Premises
by or at the request of Tenant (including those installed by Landlord at
Tenant’s request, whether prior or subsequent to the commencement of the Lease
term), and no damage to any of the foregoing shall entitle Tenant to any
abatement, and Tenant shall, at Tenant’s sole cost and expense, repair and
replace such items.  All such repair and replacement of above Building standard
Alterations by Tenant shall be constructed in accordance with Paragraph 9 above
regarding Alterations.

 

If the damage is to the Premises or if the Building is so damaged that access to
or use and occupancy of the Premises is materially impaired, the Damage Estimate
is more than one hundred eighty (180) days, and Landlord does not give notice
terminating this Lease within the sixty (60) day period provided above, then
Tenant may give notice to Landlord, within fifteen (15) calendar days after the
expiration of the aforesaid sixty (60) day period, terminating this Lease as of
the date specified in Tenant’s termination notice, which date shall not be
before the date of such notice or more than thirty (30) days after the date of
Tenant’s termination notice.  If this Lease was not terminated pursuant to the
above and Landlord is required by the terms hereof to repair the subject
damages, then, if Landlord does not complete the repairs by the date that is one
hundred eighty (180) days following the date of the damage (such period to be
extended by any delays directly caused by Tenant or its agents), then Tenant may
terminate this Lease by providing Landlord with written notice of such
termination at any time prior to the date the repairs are completed, which
written notice shall specify the termination date, which termination date shall
not be before the date of such notice nor more than thirty (30) days after the
date of such notice.

 

Notwithstanding anything to contrary contained in this Paragraph 26, if the
initial Damage Estimate is more than ninety (90) days, and the date on which
Landlord reasonably anticipates the repairs of such damage will be completed is
during the last twelve (12) months of the Lease term, Landlord and Tenant shall
each have the option to terminate this Lease by giving written notice to the
other, in the case of Landlord together with the Damage Estimate, or, in the
case of Tenant, within thirty (30) days of Tenant’s receipt of the Damage
Estimate, and this Lease shall terminate as of the date specified by the party
in its termination notice, which date shall not be before the date of such
notice or more than thirty (30) days after the date of such notice.

 

Notwithstanding anything to the contrary in this Paragraph 26, if damage which
would otherwise lead to a right to terminate this Lease results from the willful
misconduct of Landlord or Tenant, the party from whose misconduct such damage
results shall have no right to terminate this Lease.  In the event all or a
portion of the Premises is not tenantable and Tenant is not able to occupy all
or a portion of the Premises, Monthly Rent and Additional Rent for the portion
of the Premises Tenant does not occupy shall abate during such time period.

 

27.                               Eminent Domain.

 

a.                                      If all or any part of the Premises is
taken by any public or quasi-public authority under the power of eminent domain,
or any agreement in lieu thereof (a “taking”), this Lease shall terminate as to
the portion of the Premises taken effective as of the date of taking.  If only a
portion of the

 

28

--------------------------------------------------------------------------------


 

Premises is taken, Landlord or Tenant may terminate this Lease as to the
remainder of the Premises upon written notice to the other party within ninety
(90) days after the taking; provided, however, that Tenant’s right to terminate
this Lease is conditioned upon the remaining portion of the Premises being of
such size or configuration that such remaining portion of the Premises is
unusable or uneconomical for Tenant’s business.  Landlord shall be entitled to
all compensation, damages, income, rent awards and interest thereon whatsoever
which may be paid or made in connection with any taking and Tenant shall have no
claim against Landlord or any governmental authority for the value of any
unexpired term of this Lease or of any of the improvements or Alterations in the
Premises; provided, however, that the foregoing shall not prohibit Tenant from
prosecuting a separate claim against the taking authority for an amount
separately designated for Tenant’s relocation expenses or the interruption of or
damage to Tenant’s business or as compensation for Tenant’s personal property,
trade fixtures, Alterations or other improvements paid for by Tenant so long as
any award to Tenant will not reduce the award to Landlord.

 

In the event of a partial taking of the Premises which does not result in a
termination of this Lease, the Monthly Rent and Additional Rent under Paragraphs
5 and 7 hereunder shall be equitably reduced.  If all or any material part of
the Real Property other than the Premises is taken, Landlord may terminate this
Lease upon written notice to Tenant given within ninety (90) days after the date
of taking.

 

b.                                      Notwithstanding the foregoing, if all or
any portion of the Premises is taken for a period of time of one (1) year or
less ending prior to the end of the term of this Lease, this Lease shall remain
in full force and effect and Tenant shall continue to pay all rent and to
perform all of its obligations under this Lease; provided, however, that Tenant
shall be entitled to all compensation, damages, income, rent awards and interest
thereon that is paid or made in connection with such temporary taking of the
Premises (or portion thereof), except that any such compensation in excess of
the rent or other amounts payable to Landlord hereunder shall be promptly paid
over to Landlord as received.  Landlord and Tenant each hereby waive the
provisions of any applicable existing or future Legal Requirement providing for,
or allowing either party to petition the courts of the state in which the Real
Property is located for, a termination of this Lease upon a partial taking of
the Premises and/or the Building.

 

28.                               Landlord’s Liability; Sale of Building.  The
term “Landlord,” as used in this Lease, shall mean only the owner or owners of
the Real Property at the time in question.  Notwithstanding any other provision
of this Lease, the liability of Landlord for its obligations under this Lease is
limited solely to Landlord’s interest in the Real Property as the same may from
time to time be encumbered, and no personal liability shall at any time be
asserted or enforceable against any other assets of Landlord or against the
constituent shareholders, partners, members, or other owners of Landlord, or the
directors, officers, employees and agents of Landlord or such constituent
shareholder, partner, member or other owner, on account of any of Landlord’s
obligations or actions under this Lease.  In addition, in the event of any
conveyance of title to the Real Property, then the grantor or transferor shall
be relieved of all liability with respect to Landlord’s obligations to be
performed under this Lease after the date of such conveyance.  In no event shall
Landlord be deemed to be in default under this Lease unless Landlord fails to
perform its obligations under this Lease, Tenant delivers to Landlord written
notice specifying the nature of Landlord’s alleged default, and Landlord fails
to cure such default within thirty (30) days following receipt of such notice
(or, if the default cannot reasonably be cured within such period, to commence
action within such thirty (30)-day period and proceed diligently thereafter to
cure such default.  Upon any conveyance of title to the Real Property, the
grantee or transferee shall be deemed to have assumed Landlord’s obligations to
be performed under this Lease from and after the date of such conveyance,
subject to the limitations on liability set forth above in this Paragraph 28. 
If Tenant provides Landlord with any security for Tenant’s performance of its
obligations hereunder, Landlord shall transfer such security to the grantee or
transferee of Landlord’s interest in the Real Property, and upon such transfer
Landlord shall be released from any further responsibility or liability for such
security.  Any claim, defense or other right of Tenant arising in connection
with this Lease shall be barred unless Tenant files an action or interposes a
defense based thereon within one hundred eighty (180) days after the date of the
alleged event on which Tenant is basing its claim, defense or right. 
Notwithstanding any other provision of this Lease, but not in limitation of the
provisions of Paragraph 14(a) above, Landlord shall not be liable for any
consequential damages or interruption (except as provided in Paragraph 17(e) or
loss of business, income or profits, or claims of constructive eviction, nor
shall Landlord be liable for loss of or damage to artwork, currency, jewelry,
bullion, unique or valuable documents, securities or other valuables, or for
other property not in the nature of ordinary fixtures, furnishings and equipment
used in general administrative and executive office activities and functions
(all of the foregoing, collectively, “Special Claims”).  Wherever in this Lease
Tenant (a) releases Landlord from any claim or liability, (b) waives or limits
any right of Tenant to assert any claim against Landlord or to seek recourse
against any property of Landlord or (c) agrees to indemnify Landlord against any
matters, the relevant release, waiver, limitation or indemnity shall run in
favor of and apply to Landlord, the constituent shareholders, partners, members,
or other owners of Landlord, and the directors, officers, employees and agents
of Landlord and each such constituent shareholder, partner, member or other
owner.

 

29

--------------------------------------------------------------------------------


 

29.                               Estoppel Certificates.  At any time and from
time to time, upon not less than ten (10) Business Days’ prior notice from
Landlord, Tenant shall execute, acknowledge and deliver to Landlord a statement
certifying the commencement date of this Lease, stating that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and the date and nature
of each such modification), that Landlord is not in default under this Lease
(or, if Landlord is in default, specifying the nature of such default), that
Tenant is not in default under this Lease (or, if Tenant is in default,
specifying the nature of such default), the current amounts of and the dates to
which the Monthly Rent and Additional Rent has been paid, and setting forth such
other matters as may be reasonably requested by Landlord.  Any such statement
may be conclusively relied upon by a prospective purchaser of the Real Property
or by a lender obtaining a lien on the Real Property as security.  If Tenant
fails to deliver such statement within the time required hereunder, such failure
shall be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) there are no
uncured defaults in Landlord’s performance of its obligations hereunder,
(iii) not more than one month’s installment of Monthly Rent has been paid in
advance, and (iv) any other statements of fact included by Landlord in such
statement are correct.  Tenant acknowledges and agrees that its failure to
execute such certificate may cause Landlord serious financial damage by causing
the failure of a sale or financing transaction and giving Landlord all of its
rights and remedies under Paragraph 25 above, including its right to damages
caused by the loss of such sale or financing.

 

30.                               Right of Landlord to Perform.  If Tenant fails
to make any payment required hereunder (other than Monthly Rent and Additional
Rent) or fails to perform any other of its obligations hereunder, Landlord may,
but shall not be obliged to, and without waiving any default of Tenant or
releasing Tenant from any obligations to Landlord hereunder, make any such
payment or perform any other such obligation on Tenant’s behalf.  Tenant shall
pay to Landlord, within ten (10) Business Days of Landlord’s written demand
therefor, one hundred ten percent (110%) of all reasonable and actual sums so
paid by Landlord and all necessary incidental costs incurred by Landlord in
connection with the performance by Landlord of an obligation of Tenant.  If such
sum is not paid by Tenant within the required ten (10) Business Day period,
interest shall accrue on such sum at the Interest Rate from the end of such ten
(10) Business Day period until paid by Tenant.  Further, Tenant’s failure to
make such payment within such ten (10) Business Day period shall entitle
Landlord to the same rights and remedies provided Landlord in the event of
non-payment of rent.

 

31.                               Late Charge; Late Payments.  Tenant
acknowledges that late payment of any installment of Monthly Rent or Additional
Rent or any other amount required under this Lease will cause Landlord to incur
costs not contemplated by this Lease and that the exact amount of such costs
would be extremely difficult and impracticable to fix.  Such costs include,
without limitation, processing and accounting charges, late charges that may be
imposed on Landlord by the terms of any encumbrance or note secured by the Real
Property and the loss of the use of the delinquent funds.  Therefore, if any
installment of Monthly Rent or Additional Rent or any other amount due from
Tenant is not received when due, Tenant shall pay to Landlord on demand, on
account of the delinquent payment, an additional sum equal to the greater of
(i) five percent (5%) of the overdue amount, or (ii) One Hundred Dollars
($100.00), which additional sum represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant.  Acceptance
of any late charge shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor prevent Landlord from exercising its right to
collect interest as provided above, rent, or any other damages, or from
exercising any of the other rights and remedies available to Landlord. 
Notwithstanding the foregoing, on the first occasion during any calendar year of
the Term, Landlord shall give Tenant notice of such late payment and Tenant
shall have a period of five (5) days thereafter in which to make such payment
before any late charge or interest (pursuant to Paragraph 5(c)) is assessed,
but, after the first such occasion during any calendar year of the Term, such
late charge shall be due and payable without such prior notice.

 

Following the occurrence of three instances in any twelve (12) month period of
Tenant’s payment of Monthly Rent and/or Additional Rent more than ten (10) days
late, Landlord may, upon written notice to Tenant and without prejudice to any
other rights or remedies available to Landlord, (i) require that all remaining
installments of Monthly Rent and monthly payments of Additional Rent be payable
one month in advance and/or (ii) require that Tenant increase the amount of the
Security Deposit (if any) by an amount equal to one (1) month’s Rent.

 

32.                               Attorneys’ Fees; Waiver of Jury Trial.  In the
event of any action or proceeding between Landlord and Tenant (including an
action or proceeding between Landlord and the trustee or debtor in possession
while Tenant is a debtor in a proceeding under any bankruptcy law) to enforce
any provision of this Lease, the losing party shall pay to the prevailing party
all costs and expenses, including, without limitation, reasonable attorneys’
fees and expenses, incurred in such action and in any appeal in connection
therewith by such prevailing party.  The “prevailing party” will be determined
by the court before whom the action was brought based upon an assessment of
which party’s major arguments or positions taken in the suit or proceeding could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision.  Notwithstanding the
foregoing,

 

30

--------------------------------------------------------------------------------


 

however, Landlord shall be deemed the prevailing party in any unlawful detainer
or other action or proceeding instituted by Landlord based upon any default or
alleged default of Tenant hereunder if (i) judgment is entered in favor of
Landlord, or (ii) prior to trial or judgment Tenant pays all or any portion of
the rent claimed by Landlord, vacates the Premises, or otherwise cures the
default claimed by Landlord.

 

If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord’s reasonable attorneys’ fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.

 

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY IN SUCH TRIAL. Landlord and Tenant agree that this paragraph constitutes a
written consent to waiver of trial by jury and each party does hereby authorize
and empower the other party to file this paragraph and/or this Lease, as
required, with the clerk or judge of any court of competent jurisdiction as a
written consent to waiver of jury trial.

 

33.                               Waiver.  No provisions of this Lease shall be
deemed waived by either Landlord or Tenant unless such waiver is in a writing
signed by the waiving party.  The waiver by Landlord or Tenant of any breach of
any provision of this Lease shall not be deemed a waiver of any subsequent
breach of the same or any other provision of this Lease.  No delay or omission
in the exercise of any right or remedy of Landlord upon any default by Tenant
shall impair such right or remedy or be construed as a waiver.  Landlord’s
acceptance of any payments of rent due under this Lease shall not be deemed a
waiver of any default by Tenant under this Lease (including Tenant’s recurrent
failure to timely pay rent) other than Tenant’s nonpayment of the accepted sums,
and no endorsement or statement on any check or accompanying any check or
payment shall be deemed an accord and satisfaction.  Landlord’s consent to or
approval of any act by Tenant requiring Landlord’s consent or approval shall not
be deemed to waive or render unnecessary Landlord’s consent to or approval of
any subsequent act by Tenant.

 

34.                               Notices.  All notices and demands which may or
are required to be given by either party to the other hereunder shall be in
writing.  All notices and demands by Landlord to Tenant shall be delivered
personally or sent by United States mail, postage prepaid, or by any reputable
overnight or same-day courier, addressed to Tenant at the Premises, or to such
other place as Tenant may from time to time designate by notice to Landlord
hereunder; provided, however, that prior to the Commencement Date, notices to
Tenant shall be addressed to Tenant at 8201 Corporate Drive, Suite 900,
Landover, MD 20785.  A copy of all notices to Tenant shall also be provided to
Cooley LLP, 11951 Freedom Drive, Suite 1500, Reston, Virginia 20190.  All
notices and demands by Tenant to Landlord shall be sent by United States mail,
postage prepaid, or by any reputable overnight or same- day courier, addressed
to Landlord in care of Shorenstein Properties LLC, 235 Montgomery Street, 16th
floor, San Francisco, California 94104, Attn: Corporate Secretary, with a copy
to the management office of the Building, or to such other place as Landlord may
from time to time designate by notice to Tenant hereunder.  Notices delivered
personally or sent same-day courier will be effective immediately upon delivery
to the addressee at the designated address; notices sent by overnight courier
will be effective one (1) Business Day after acceptance by the service for
delivery; notices sent by mail will be effective two (2) Business Days after
mailing.  In the event that either Landlord or Tenant requests multiple notices
hereunder, Landlord or Tenant, as applicable will be bound by such notice from
the earlier of the effective times of the multiple notices.

 

35.                               Notice of Surrender.  Intentionally Omitted.

 

36.                               Defined Terms and Marginal Headings.  When
required by the context of this Lease, the singular includes the plural.  If
more than one person or entity signs this Lease as Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several, and the act of,
written notice to or from, refund to, or signature of, any Tenant signatory to
this Lease (including, without limitation, modifications of this Lease made by
fewer than all such Tenant signatories) shall bind every other Tenant signatory
as though every other Tenant signatory had so acted, or received or given the
written notice or refund, or signed.  The headings and titles to the paragraphs
of this Lease are for convenience only and are not to be used to interpret or
construe this Lease.  Wherever the term “including” or “includes” is used in
this Lease it shall be construed as if followed by the phrase “without
limitation.” Whenever in this Lease a right, option or privilege of Tenant is
conditioned upon Tenant (or any affiliate thereof or successor thereto) being in
“occupancy” of a specified portion or percentage of the Premises, for such
purposes “occupancy” shall mean Tenant’s (or such affiliate’s or successor’s)
physical occupancy of the space for the conduct of such party’s business, and
shall not include any space that is subject to a sublease or that has been
vacated by such party, other than a vacation of the space as reasonably
necessary in

 

31

--------------------------------------------------------------------------------


 

connection with the performance of approved Alterations or by reason of a fire
or other casualty or a taking.  The language in all parts of this Lease shall in
all cases be construed as a whole and in accordance with its fair meaning and
not construed for or against any party simply because one party was the drafter
thereof.

 

37.                               Time and Applicable Law.  Time is of the
essence of this Lease and of each and all of its provisions, except as to the
conditions relating to the delivery of possession of the Premises to Tenant, but
Landlord shall use commercially reasonable efforts to cause the Premises to be
delivered on the dates set forth herein.  This Lease shall be governed by and
construed in accordance with the laws of the State of Colorado, and the venue of
any action or proceeding under this Lease shall be the City and County of
Denver, Colorado.

 

38.                               Successors.  Subject to the provisions of
Paragraphs 13 and 28 above, the covenants and conditions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, executors, administrators and assigns.

 

39.                               Entire Agreement; Modifications.  This Lease
(including any exhibit, rider or attachment hereto) constitutes the entire
agreement between Landlord and Tenant with respect to Tenant’s lease of the
Premises.  No provision of this Lease may be amended or otherwise modified
except by an agreement in writing signed by the parties hereto.  Neither
Landlord nor Landlord’s agents have made any representations or warranties with
respect to the Premises, the Building, the Real Property or this Lease except as
expressly set forth herein, including without limitation any representations or
warranties as to the suitability or fitness of the Premises for the conduct of
Tenant’s business or for any other purpose, nor has Landlord or its agents
agreed to undertake any alterations or construct any improvements to the
Premises except those, if any, expressly provided in this Lease, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein.  Neither this Lease nor any memorandum hereof
shall be recorded by Tenant.

 

40.                               Light and Air.  Tenant agrees that no
diminution of light, air or view by any structure which may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of rent
hereunder, result in any liability of Landlord to Tenant, or in any other way
affect this Lease.

 

41.                               Name of Building.  Tenant shall not use the
name of the Building for any purpose other than as the address of the business
conducted by Tenant in the Premises without the written consent of Landlord. 
Landlord reserves the right to change the name of the Building at any time in
its sole discretion by written notice to Tenant and Landlord shall not be liable
to Tenant for any loss, cost or expense on account of any such change of name.

 

42.                               Severability.  If any provision of this Lease
or the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Lease and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.

 

43.                               Authority.  If Tenant is a corporation,
partnership, trust, association or other entity, Tenant and each person
executing this Lease on behalf of Tenant, hereby covenants and warrants that
(a) Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Real Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, and (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so.

 

44.                               No Offer.  Submission of this instrument for
examination and signature by Tenant does not constitute an offer to lease or a
reservation of or option for lease, and is not effective as a lease or otherwise
until execution and delivery by both Landlord and Tenant.

 

45.                               Real Estate Brokers.  Tenant represents and
warrants that it has negotiated this Lease directly with the real estate
broker(s) identified in Paragraph 2 and has not authorized or employed, or acted
by implication to authorize or to employ, any other real estate broker or
salesman to act for Tenant in connection with this Lease.  Landlord and Tenant
shall each indemnify, defend and hold the other harmless from and against any
and all Claims by any real estate broker or salesman other than the real estate
broker(s) identified in Paragraph 2 for a commission, finder’s fee or other
compensation as a result of the parties entering into this Lease.  Landlord
shall pay the broker(s) identified in Paragraph 2 a market commission in
accordance with the terms of a separate agreement.

 

46.                               Consents and Approvals.  Wherever the consent,
approval, judgment or determination of Landlord is required or permitted under
this Lease, Landlord may exercise its sole but reasonable discretion in granting
or withholding such consent or approval or in making such judgment or

 

32

--------------------------------------------------------------------------------


 

determination unless the provision providing for such consent, approval,
judgment or determination specifies the standards under which Landlord may
withhold its consent.  Whenever Tenant requests Landlord to take any action or
give any consent or approval, Landlord must first notify Tenant that it
anticipates costs shall be incurred related to such request and if Tenant
directs Landlord to nevertheless proceed, Tenant shall reimburse Landlord for
all of Landlord’s reasonable costs and actual incurred in reviewing the proposed
action or consent (whether or not Landlord consents to any such proposed
action), including without limitation reasonable attorneys’ or consultants’ fees
and expenses, within ten (10) days after Landlord’s delivery to Tenant of a
statement of such costs.  If it is determined that Landlord failed to give its
consent or approval where it was required to do so under this Lease, Tenant’s
sole remedy will be an order of specific performance or mandatory injunction of
the Landlord’s agreement to give its consent or approval.  The review and/or
approval by Landlord of any item shall not impose upon Landlord any liability
for accuracy or sufficiency of any such item or the quality or suitability of
such item for its intended use.  Any such review or approval is for the sole
purpose of protecting Landlord’s interest in the Real Property, and neither
Tenant nor any Tenant Party nor any person or entity claiming by, through or
under Tenant, nor any other third party shall have any rights hereunder by
virtue of such review and/or approval by Landlord.

 

47.                               Reserved Rights.  Landlord retains and shall
have the rights set forth below, exercisable without notice and without
liability to Tenant for damage or injury to property, person or business and
without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for rent
abatement:

 

a.                                      To grant to anyone the exclusive right
to conduct any business or render any service in or to the Building and its
tenants, provided that such exclusive right shall not operate to require Tenant
to use or patronize such business or service or to exclude Tenant from its use
of the Premises expressly permitted herein.

 

b.                                      To reduce, increase, enclose or
otherwise change at any time and from time to time the size, number, location,
lay-out and nature of the common areas and facilities and other tenancies and
premises in the Project and to create additional rentable areas through use or
enclosure of common areas.

 

c.                                       If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, in its sole and absolute
discretion, may enter into an agreement with the owner or owners of any or all
of the Other Improvements to provide (i) for reciprocal rights of access and/or
use of the Project and the Other Improvements, (ii) for the common management,
operation, maintenance, improvement and/or repair of all or any portion of the
Project and the Other Improvements, (iii) for the allocation of a portion of the
Operating Expenses to the Other Improvements and the operating expenses and
taxes for the Other Improvements to the Project, and (iv) for the use or
improvement of the Other Improvements and/or the Project in connection with the
improvement, construction, and/or excavation of the Other Improvements and/or
the Project.  Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord’s right to convey all or any portion of the Project or
any other of Landlord’s rights described in this Lease; provided, however, in
the exercise of its rights pursuant to this Section 47, in no event shall
Tenant’s ability to utilize the Premises for the Permitted Use hereunder be
impaired, and if any such agreements conflict with an express obligation of
Landlord under this Lease or an express right of Tenant under this Lease, the
provisions of this Lease shall control.

 

48.                               Financial Statements.  At any time during the
Lease term, within ten (10) Business Days after Landlord’s request, Tenant shall
furnish to Landlord copies of Tenant’s most recent audited financial
statements.  Upon Tenant’s written request, Landlord will enter into a
commercially reasonable confidentiality agreement with respect to any such
financial statements.  Notwithstanding the foregoing, if Tenant is a company
which is publicly traded on a nationally-recognized securities exchange and has
publicly available financial information, Tenant will be deemed to have complied
with the provisions of this Paragraph 48 if it notifies Tenant of where such
information can be located.

 

49.                               Substitution of Premises.  Intentionally
omitted.

 

50.                               Nondisclosure of Lease Terms.  Tenant agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord, and that disclosure of the terms hereof could adversely
affect the ability of Landlord to negotiate with other tenants.  Tenant hereby
agrees that Tenant and its partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys shall not disclose the terms
of this Lease to any other person without Landlord’s prior written consent,
except to any to consultants, counsel or brokers of Tenant or to accountants of
Tenant in connection with the preparation of Tenant’s financial statements or
tax returns, to an assignee of this Lease or sublessee of the Premises, or to an
entity or person to whom disclosure is reasonably required for the operation of
the Tenant or required by applicable law or in connection with any action
brought to enforce this Lease.

 

33

--------------------------------------------------------------------------------


 

51.                               Signage Rights.

 

a.                                      Prohibitions.  Except to the extent
expressly provided in this Paragraph 51, Tenant shall not (i) place or install
(or permit to be placed or installed by any Tenant Party) any signs,
advertisements, logos, identifying materials, pictures or names of any type on
the roof, exterior areas or common areas of the Building or the Project or in
any area of the Building, Premises or Project which is visible from the exterior
of the Building or outside of the Premises or (ii) place or install (or permit
to be placed or installed by any Tenant Party) in or about any portion of the
Premises any window covering (even if behind Building standard window coverings)
or any other material visible from outside of the Premises or from the exterior
of the Building.

 

b.                                      Interior Signage and Directories.

 

1.                                      Subject to compliance with applicable
Legal Requirements, the Building signage criteria and Landlord’s prior written
consent, (x) in the case where Tenant occupies an entire floor in the Building,
Tenant may place in any portion of such floor which is not visible from the
exterior of the Building such identification signage as Tenant shall desire and
(y) in the case where Tenant occupies less than an entire floor in the Building,
directional signage on the floor and signage at the entrance to the Premises
shall be in accordance with the Building’s signage program with all signage to
be at Tenant’s cost.  All signage described in this Paragraph 52 shall be
treated as Tenant’s personal property under the provisions of Paragraph
20(a) above with respect to Tenant’s obligations at the expiration or early
termination of this Lease.

 

2.                                      Tenant shall be entitled to Tenant’s
proportionate share of the tenant directory board or monitor located in the main
lobby of the Building.  To the extent Landlord incurs a cost in adding Tenant’s
names onto the directory, Tenant shall reimburse Landlord for such costs.

 

c.                                       Monument Signage.  During the Lease
term, but only so long as (i) Tenant occupies at least seventy-five percent
(75%) of the Premises then leased hereunder and (ii) Tenant is not in default
under this Lease beyond the expiration of any applicable notice and cure period,
Landlord agrees to install, display and maintain, at Tenant’s sole expense,
signage identifying Tenant’s name (the “Monument Signage”) on the monument sign
located on Stout Street.  The signage rights granted herein are personal to the
specific party originally identified as the “Tenant” under the Lease and may not
be transferred, shared or assigned in whole or in part to any assignee,
subtenant or other tenant in the Building; provided, however that in the event
that Tenant assigns this Lease to an Affiliate pursuant to Paragraph
13(h) hereof, Landlord agrees it will not unreasonably withhold its consent to
transfer of the Monument Signage rights to such Affiliate.  The location, size,
material, construction and design of the Monument Signage shall be subject to
the prior written approval of Landlord, in its sole discretion and compliance
with applicable laws.  Upon the Expiration Date or earlier termination of
Tenant’s right to maintain the Monument Signage, Tenant shall pay Landlord all
expenses incurred in connection with the removal and disposition of the Monument
Signage and the repair of any damage caused by the Monument Signage or its
removal.

 

52.                               Parking.

 

a.                                      Commencing upon the Commencement Date
and continuing throughout the term of this Lease, Landlord shall provide Tenant,
on an unassigned, non-exclusive and unlabeled basis, twenty-five (25) parking
spaces in the parking facilities which Landlord provides for the use of tenants
and occupants of the Building (currently located at either 1847 California
Street and/or 1820 California Street, Denver, CO) (the “Parking Facilities”). 
In addition, commencing upon the 26th Floor Premises Commencement Date and
continuing throughout the term of this Lease, Landlord shall provide Tenant, on
an unassigned, non-exclusive and unlabeled basis, twenty-five (25) additional
parking spaces in the Parking Facilities.  If the Premises are expanded pursuant
to Paragraphs 58 or 59 below or otherwise, Tenant shall be entitled to further
parking at the same ratio as provided for the 28th Floor Premises and 26th Floor
Premises, which is one (1) space per 1,000 rentable square feet of leased
space.  Tenant shall pay Landlord or the operator of the Parking Facilities, as
directed by Landlord, for the parking spaces leased by Tenant hereunder at the
rate or charge in effect from time to time for parking in the Parking
Facilities, which rates, as of the date of this Lease, are $175.00 per space per
month for unreserved parking and $240.00 per space per month for reserved
parking, subject to adjustment from time to time by Landlord.  Additional
parking may be available on a month-to-month basis, subject to availability, at
the same rate structure set forth above for parking in the Parking Facilities. 
Any month-to-month parking provided hereunder may be terminated by Landlord at
any time upon thirty (30) days’ notice.  Landlord reserves the right to relocate
such parking spaces to other areas of the Parking Facilities from time to time
in Landlord’s reasonable discretion.

 

b.                                      Tenant shall provide Landlord with
advance written notice of the names of each individual to whom Tenant from time
to time distributes Tenant’s parking rights hereunder, and shall cause each such
individual to execute the standard waiver form for garage users used in the
Parking

 

34

--------------------------------------------------------------------------------


 

Facilities.  If the parking charge for a particular parking space is not paid
when due, and such failure continues for ten (10) days after written notice to
Tenant of such failure, then in addition to any other remedies afforded Landlord
under this Lease by reason of nonpayment of rent, Landlord may terminate
Tenant’s rights under this Paragraph 52 as to such parking space.  Further, if
at any time Tenant releases to Landlord any parking space provided for in this
Paragraph 52, then Tenant’s right under this Paragraph 52 to use such released
parking space shall automatically forever terminate.

 

c.                                       The parking spaces to be made available
to Tenant hereunder may contain a reasonable mix of spaces for compact cars. 
Landlord shall take reasonable actions to ensure the availability of the parking
spaces leased by Tenant, but Landlord does not guarantee the availability of
those spaces at all times against the actions of other tenants of the Project
and users of the Parking Facilities.  Without limiting the foregoing, in no
event shall this Lease be void or voidable, nor shall Landlord be liable to
Tenant for any loss or damage, nor shall there be any abatement of rent
hereunder (other than the parking charge paid hereunder for any parking space no
longer made available), by reason of any reduction in Tenant’s parking rights
hereunder by reason of strikes, lock-outs, labor disputes, shortages of material
or labor, fire, flood or other casualty, acts of God or any other cause beyond
the reasonable control of Landlord.  Access to the parking spaces to be made
available to Tenant shall, at Landlord’s option, be by card, pass, bumper
sticker, decal or other appropriate identification issued by Landlord, and
Tenant’s right to use the Parking facilities is conditioned on Tenant’s abiding
by and shall otherwise be subject to such reasonable rules and regulations as
may be promulgated by Landlord or Landlord’s designee from time to time for the
Parking Facilities.  Landlord shall have the right to modify, change, add to or
delete the design, configuration, layout, size, ingress, egress, areas, method
of operation, and other characteristics of or relating to the Parking Facilities
at any time, and/or to provide for nonuse, partial use or restricted use of
portions thereof.

 

d.                                      The parking rights provided to Tenant
pursuant to this Paragraph 52 shall be applicable to an Affiliate occupying all
or a portion of the Premises or an approved subtenant or assignee.

 

e.                                       Tenant’s visitors may park in the
visitor parking areas on a “first-come, first-served” basis, at the rates in
effect from time to time for visitor parking.  Tenant may, at Tenant’s cost,
participate in the parking validation program in effect in the Building from
time to time.

 

f.                                        If all or any portion of the Parking
Facilities shall be damaged or rendered unusable by fire or other casualty or
any taking pursuant to eminent domain proceeding (or deed in lieu thereof), and
as a result thereof Landlord or the operator of the Parking Facilities is unable
to make available to Tenant the parking provided for herein, then the number of
parking spaces shall be proportionately reduced so that the number of parking
spaces which Tenant may use in the Parking Facilities after the casualty or
condemnation in question shall bear the same ratio to the total number of cars
which can be parked in the Parking Facility at such time as the number of cars
Tenant had the right to park in the Parking Facility prior to such casualty or
condemnation bore to the aggregate number of cars which could be parked therein
at that time.  The parking charges for any parking spaces rendered unusable
shall be abated during the time such spaces cannot be utilized.

 

53.                               Transportation Management.  Tenant shall fully
comply with all present or future programs intended to manage parking,
transportation or traffic in and around the Project, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.

 

54.                               Renovation of the Project and Other
Improvements.  Tenant acknowledges that portions of the Building, Project and/or
the Other Improvements (as defined in Paragraph 47(d) above) may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  It is
agreed and acknowledged that no representations respecting the condition of the
Premises, the Building or the Project have been made by Landlord to Tenant
except as specifically set forth in this Lease.  Tenant acknowledges and agrees
that Landlord may alter, remodel, improve and/or renovate (collectively, the
“Renovation Work”) the Building, Premises, and/or the Project, and in connection
with any Renovation Work, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building or the Project, restrict access to
portions of the Project, including portions of the common areas, or perform work
in the Building and/or the Project provided Landlord shall use commercially
reasonable efforts to minimize disruption to Tenant’s business operations in the
Premises during any such Renovation Work.  Tenant hereby agrees that such
Renovation Work and Landlord’s actions in connection with such Renovation Work
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of rent.  Landlord shall have no responsibility or liability to
Tenant for any injury to or interference with Tenant’s business arising from any
such Renovation Work, and Tenant shall not be entitled to any damages from
Landlord for loss of use of the Premises, in whole or in part, or for loss of
Tenant’s personal property or improvements, resulting from

 

35

--------------------------------------------------------------------------------


 

the Renovation Work or Landlord’s actions in connection therewith or for any
inconvenience occasioned by such Renovation Work or Landlord’s actions in
connection therewith.  Notwithstanding anything herein to the contrary, Landlord
shall use reasonable efforts to minimize any disruption to Tenant’s access to
the Premises or to its normal business operations and any interruption in
services shall be subject to the terms and conditions of Section 17(e).

 

55.                               Quiet Enjoyment.  If, and so long as, Tenant
pays the rent and keeps, observes and performs each and every term, covenant and
condition of this Lease on the part or on behalf of Tenant to be kept, observed
and performed, Tenant shall peaceably and quietly enjoy the Premises throughout
the term without hindrance by Landlord or any person lawfully claiming through
or under Landlord, subject to the provisions of this Lease.

 

56.                               No Discrimination.  Tenant covenants by and
for itself and its successors, heirs, personal representatives and assigns and
all persons claiming under or through Tenant that there shall be no
discrimination against or segregation of any person or of a group of persons on
account of race, color, religion, creed, sex or national origin in the leasing,
subleasing, transferring, use, occupancy, tenure or enjoyment of the Premises
nor shall Tenant or any person claiming under or through Tenant establish or
permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy of tenants,
lessees, sublessees, subtenants or assignees of the Premises.

 

57.                               Renewal Option.

 

a.                                      Option to Renew.  Tenant shall have the
option to renew this Lease for one (1) additional term of five (5) years,
commencing upon the expiration of the initial term of the Lease.  The renewal
option must be exercised, if at all, by written notice given by Tenant to
Landlord not later than twelve (12) months prior to expiration of the initial
term of this Lease.  Notwithstanding the foregoing, at Landlord’s election, this
renewal option shall be null and void and Tenant shall have no right to renew
this Lease if (i) as of the date immediately preceding the commencement of the
renewal period the Tenant originally named herein (or an Affiliate under a
transfer permitted by Paragraph 13(h) hereof) is not in occupancy of at least
seventy-five percent (75%) of the Premises then demised hereunder or does not
intend to continue to occupy the Premises (but intends to assign this Lease or
sublet the space in whole or in part other than to an Affiliate), or (ii) on the
date Tenant exercises the option or on the date immediately preceding the
commencement date of the renewal period Tenant is in default beyond the
expiration of any applicable notice and cure periods of any of its obligations
under this Lease.

 

b.                                      Terms and Conditions.  If Tenant
exercises the renewal option, then during the renewal period all of the terms
and conditions set forth in this Lease as applicable to the Premises during the
initial term shall apply during the renewal term, except that (i) Tenant shall
have no further right to renew this Lease, (ii) Tenant shall take the Premises
in their then “as-is” state and condition, and (iii) the Monthly Rent payable by
Tenant for the Premises shall be the then-fair market rent for the Premises
(including concessions) based upon the terms of this Lease, as renewed.  Fair
market rent shall include the periodic rental increases, if any, that would be
included for space leased for the period of the renewal term.  For purposes of
this Paragraph 57, the term “fair market rent” shall mean the rental rate that
would be applicable for a lease term commencing on the commencement date of the
renewal term and that would be payable in any arm’s length negotiations for the
Premises in their then as-is condition, for the renewal term, which rental rate
shall be established by reference to rental terms in leases actually executed
for comparable space under primary lease (and not sublease), taking into
consideration the location of the Building and such amenities as existing
improvements, view, floor on which the Premises are situated and the like,
situated in first class high-rise office buildings in the downtown Denver,
Colorado central business district, in similar physical and economic condition
as the Building, engaged in then-prevailing ordinary rental market practices
with respect to tenant concessions (if any) (e.g. not offering extraordinary
rental, promotional deals and other concessions to tenants in an effort to
alleviate cash flow problems, difficulties in meeting loan obligations or other
financial distress, or in response to a greater than average vacancy rate in a
particular building) and taking into account then market concessions (including,
but not limited to, any construction allowances and/or rent abatement) and
brokerage fees.  The fair market rent shall be mutually agreed upon by Landlord
and Tenant in writing within the thirty (30) calendar day period commencing six
(6) months prior to commencement of the renewal period.  If Landlord and Tenant
are unable to agree upon the fair market monthly rent within such thirty
(30)-day period, then the fair market rent shall be established by appraisal in
accordance with the procedures set forth in Paragraph 57(c) below.

 

c.                                       Appraisal.  Within fifteen (15) days
after the expiration of the thirty (30)-day period for the mutual agreement of
Landlord and Tenant as to the fair market rent, each party hereto, at its cost,
shall engage a real estate broker to act on its behalf in determining the fair
market rent.  The brokers each shall have at least ten (10) years’ experience
with leases in first-class high-rise office buildings in the downtown Denver,
Colorado central business district and shall submit to Landlord and Tenant in
advance for Landlord’s and Tenant’s reasonable approval the appraisal methods to
be used.  If a party does not

 

36

--------------------------------------------------------------------------------


 

appoint a broker within said fifteen (15)-day period but a broker is appointed
by the other respective party, the single broker appointed shall be the sole
broker and shall set the fair market rent.  If the two brokers are appointed by
the parties as stated in this paragraph, such brokers shall meet promptly and
attempt to set the fair market rent.  If such brokers are unable to agree within
thirty (30) days after appointment of the second broker, the brokers shall
select a third broker meeting the qualifications stated in this paragraph within
ten (10) days after the last date the two brokers are given to set the fair
market rent.  Each of the parties hereto shall bear one-half (1/2) the cost of
appointing the third broker and of the third broker’s fee.  The third broker
shall be a person who has not previously acted in any capacity for either party.

 

The third broker shall conduct his own investigation of the fair market rent,
and shall be instructed not to advise either party of his determination of the
fair market rent except as follows: When the third broker has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third broker to
Landlord and Tenant, on which he shall disclose his determination of the fair
market rent.  Such meeting shall take place in the third broker’s office unless
otherwise agreed by the parties.  After having initialed a paper on which his
determination of fair market rent is set forth, the third broker shall place his
determination of the fair market rent in a sealed envelope.  Landlord’s broker
and Tenant’s broker shall each set forth their determination of fair market rent
on a paper, initial the same and place them in sealed envelopes.  Each of the
three envelopes shall be marked with the name of the party whose determination
is inside the envelope.

 

In the presence of the third broker, the determination of the fair market rent
by Landlord’s broker and Tenant’s broker shall be opened and examined.  If the
higher of the two determinations is 105% or less of the amount set forth in the
lower determination, the average of the two determinations shall be the fair
market rent, the envelope containing the determination of the fair market rent
by the third broker shall be destroyed and the third broker shall be instructed
not to disclose his determination.  If either party’s envelope is blank, or does
not set forth a determination of fair market rent, the determination of the
other party shall prevail and be treated as the fair market rent.  If the higher
of the two determinations is more than 105% of the amount of the lower
determination, the envelope containing the third broker’s determination shall be
opened.  If the value determined by the third broker is the average of the
values proposed by Landlord’s broker and Tenant’s broker, the third broker’s
determination of fair market rent shall be the fair market rent.  If such is not
the case, fair market rent shall be the rent proposed by either Landlord’s
broker or Tenant’s broker which is closest to the determination of fair market
rent by the third broker.

 

d.                                      Delay in Determination of Monthly Rent. 
If the fair market rent is not established prior to the commencement of the
renewal period, then Tenant shall continue to pay as Monthly Rent and Additional
Rent the sums in effect as of the last day of the initial term of the Lease and,
as soon as the fair market rent is determined, Tenant shall immediately pay to
Landlord any deficiency in the amount paid by Tenant during such period, or, if
Tenant paid excess Monthly Rent during such period, Landlord shall credit such
excess payments to the Monthly Rent amounts next due.

 

58.                               Right of First Offer.

 

a.                                      First Offer Right.  Subject to the
provisions of this Paragraph 58, throughout the Lease term, (but not during the
final thirty-six (36) months of the Lease term, unless the Lease term has been
or may be further extended in writing, it being understood that exercise of the
Right of First Offer during such thirty-six (36) month period shall, concurrent
with Tenant’s expansion into the First Offer Space, be deemed to automatically
extend this Lease as set forth in Paragraph 57 above) (the “Right of First Offer
Period”), Tenant shall have a continuing right of first offer to lease space
within the low-rise elevator bank of the Building (exclusive of the first floor)
(the “First Offer Space”) if the First Offer Space is “available for lease,” as
defined below, or will become available for lease within twelve (12) months
after Landlord’s receipt of Tenant’s Right of First Offer Rental Notice (as
defined below).  The First Offer Space shall not be deemed “available for lease”
if the tenant under an expiring lease of the First Offer Space desires to renew
or extend its lease, whether pursuant to a renewal option or a new arrangement
with Landlord, or if any tenant of the Building exercises an option or right of
first offer to lease such space, which option or right of first offer existed
prior to the date of this Lease.

 

b.                                      Tenant’s Right of First Offer Rental
Notice.  Tenant may, at any time during the Right of First Offer Period, but no
more often than once every twelve (12) months, give Landlord notice of its
desire to lease at least 10,000 RSF of the First Offer Space (the “Tenant’s
Right of First Offer Rental Notice”).  After receipt of Tenant’s Right of First
Offer Rental Notice, Landlord shall give Tenant written notice (the “Landlord’s
First Offer Notice”) identifying any of the First Offer Space of at least 10,000
RSF which space is then available for lease or will become available for lease
within twelve (12) months, which Landlord’s First Offer Notice shall set forth
the available space and the availability date (or estimated availability date)
for such space, and identifying the increments in which Landlord would be
willing to lease such available space, and shall include the proposed Monthly
Rent, Additional Rent and other key terms at which Landlord is willing to lease
such available space (such space, as identified in Landlord’s First Offer
Notice, being referred to herein as the “Then Available First Offer Space”).

 

37

--------------------------------------------------------------------------------

 

Tenant expressly acknowledges and agrees that Landlord shall have no obligation
to give Tenant any notice of availability of any First Offer Space unless Tenant
shall have first given Landlord a Tenant’s Right of First Offer Rental Notice. 
Moreover, Tenant shall not give a Tenant’s Right of First Offer Rental Notice
any more often than one (1) time in any twelve (12) month period.

 

c.                                       Exercise of First Offer Right.  If
Landlord sends a Landlord’s First Offer Notice to Tenant and Tenant desires to
lease the Then Available First Offer Space (or such increments thereof that
Landlord is willing to lease separately), Tenant shall so notify Landlord in
writing (“Tenant’s Exercise Notice”) within seven (7) Business Days after
Landlord’s delivery of Landlord’s First Offer Notice.  Tenant must lease the
entire Then Available First Offer Space or such increment(s) thereof that
Landlord is willing to lease separately, and may not otherwise lease only a
portion thereof.  For avoidance of doubt, if Tenant desires only 10,000 RSF of
space, but the Then Available First Offer Space is being marketed in larger
increments, such as full floors, Landlord shall have no obligation to divide the
Then Available First Offer Space for Tenant.  If Tenant does not deliver a
Tenant’s Exercise Notice within the required seven (7) Business Day period, then
Tenant’s right of first offer shall terminate and Landlord shall have the right
to lease the Then Available First Offer Space to a third party on any terms
Landlord desires and shall have no further obligation to offer the Then
Available First Offer Space to Tenant, unless any of such space is available for
lease at the time that Tenant provides Landlord with a subsequent Tenant’s Right
of First Offer Rental Notice as provided in this Paragraph.

 

d.                                      Terms and Conditions.  If Tenant timely
exercises its right to lease the Then Available First Offer Space, Landlord and
Tenant shall promptly enter into an amendment of this Lease adding the Then
Available First Offer Space to the Premises on all the terms and conditions set
forth in this Lease as to the Premises originally demised hereunder, except
that, if the commencement date for the Then Available First Offer Space is
within the first twelve (12) months following the Commencement Date (the “Set
Terms Period”), (i) the Monthly Rent for the Then Available First Offer Space
shall be at the same rate per rentable square foot as the Premises, with
escalations at the same times as Monthly Rent escalates for the 28th Floor
Premises, (ii) Tenant shall receive rent abatement for the Then Available First
Offer Space as provided for the 28th Floor Premises, which abatement shall be
prorated based on the number of months left in the Lease term as of the
commencement date of the Then-Available First Offer Space, (iii) Tenant shall
receive an allowance for improvements in the Then Available First Offer Space in
an amount equal to $50.00/RSF of the Then Available First Offer Space as of the
Commencement Date of this Lease, which allowance shall be prorated based on the
number of months left in the Lease term as of the commencement date for the
Then-Available First Offer Space; (iv) the term of the lease to Tenant of the
Then Available First Offer Space shall commence upon the date the Then Available
First Offer Space is delivered to Tenant and shall continue coextensively with
the remaining term hereof and any extension thereof, and (v) Tenant’s Share for
the Then Available First Offer Space shall be calculated by dividing the
rentable square footage of the Then Available First Offer Space by the rentable
square footage of the Building.  If the commencement date for the Then Available
First Offer Space is after the Set Terms Period, then the terms and conditions
upon which the Then Available Offer Space shall be fair market rent and terms. 
If Tenant exercises the right of first offer granted herein, Landlord does not
guarantee that the Then Available First Offer Space will be available on the
stated availability date for the lease thereof, if the then existing occupants
of the Then Available First Offer Space shall hold-over, or for any other reason
beyond Landlord’s reasonable control, but Landlord shall deliver the Then
Available First Offer Space to Tenant as soon as commercially reasonably
possible after the stated availability date.  For purposes of this Paragraph
58(d), the term “fair market rent” shall have the meaning set forth in Paragraph
57(b) above with references therein to the “Premises” being deemed to refer to
the Then Available First Offer Space and disregarding any provisions which by
their nature pertain only to the renewal term.  The fair market rent shall be
mutually agreed upon by Landlord and Tenant in writing within thirty (30) days
after Tenant validly exercises its right to lease the Then Available First Offer
Space.  If Landlord and Tenant are unable to agree upon the fair market monthly
rent within such thirty (30)-day period, then the fair market rent shall be
established by appraisal in accordance with Paragraph 57.c.

 

e.                                       Limitation on Tenant’s Right of First
Offer.  Notwithstanding the foregoing, if (i) on the date of exercise of the
right of first offer, or the date immediately preceding the date the Lease term
for any of the First Offer Space is to commence, there exists an outstanding
breach of the Lease by Tenant (or, if the breach is subject to a notice and cure
period which has not yet lapsed, Tenant fails to cure the breach on or before
the last day of the subject cure period), or (ii) on the date immediately
preceding the date the Lease term for the First Offer Space is to commence,
Tenant named herein (or an Affiliate under a transfer permitted by Paragraph
13(h) hereof) (A) is not in occupancy of at least seventy five percent (75%) of
the Premises then leased hereunder or (B) does not intend to continue to occupy
the entire Premises then leased hereunder, together with the entire First Offer
Space, then, at Landlord’s option, the exercise of the right of first offer
shall be null and void.

 

38

--------------------------------------------------------------------------------


 

59.                               Existing Sublease Protection; Limited
Termination Right.

 

a.                                      General Provisions Regarding Sublease;
Sublandlord Termination Rights.  Tenant currently is leasing certain space in
the Building commonly known as Suite 2300 and consisting of approximately 24,379
rentable square feet of space (the “Subleased Premises”), pursuant to that
certain Sublease between Jacobs Engineering Group Inc. (“Sublandlord”) and
Tenant dated August 24, 2015 (the “Sublease”).  Under the terms of the Office
Lease between Landlord and Sublandlord dated August 22, 2011 (as the same has
been amended, the “Jacobs Lease”), Sublandlord has a right to either fully
terminate or partially terminate (in full-floor increments) the Jacobs Lease as
of January 31, 2019 (such right, the “Jacobs Lease Early Termination Right” and
such early termination date, the “Jacobs Lease Early Termination Date”).  The
provisions of this Paragraph 59 shall apply only if (a) Sublandlord timely
exercises the Jacob Lease Early Termination Right, and (b) in connection with
the exercise of the same, Sublandlord elects to terminate the Jacobs Lease with
respect to the floor on which the Subleased Premises are located (the “Paragraph
59 Conditions”).  If the Paragraph 59 Conditions are not satisfied, Tenant shall
have no rights, and Landlord shall have no obligations, under this Paragraph 59.

 

b.                                      Landlord’s Notice if Sublandlord
Exercises Jacobs Early Termination Right.  If Sublandlord exercises the Jacobs
Lease Early Termination Right and the Paragraph 59 Conditions are met, then,
within thirty (30) days following Landlord’s receipt of Sublandlord’s notice of
its exercise of the Jacobs Lease Early Termination Right, Landlord will provide
notice to Tenant which shall state either: (i) that Landlord will lease either
the Subleased Premises or another full floor of the Building in the same
elevator bank as the Subleased Premises (the “Alternate Premises”) to Tenant on
a direct basis on the Direct Lease Terms (hereinafter defined) (“Affirmative
Direct Lease Notice”); or (ii) that Landlord will be unable to lease either the
Subleased Premises or any Alternate Premises to Tenant on a direct basis
(“Negative Direct Lease Notice”).

 

c.                                       Entry into Direct Lease after
Affirmative Direct Lease Notice.  If Landlord provides an Affirmative Direct
Lease Notice to Tenant, then Landlord and Tenant will enter into a direct lease
for either the Subleased Premises or Alternate Premises, as applicable on the
following terms (the “Direct Lease Terms”): (i) the term for the Subleased
Premises or Alternate Premises, as applicable, will commence on the day
immediately following the Jacobs Lease Early Termination Date and shall run
co-terminus with the term of this Lease, including any extensions or renewals;
(ii) the Monthly Rent for the Subleased Premises or Alternate Premises, as
applicable, will be at the same rate per rentable square foot as the 28th Floor
Premises with escalations at the same time as the 28th Floor Premises; and
(iii) all other terms and conditions of this Lease shall apply to the Subleased
Premises or Alternate Premises, as applicable, except that (A) if the Subleased
Premises are being leased, Tenant shall accept the Subleased Premises in their
then current “as is” condition, and Landlord shall have no obligation to improve
the same, and (B) if the Alternate Premises are being leased, Landlord will
deliver the Alternate Premises to Tenant in substantially the same condition as
the Subleased Premises are on such date of delivery, and Landlord shall
otherwise have no obligation to improve the same beyond the condition of the
Subleased Premises.  Landlord will promptly prepare and submit to Tenant an
amendment to this Lease outlining the lease of the Subleased Premises or
Alternate Premises, as applicable, on the Direct Lease Terms, and Tenant shall
execute such lease amendment within thirty (30) days after receipt of the same.

 

d.                                      Tenant’s Limited Termination Right after
Negative Direct Lease Notice.  If Landlord provides a Negative Direct Lease
Notice to Tenant, then Tenant shall have the right to terminate this Lease with
respect to the entire Premises (the “Limited Termination Right”), effective as
of the last day of the sixty-fifth (65th) full calendar month following the 26th
Floor Premises Commencement Date (the “Early Termination Date”), by providing
Landlord written notice (the “Limited Termination Notice”) no later than fifteen
(15) days after receipt of Landlord’s Negative Direct Lease Notice.  The
termination of this Lease pursuant to this Paragraph 59(d) shall be conditioned
upon Tenant delivering to Landlord, concurrently with its Limited Termination
Notice, a termination fee equal to the following:  (ii) a sum equal to the
Monthly Rent and Additional Rent due for the Premises for the four (4) months
following the Early Termination Date plus, (ii) the unamortized amount, as of
the Early Termination Date, of the total of (A) Landlord’s costs incurred in
connection with the construction of the Tenant Improvements pursuant to
Paragraph 4 above, plus (B) the leasing commissions for the Premises, free rent
for the Premises, legal fees and other costs reasonably incurred by Landlord in
connection with the execution of this Lease.  The total of the amounts to be
amortized under (A) and (B) above is referred to hereinafter as the
“Amortization Amount.” For purposes of calculating the unamortized portion of
the Amortization Amount, the amortization period shall be the period commencing
on the Commencement Date of the Lease and ending on the originally scheduled
Expiration Date of the initial Lease term, and the amortization shall be on a
straight line basis at an annual interest rate of eight percent (8%).  Once the
Amortization Amount has been determined, upon Tenant’s written request, Landlord
shall confirm the total Amortization Amount to Tenant in writing. 
Notwithstanding anything to the contrary above, Tenant’s right to terminate this
Lease as provided above (y) is personal to the original Tenant named herein and
(z) shall, at Landlord’s option, be inapplicable if, at the time of delivery of
Tenant’s Limited Termination Notice, or on the Limited Early Termination Date,
there exists an uncured Event of Default under the Lease or a breach of this
Lease that subsequently matures into an event of Default.  If Tenant

 

39

--------------------------------------------------------------------------------


 

properly exercises its Limited Termination Right, but fails to vacate and
surrender the 26th Floor Premises by the Early Termination Date, the provisions
of Paragraph 20 above, regarding holding over without Landlord’s consent, shall
apply to such holdover.  In no event shall Tenant’s exercise of its Limited
Termination Right under this Paragraph 59(d) release either party from their
respective obligations arising under the Lease with respect to the Premises
during the period prior to the Early Termination Date (or, as to Tenant’s
obligations, prior to the later of the Early Termination Date or the date Tenant
actually vacates and surrenders the Premises to Landlord in the required
condition) and such obligations shall survive the partial termination of the
Lease.  The provisions of this Paragraph 59(d) are intended to be
self-operative, but upon Landlord’s request, Tenant shall execute and deliver to
Landlord an amendment confirming the termination hereunder and the
relinquishment of the Premises as provided herein.  Lease.

 

THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at the
top of page 1 hereof.

 

 

Landlord:

Tenant:

 

 

SRI TEN DCC LLC,

2U, INC., a Delaware corporation

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE OF PREMISES

 

[g10083ks09i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

[g10083ks09i002.jpg]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS DENVER CITY CENTER

 

1.                                      No sign, placard, picture,
advertisement, name or notice shall be inscribed, displayed or printed or
affixed on or to any part of the outside or inside of the Building or any part
of the Premises visible from the exterior of the Premises without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion.  Landlord shall have the right to remove, at Tenant’s expense and
without notice to Tenant, any such sign, placard, picture, advertisement, name
or notice that has not been approved by Landlord.

 

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person reasonably approved of
by Landlord.

 

If Landlord notifies Tenant in writing that Landlord objects to any curtains,
blinds, shades or screens attached to or hung in or used in connection with any
window or door of the Premises, such use of such curtains, blinds, shades or
screens shall be removed immediately by Tenant.  No awning shall be permitted on
any part of the Premises.

 

2.                                      No ice, drinking water, towel, barbering
or bootblacking, shoe shining or repair services, or other similar services
shall be provided to the Premises, except from persons reasonably authorized by
Landlord and at the hours and under regulations reasonably fixed by Landlord.

 

3.                                      The bulletin board or directory of the
Building will be provided exclusively for the display of the name and location
of tenants only and Landlord reserves the right to exclude any other names
therefrom.

 

4.                                      The sidewalks, halls, passages, exits,
entrances, elevators and stairways shall not be obstructed by any of the Tenant
Parties or used by Tenant for any purpose other than for ingress to and egress
from its Premises.  The halls, passages, exits, entrances, elevators, stairways,
balconies and roof are not for the use of the general public and Landlord shall
in all cases retain the right to control and prevent access thereto by all
persons whose presence in the reasonable judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants.  No tenant and no employees or invitees of any tenant shall go
upon the roof of the Building.

 

5.                                      Tenant shall not alter any lock or
install any new or additional locks or any bolts on any interior or exterior
door of the Premises without the prior written consent of Landlord, such consent
not to be unreasonably withheld, conditioned or delayed.

 

6.                                      The toilet rooms, toilets, urinals, wash
bowls and other apparatus shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever
shall be thrown therein and the expense of any breakage, stoppage or damage
resulting from the violation of this rule shall be borne by the tenant who, or
whose employees or invitees, shall have caused it.

 

7.                                      Tenant shall not overload the floor of
the Premises or mark, drive nails, screw or drill into the partitions, woodwork
or plaster or in any way deface the Premises or any part thereof.

 

8.                                      No furniture, freight or equipment of
any kind shall be brought into the Building without the consent of Landlord
(such consent not to be unreasonably withheld conditioned or delayed) and all
moving of the same into or out of the Building shall be done at such time and in
such manner as Landlord shall reasonably designate.  Landlord shall have the
right to reasonably prescribe the weight, size and position of all safes and
other heavy equipment brought into the Building and also the times and manner of
moving the same in and out of the Building.  Safes or other heavy objects shall,
if considered necessary by Landlord, stand on a platform of such thickness as is
necessary to properly distribute the weight.  Landlord will not be responsible
for loss of or damage to any such safe or property from any cause, and all
damage done to the Building by moving or maintaining any such safe or other
property shall be repaired at the expense of Tenant.  The elevator designated
for freight by Landlord shall be available for use by all tenants in the
Building during the hours and pursuant to such procedures as Landlord may
reasonably determine from time to time.  The persons employed to move Tenant’s
equipment, material, furniture or other property in or out of the Building must
be reasonably acceptable to Landlord.  The moving company must be a locally
recognized professional mover, whose primary business is the performing of
relocation services, and must be bonded and fully insured.  In no event shall

 

B-1

--------------------------------------------------------------------------------


 

Tenant employ any person or company whose presence Tenant believes, in its
reasonable opinion, is likely to give rise to a labor or other disturbance in
the Project.  A certificate or other verification of such insurance must be
received and approved by Landlord in its reasonable discretion prior to the
start of any moving operations.  Insurance must be sufficient in Landlord’s
reasonable opinion, to cover all personal liability, theft or damage to the
Project, including, but not limited to, floor coverings, doors, walls,
elevators, stairs, foliage and landscaping.  Special care must be taken to
prevent damage to foliage and landscaping during adverse weather.  All moving
operations shall be conducted at such times and in such a manner as Landlord
shall reasonably direct, and all moving shall take place during non-business
hours unless Landlord agrees in writing otherwise, such agreement not to be
unreasonably withheld, conditioned or delayed.

 

9.                                      Tenant shall not employ any person or
persons other than the janitor of Landlord for the purpose of cleaning the
Premises, unless otherwise agreed to by Landlord, which agreement shall not be
unreasonably withheld, conditioned or delayed.  Except with the written consent
of Landlord, no person or persons other than those reasonably approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the Building or the Premises.  Tenant shall not cause any unnecessary labor by
reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness.

 

10.                               Tenant shall not use, keep or permit to be
used or kept any foul or noxious gas or substance in the Premises, or permit or
suffer the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of
unreasonable noise, odors and/or vibrations, or materially and adversely
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.  In no event shall Tenant keep, use, or permit to be used in the
Premises or the Building any guns, firearm, explosive devices or ammunition.

 

11.                               No cooking shall be done or permitted by
Tenant in the Premises, nor shall the Premises be used for the storage of
merchandise, for washing clothes, for lodging, or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, however,
Tenant may maintain and use microwave ovens and equipment for brewing coffee,
tea, hot chocolate and similar beverages, provided that Tenant shall (i) prevent
the emission of any food or cooking odor from leaving the Premises, (ii) be
solely responsible for cleaning the areas where such equipment is located and
removing food-related waste from the Premises and the Building, or shall pay
Landlord’s standard rate for such service as an addition to cleaning services
ordinarily provided, (iii) maintain and use such areas solely for Tenant’s
employees and business invitees, not as public facilities, and (iv) keep the
Premises free of vermin and other pest infestation and shall exterminate, as
needed, in a manner and through contractors reasonably approved by Landlord,
preventing any emission of odors, due to extermination, from leaving the
Premises.  Notwithstanding clause (ii) above, Landlord shall, without special
charge, empty and remove the contents of one (1) 15-gallon (or smaller) waste
container from the food preparation area so long as such container is fully
lined with, and the contents can be removed in, a waterproof plastic liner or
bag, supplied by Tenant, which will prevent any leakage of food related waste or
odors; provided, however, that if at any time Landlord must pay a premium or
special charge to Landlord’s cleaning or scavenger contractors for the handling
of food-related or so-called “wet” refuse caused by Tenant, Landlord’s
obligation to provide such removal, without special charge, shall cease.

 

12.                               Tenant shall not use or keep in the Premises
or the Building any kerosene, gasoline, or inflammable or combustible fluid or
material, or use any method of heating or air conditioning other than that
supplied by Landlord.

 

13.                               Landlord will direct electricians as to where
and how telephone and telegraph wires are to be introduced into the Premises and
the Building.  No boring or cutting for wires will be allowed without the prior
consent of Landlord, such consent not to be unreasonably withheld, conditioned
or delayed.  The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior approval of Landlord, such
approval not to be unreasonably withheld, conditioned or delayed.

 

14.                               Upon the expiration or earlier termination of
the Lease, Tenant shall deliver to Landlord the keys of offices, rooms and
toilet rooms which have been furnished by Landlord to Tenant and any copies of
such keys which Tenant has made.  In the event Tenant has lost any keys
furnished by Landlord, Tenant shall pay Landlord for such keys.

 

15.                               Tenant shall not lay linoleum, tile, carpet or
other similar floor covering so that the same shall be affixed to the floor of
the Premises, except to the extent and in the manner reasonably approved in
advance by Landlord.  The actual and reasonable expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by the tenant by whom, or by whose contractors, employees or invitees,
the damage shall have been caused.

 

B-2

--------------------------------------------------------------------------------


 

16.                               No furniture, packages, supplies, equipment or
merchandise will be received in the Building or carried up or down in the
elevators, except between such hours and in such elevators as shall be
reasonably designated by Landlord, which elevator usage shall be subject to the
Building’s customary charge therefor as established from time to time by
Landlord.

 

17.                               On Saturdays, Sundays and Building recognized
holidays, and on other days between the hours of 6:00 P.M. and 7:30 A.M., access
to the Building, or to the halls, corridors, elevators or stairways in the
Building, or to the Premises may be refused unless the person seeking access is
known to the person or employee of the Building in charge and has a pass or is
properly identified.  Landlord shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building during the
continuance of the same by closing the doors or otherwise, for the safety of the
tenants and protection of property in the Building.

 

18.                               Tenant shall be responsible for insuring that
the doors of the Premises are closed and securely locked before leaving the
Building and must observe strict care and caution that all water faucets or
water apparatus are entirely shut off before Tenant or Tenant’s employees leave
the Building, and that all electricity, gas or air shall likewise be carefully
shut off, so as to prevent waste or damage, and for any negligence or willful
misconduct Tenant shall make good all injuries sustained by other tenants or
occupants of the Building or Landlord.  Landlord shall not be responsible to
Tenant for loss of property on the Premises, however occurring, or for any
damage to the property of Tenant caused by the employees or independent
contractors of Landlord or by any other person.

 

19.                               Landlord reserves the right to exclude or
expel from the Building any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of the rules and regulations of the
Building.

 

20.                               The requirements of any tenant will be
attended to only upon application at the office of the Building.  Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee will
admit any person (tenant or otherwise) to any office without specific
instructions from Landlord.

 

21.                               No vending machine or machines of any
description shall be installed, maintained or operated upon the Premises without
the prior written consent of Landlord, such consent not to be unreasonably
withheld, conditioned or delayed.

 

22.                               Subject to Tenant’s right of access to the
Premises in accordance with Building security procedures, Landlord reserves the
right to close and keep locked all entrance and exit doors of the Building on
Saturdays, Sundays and Building recognized holidays, and on other days between
the hours of 6:30 P.M. and 7:00 A.M., and during such further hours as Landlord
may deem reasonably advisable for the adequate protection of the Building and
the property of its tenants.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMMENCEMENT DATE LETTER

 

                            , 20      

 

 

 

 

Re:                             Lease, dated as of                   , 2016 (the
“Lease”), between SRI Ten DCC LLC, a Delaware limited liability company
(“Landlord”) and 2U, Inc., a Delaware corporation (“Tenant”) for premises on the
26th and 28th floors of the building located at 707 Seventeenth Street,
Denver, CO.

 

Gentlemen or Ladies:

 

Pursuant to Paragraph 3(a) of your above-referenced Lease, this letter shall
confirm the following date:

 

1.                                      The Commencement Date of the Lease (as
defined in Paragraph 2(b) of the Lease) is                 , which is the date
that the 28th Floor Premises were delivered to Tenant in the condition required
by the terms of the Lease.

 

2.                                      The 26th Floor Premises Commencement
Date of the Lease (as defined in Paragraph (3)(b)(ii) of the Lease) is
                    , which is the date that the 26th Floor Premises were
delivered to Tenant in the condition required by the terms of the Lease.

 

3.                                      The Expiration Date of the Lease (as
defined in Paragraph 2(b) of the Lease) is                , which is the last
day of the 98th full calendar month following the Commencement Date.

 

4.                                      Based on the Commencement Date, 26th
Floor Premises Commencement Date and Expiration Date, the revised Monthly Rental
schedules for the 28th Floor Premises and 26th Floor Premises are as follows:
[To be inserted if the Commencement Date and/or the 26th Floor Commencement Date
is/are other than the Estimated Commencement Date and/or the Estimated 26th
Floor Commencement Date]

 

Please acknowledge Tenant’s agreement to the foregoing by executing both
duplicate originals of this letter and returning one fully executed duplicate
original to Landlord at the address on this letterhead.  If Landlord does not
receive a fully executed duplicate original of this letter from Tenant
evidencing Tenant’s agreement to the foregoing (or a written response setting
forth Tenant’s disagreement with the foregoing) within fifteen (15) days of the
date of Tenant’s receipt of this letter, and such failure continues for an
additional five (5) days after receipt of a second written notice of this
letter, Tenant will be deemed to have consented to the terms set forth herein.

 

 

Very truly yours,

 

 

 

SRI TEN DCC LLC,

 

a Delaware limited liability company

 

 

 

By:

SHORENSTEIN REALTY SERVICES, L.P., a Delaware limited partnership, manager

 

 

 

 

By:

 

 

 

Its designated signatory

 

 

 

 

The undersigned agrees to the dates set forth above:

 

 

 

2U, INC., a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

JANITORIAL SPECIFICATIONS

 

I. GENERAL

 

A. SCHEDULE

 

All nightly cleaning services shall be performed five (5) nights per week,
Monday through Friday. No nightly services (except make-up work required) need
be performed on Saturday, Sunday or legal holidays, unless directed to do so by
Owner’s Agent. Nightly cleaning operations will commence at 6:00 p.m. Janitorial
personnel are not to enter Tenant suites or restrooms on Tenant floors before
6:00 p.m. Separately, Johns Manville Corporation (Floor 12 only at Johns
Manville Plaza) and the Colorado Credit Union (Floor 1) are to be cleaned during
the hours of 5:30 AM to 9 AM using the “Day Cleaner” listed on the staffing
matrix.

 

B. SUPERVISION

 

Contractor shall employ competent supervisory personnel (“Supervisor”), who will
be capable and will provide all reports required by Owner’s Agent. The
Supervisor shall provide schedules of all periodic cleaning, inspect the
Premises on a regular basis, investigate all tenant complaints, meet with tenant
representatives if requested by the Owner’s Agent, report all items needing
repair or maintenance and generally supervise the entire cleaning of the
Premises. The Supervisor will also see to it that all janitorial staff personnel
report to their supervisor repairs needed, or any other unusual or unsafe
condition(s) they encounter. The Supervisor shall report all such items or
conditions to the Owner’s Agent in a manner to be agreed upon.

 

C. PERSONNEL

 

Contractor shall employ on the Premises only persons skilled and trained in the
work assigned to them. Subject to any contractual agreements and applicable law,
Contractor shall promptly furnish qualified substitute persons for any personnel
that, in the sole opinion of the Owner’s Agent, are unsatisfactory. All of
Contractor’s personnel shall be bonded, and Contractor shall pay all wages,
payroll taxes and insurance, and all payments required by contracts that may
govern Contractor’s personnel.

 

Contractor shall issue an identification badge to each of its personnel who are
on-site. The identification badge will include a photo of the employee, the
employee’s name and the company name. The employee shall wear the identification
badge on his/her uniform at all times in a location that is readily-visible.

 

D. SUPPLIES AND EQUIPMENT

 

Contractor shall furnish proper Green cleaning materials, implements, equipment,
and supplies for the satisfactory performance of all required services,
excepting only that the Owner’s Agent will provide all paper towels, toilet
tissue, hand soap, trash can liners and feminine hygiene products. Contractor
shall furnish the type or means of identification used after agreement with and
approval of the Owner’s Agent has been obtained.

 

E. UNIFORMS

 

Contractor shall provide, clean and maintain all uniforms to each employee, at
no charge to employee. Uniforms issued to each employee must meet color, style
and quality standards established by Owner’s Agent.

 

Forepersons, Day Porters, and Day Matrons:

 

The following Cintas item #s are offered as reference only and must not to be
construed as the only uniform vendor allowed to bid:Schedule 2 — pg. 2

 

Men

 

Foreperson/Day Porter — Pleated dress pants - #865

Foreperson/Day Porter — Executive dress shirt - #828

 

Women

 

Foreperson/Day Matron — Pleated Dress Pants - #596

Foreperson/Day Matron — Long Sleeve Dress Blouse - #528

 

Night Staff

 

Contractor personnel shall dress in clean presentable clothing which is
appropriate for an office building environment. All Contractor personnel will
display identification of Contractor at all times in a manner which is easily
visible to others. Contractor shall furnish the type or means of identification
used after agreement with and approval of the Property Manager has been
obtained.

 

F. STORAGE SPACE

 

The Owner’s Agent shall provide Contractor with space free of charge on the
Premises for storage of materials, implements and machinery necessary to perform
the required cleaning tasks exclusively for the Premises.

 

G. RULES

 

Contractor shall at all times maintain good order among its personnel and shall
insure compliance with all laws, building rules and regulations and any
contracts governing the Contractor’s personnel.

 

D-1

--------------------------------------------------------------------------------


 

H. SECURITY AND INCIDENT REPORTING

 

While cleaning the Tenant spaces, Contractor’s personnel will work behind locked
doors and will not admit anyone into the suite, except Contractor’s staff. The
only exception to the above is if Tenant personnel is still present and
instructs Contractor’s personnel to leave the door(s) unlocked. Upon completion
of nightly services, all lights will be turned off and the suite entrance
door(s) checked again to insure they are locked. The Owner’s Agent, building
engineering personnel or building security personnel will be notified
immediately of any incidents or irregularities witnessed or discerned by
Contractor’s personnel. In the event of an emergency or unusual occurrence which
adversely affects the life, health, safety, or security of persons or property
at the carious properties, Contractor’s personnel shall immediately notify
appropriate public safety authorities for emergency assistance, and shall notify
the Property Manager and other officials designated by Owner’s Agent. Contractor
will ensure that day janitors (or day personnel) will participate in quarterly
emergency preparedness drills with Building Staff as requested by Owner’s Agent.
Contractor’s personnel will be required to sign into and out of the building
when beginning or ending shifts and when/if leaving the Premises for any reason
in the middle of the work shift. Contractor’s personnel shall follow Owner’s
Agent’s procedures as designated for the secure use and storage of keys and/or
access cards, and at not time should any key and/or access card be taken off of
the premises of the building. Contractor’s employees shall all wear a
personalized company identification.

 

I. PERIODIC CLEANING SCHEDULES AND REPORTS

 

A schedule of periodic cleaning tasks is to be provided in writing to the
Owner’s Agent by Contractor within five (5) days of Owner’s Agent’s request.
Contractor shall furnish to Owner’s Agent a report which assesses Contractor’s
compliance in completing periodic cleaning tasks as described in the schedule
above and, if not complete, outline the means by which Contractor will complete
the work and its anticipated completion date.

 

J. LIGHTING

 

Contractor’s personnel to secure all lights as soon as possible each night. All
burnt out lights are to be reported to janitorial supervisor who will deliver a
list to Property Manager.

 

K. GREEN CLEANING

 

Contractor will follow the requirements for green cleaning (process, cleaning
supplies and equipment) as published by the United States Green Building Council
(“USGBC”) for its LEED-EB designation. Minimum requirements include:

 

1. Vacuum cleaners are certified by the Carpet and Rug Institute “Green Label”
Testing Program for vacuum cleaners and operate with a sound level of less than
70dBA. HEPA filtration vacuum cleaners are required.

 

2. Carpet extraction equipment used for restorative deep cleaning shall be
certified by the Carpet and Rug

 

3. Powered floor maintenance equipment, including electric and battery-powered
floor buffers and burnishers, shall be equipped with vacuums, guards and/or
other devices for capturing fine particulates and operate with a sound level of
less than 70dBA.

 

4. Automated scrubbing machines shall be equipped with variable-speed feed pumps
and on-board chemical metering to optimize the use of cleaning fluids.
Alternatively, scrubbing machines may use only tap water with no added cleaning
products.

 

5. Battery-powered equipment shall be equipped with environmentally preferable
gel batteries.

 

6. Powered equipment shall be ergonomically designed to minimize vibration,
noise and user fatigue.

 

7. Equipment shall be designed with safeguards, such as rollers or rubber
bumpers, to reduce potential damage to building surfaces.

 

8. Microfiber technology is in use for cleaning. Contractor will be responsible
for the cleaning of the microfiber cloths.

 

9. Chemical concentrates will be used with appropriate dilution control systems
to minimize use of chemicals wherever possible.

 

If applicable, Contractor will follow the requirements for green cleaning
(cleaning supplies) as published by the United States Green Building Council
(“USGBC”) for its LEED-EBOM designation. Minimum requirements include:

 

1. Hand soaps meet one or more of the following standards:

 

·            No anti-microbial agents (other than as a preservative) except
where required by health codes and other regulations (i.e. food service & health
care organizations).

·            Environmental Choice CCD-104 for hand cleaners and hand soaps.

·            Green Seal GS-41, for industrial and institutional hand cleaners.

 

2. Cleaning products meet one or more of the following standards:

 

·            Green Seal GS-37 for chemicals for general purpose, bathroom, glass
and carpet cleaning.

·            Environmental Choice CCD-110 for cleaning and degreasing compounds.

·            Environmental Choice CCD-146 for hard surface cleaners.

·            Environmental Choice CCD-147 for hard floors.

·            Environmental Choice CCD-148 for carpet and upholstery care.

 

3. Disinfectants, metal polish, floor finishes, strippers or other products not
addressed by 2. above meet one or more of the following standards:

 

·            Green Seal GS-40, for industrial and institutional floor care
products.

 

D-2

--------------------------------------------------------------------------------


 

·            Environmental Choice CCD-112 for digestion additives for cleaning
and odor control.

·            Environmental Choice CCD-113 for drain or grease trap additives.

·            Environmental Choice CCD-115 for odor control additives.

·            Environmental Choice CCD-147 for hard floors.

·            California Code of Regulations maximum allowable VOC levels for the
specific product category.

 

If applicable, Contractor will follow the requirements for green cleaning
(disposable supplies) as published by the United States Green Building Council
(“USGBC”) for its LEED-EBOM designation. Minimum requirements include:

 

1. Disposable janitorial paper products and trash bags meet the minimum
requirements of one or more of the following programs for the applicable product
category:

 

·            U.S. EPA Comprehensive Procurement Guidelines for janitorial paper
and plastic trash can liners.    Minimum requirements are:

 

·      Toilet paper at least 20-100% recovered fiber, including 20-60%
post-consumer recovered content.

·      Paper towels at least 40-100% recovered fiber, including 40-60%
post-consumer recovered content.

·      Facial tissue at least 10-100% recovered fiber, including 10-15%
post-consumer recovered content.

·      Napkins at least 30-100% recovered fiber, including 30-60% post-consumer
recovered content.

 

·            Paper towels and napkins are Green Seal GS-09.

·            Tissue paper is Green Seal GS-01.

·            Toilet tissue is Environmental Choice CCD-082.

·            Hand towels are Environmental Choice CCD-086.

·            Janitorial paper products are derived from rapidly renewable
resources or made from tree-free fibers.

·            Plastic trash can liners shall contain at least 10% recovered
content.

 

2. Microfiber technology is in use for cleaning. Contractor will be responsible
for the cleaning of the microfiber cloths.

 

Training and Reporting

 

Prior to performance of the Work, Contractor shall cause all Contractor Parties
to view the property’s on-line life safety training video, prepared by Building
Safety Solutions http://denvercitycenter.bssnet.com. Owner’s Agent will provide
directions on how to access site at Contractor’s request. Contractor agrees that
it is the sole responsibility of Contractor to ensure that Contractor Parties
view the property’s on-line life safety training video prior to performance of
Work.

 

The Green Cleaning program will include an ongoing training process to ensure
compliance with cleaning procedures and recycling requirements and to ensure
that the tools and products are being used effectively. The training process
will specifically include but not be limited to the following:

 

·            Training on the safe handling and disposal of cleaning chemicals,
including a plan for managing hazardous spills or mishandling incidents; and,

·            Training on the hazards, use, maintenance, disposal and recycling
of cleaning chemicals, dispensing equipment and packaging.

 

It will be the Contractor’s responsibility to design, implement and document the
training program.

The Green Cleaning program will include a reporting component to include:

·             Maintenance of a log for equipment purchase;

·             Equipment repair & maintenance; and,

·             Staff training;

·             Vendor specifications sheets for each type of equipment in use.

 

It will be the Contractor’s responsibility to design and implement the reporting
program and to keep it current at all times. Contractor will be required to
submit reports to Owner at Owner’s request, but no less frequently than
quarterly.

 

It will be Contractor’s responsibility to monitor any changes in the USGBC’s
requirements for cleaning chemicals and supplies associated with its LEED-EB
designation and to timely inform Owner of any such changes as well as any impact
the change may have on costs, supply requirements, and/or cleaning procedures.

 

II. GROUND FLOOR LOBBIES

 

A. NIGHTLY

 

1. UNCARPETED FLOORS

 

Hard-surfaced floors are to be dust mopped, to remove all loose dirt and then
damp mopped. Any spills or smudges shall be cleaned as needed. Remove any
foreign substances such as gum, grease or tar. The floor, when dry, will be even
in appearance and show no streaking from cleaning efforts. If rain mats are in
use because of inclement weather, they will be vacuumed, spot cleaned as
necessary and then stored appropriately.

 

2. CARPETED FLOORS

 

All carpeted floors are to be vacuumed. Care will be taken to vacuum in tight
areas and under any furniture. The use of electrical extension cords will not be
allowed. Carpet and baseboard will be spot-cleaned as necessary.

 

D-3

--------------------------------------------------------------------------------


 

3. WALLS AND DOORS

 

All doors, thresholds, kick plates, and jambs will be thoroughly cleaned as
necessary to remove all finger-marks, smudges and spills.

 

4. LOBBY GLASS

 

All glass windows, doors and directory board glass will be cleaned and left in a
bright condition free of streaks and dust.

 

5. ELEVATOR CAB DOORS, TRACKS, FLOORS AND THRESHOLDS

 

Elevator doors and cab walls will be damp-wiped and left in a clean condition
free of all dust and streaks. Elevator thresholds will be wiped clean and all
dirt and debris removed from door tracks, using a vacuum crevice attachment.
Spills and smudges will be cleaned so that the thresholds and tracks are left in
a bright, clean condition. All elevator floors will be dust mopped, to remove
all loose dirt and then damp mopped. If rain mats are in place because of
inclement weather, mats will be vacuumed. All emblems (on floors) and base will
be polished.

 

6. DUSTING -

 

All horizontal surfaces, including furniture tops and ledges within reach, will
be dusted. No feather dusters will be allowed.

 

7. EXTERIOR ENTRANCE

 

The exterior entrance will be swept clean and wet mopped. Any emblem inset into
the entrance will be polished.

 

8. MISCELLANEOUS

 

Signs, sign standards and security podium will be wiped clean and left free of
finger-marks and smudges. Bright metal work will be polished. Spot clean all
interior architectural metal finishes and granite wall surfaces.

 

9. PLANTERS

 

Inspect and maintain public area planters, removing any trash and debris that
may accumulate.

 

B. WEEKLY

 

1. DUSTING

 

All hard-surfaced floors will be dust mopped and then machine spray-buffed using
an electric buffing machine and the surface brought to a uniform shiny
appearance.

 

2. ELEVATOR CAB FLOORS

 

Elevator cab floors will be machine spray-buffed using an electric buffing
machine and brought to uniform shiny appearance.

 

3. WINDOW FRAMES

 

Window frames (interior and exterior) will be dusted and wiped down on both
horizontal and vertical surfaces to an 8’ height, removing all dust and spots.

 

C. MONTHLY

 

1. HIGH DUSTING

 

All high dusting beyond the reach of normal day to day dusting will be done
monthly including tops of revolving doors, drums and caps.

 

2. ARCHITECTURAL ALUMINUM FINISHES

 

Thoroughly clean all architectural aluminum fixtures.

 

3. WINDOW FRAMES

 

Thoroughly clean all window frames, vertical and horizontal surfaces, wipe dry,
leaving a spot free surface.

 

III. PUBLIC AREAS ABOVE GROUND FLOOR

 

A. NIGHTLY

 

1. CARPETED FLOORS

 

All carpeted floors are to be vacuumed. Care will be taken to vacuum in tight
areas and under any furniture. The use of electrical extension cords will not be
allowed. Carpet and baseboard will be spot-cleaned as necessary.

 

D-4

--------------------------------------------------------------------------------


 

2. UNCARPETED FLOORS

 

All hard-surfaced floors are to be mopped and maintained as needed to preserve a
uniformly clean appearance. Special attention will be given to insure that
edges, corners, small niches and areas behind doors will be cleaned.

 

3. WALLS

 

All walls will be spot-cleaned to remove all smudges, stains and hand marks.

 

4. DOORS AND JAMBS

 

All doors and jambs will be spot-cleaned to remove any hand marks, stains,
spills or smudges. When completed, doors and jambs shall have a uniform clean
appearance. Dust and remove debris from all metal door thresholds.

 

5. COMMON AREA GLASS AND METAL WORK

 

All glass and metal accessories, including signs, door hardware, frames, lobby
directories, etc. will be wiped clean and left in a uniformly clean condition.

 

6. DUSTING

 

Dust all accessories, ledges and other horizontal surfaces. No feather duster
will be allowed. Spot cleaning will be completed as necessary.

 

7. PLANTERS

 

Inspect and maintain all public area planters; remove any trash and debris that
may accumulate.

 

8. DRINKING FOUNTAINS

 

Clean and sanitize nightly, wipe dry leaving no spots.

 

B. MONTHLY

 

1. UNCARPETED FLOORS

 

All hard-surfaced floors will be wet-mopped, allowed to dry and then machine
spray-buffed.

 

C. ANNUALLY

 

1. UNCARPETED FLOORS

 

All hard-surfaced floors are to be stripped, removing all wax or other coatings
down to a bare clean surface. All marks or stains will be removed. Floors will
then be refinished and polished and left in a uniform bright condition. All
finish spills and splashes will be completely removed from baseboards, walls,
doors and jambs.

 

2. CEILING LIGHTING

 

Clean light diffusers; remove fingerprints from fixtures, ceiling and grid.

 

IV. RESTROOMS

 

A. NIGHTLY

 

1. FLOORS, BRIGHT-WORK, AND METAL FIXTURES

 

Floors will be swept clean and wet-mopped using a germicidal detergent
containing no deodorants. All watermarks and stains will be wiped from walls,
partitions, light switches, and metal fixtures. All bright-work, including
mirrors, will be cleaned or polished using only non-abrasive/non-acidic cleaning
materials.

 

2. CERAMIC FIXTURES

 

Scour, wash and disinfect all basins, shower stalls, toilet bowls and urinals
with a germicidal detergent solution free of any deodorants, including marble
and tile walls near the urinals. Special care will be taken to insure that areas
difficult to access, such as the underside of toilet bowls and urinals, will be
cleaned to prevent the building up of calcium and iron oxide deposits.

 

Wash both sides of all toilet seats with germicidal solution free of any
deodorants. No abrasive or acidic cleaning materials will be used. Leave all
surfaces spot free.

 

3. URINAL MODESTY SCREENS

 

Damp-wipe urinal modesty screens with germicidal solution free of any
deodorants. Surfaces are to dry with a uniform appearance, free of any streaks
or smudges. No abrasive or acidic cleaning materials will be used. Leave all
surfaces spot free.

 

D-5

--------------------------------------------------------------------------------


 

4. RESTROOM DOORS

 

All restroom doors will be damp-wiped to remove any hand marks from door and
door hardware. No abrasive or acidic cleaning materials will be used. Leave all
surfaces spot free.

 

5. GENERAL

 

It is the intention of these specifications to keep restrooms thoroughly clean
and not to use disinfectant to mask odors. All disinfectants will be deodorant
free.

 

6. TRASH REMOVAL

 

Remove all waste paper and refuse, including soiled sanitary napkins, to
designated areas. All receptacles are to be thoroughly cleaned and washed and
new liners installed. All liners shall conform to Landlord’s recycling program.

 

7. PRODUCT DISPENSERS

 

Fill toilet tissue and paper towel dispensers and holders, seat cover
containers, soap dispensers and sanitary napkin machines with Owner’s stock
nightly. Contractor shall not leave extra or partially used rolls of toilet
paper in restrooms. Care should be taken to inspect dispensing fixtures to
insure they are operating properly. Report any deficiencies to the Property
Manager.

 

B. WEEKLY

 

1. DUSTING

 

Dust the top edges of partitions, ledges, mirrors, HVAC diffusers, and return
air grills and other horizontal surfaces, including vents at bottom of walls.

 

2. PRODUCT DISPENSERS

 

Collect coins from sanitary napkin and tampon machines and deliver proceeds
wrapped in coin rolls to Property Manager.

 

C. MONTHLY

 

1. FLOOR DRAINS

 

Add one cup of water to all restroom floor drains.

 

D. QUARTERLY

 

1. FLOORS

 

Thoroughly clean and reseal all ceramic tile floors using approved sealers.

 

2. EXPOSED PLUMBING

 

Damp wipe all exposed plumbing (P-traps under sinks) leaving dust free.

 

V. TENANT AREAS

 

A. NIGHTLY

 

1. CARPETED FLOORS

 

All carpeted floors will be spot vacuumed nightly. Particular attention will be
given to vacuuming under desks. Spot clean as necessary.

 

2. UNCARPETED FLOORS

 

All hard-surfaced floors will be spot cleaned where necessary to remove spill
and smudges.

 

3. TRASH REMOVAL, RECYCLING PROGRAM, AND TRASH LINERS

 

All trash from wastebaskets and trash barrels or other trash, which is
identified as such, by signs or notices, will be removed from the premises and
deposited in the designated areas for trash. The contents of recycling
containers will be removed to the designated collection areas as required. Trash
liners will be replaced as necessary but in no event less than weekly. Clean and
sanitize trash and recycling containers as required. Owner’s recycling program
shall be adhered to and supported at all times.

 

4. COMPOSTING

 

Remove all composting in kitchen area and replace with bio degradable bags
provided by the tenant nightly. (Note: This will expand to other tenants during
the term of the contract.)

 

D-6

--------------------------------------------------------------------------------


 

B. WEEKLY

 

1. FURNITURE AND ACCESSORIES

 

Wipe file cabinets, telephones, furniture and accessories to remove spills,
smudges and streaks. Sanitize all telephone receivers. Polish desk and furniture
tops with appropriate polishing materials. Return chairs and waste baskets to
their proper positions.

 

Wipe with dust cloth all sides of furniture and legs on furniture. Wipe all
horizontal surfaces, including window sills, which are not dusted during the
nightly dusting. Dust all vinyl base.

 

2. THRESHOLDS

 

Clean and polish all metal door thresholds.

 

3. DOORS, JAMBS AND WALLS

 

All doors, jambs, walls and window mullions and glass partitions will be
spot-cleaned to remove streaks, smudges, hand marks and spills. Give particular
attention to areas such as doors, jambs and windows where it is reasonable to
expect hand marks will be present. Dust and remove debris from all metal door
thresholds.

 

C. MONTHLY

 

1. FURNITURE

 

Vacuum all upholstered furniture.

 

2. CARPETED FLOORS

 

All carpeted floor areas that are not accessible, but are easily visible will be
vacuumed with portable vacuums. For example, desk wells, areas around planters
and spaces between furniture. Thoroughly vacuum under and around all desks and
office furniture.

 

3. UNCARPETED FLOORS

 

Sweep, dust mop, wet mop, and spray buff all resilient and/or composite
floorings with mild detergent solution. Spot clean streaks, smudges and stains
as required. Floor should dry free of any streaks or smudges. Dust all vinyl
base.

 

D. QUARTERLY

 

1. HIGH DUSTING

 

All horizontal surfaces on furniture, ledges, wainscot, picture frames, wall
hangings, etc., that are beyond the reach of normal nightly dusting, will be
dusted.

 

2. UNCARPETED FLOORS

 

Shower-scrub or otherwise recondition all resilient or composition flooring to
provide a level of appearance equivalent to a completely refinished floor.

 

E. SEMI-ANNUALLY

 

1. HIGH DUSTING

 

All ceiling vents, vents located high on the walls or in ceilings, and light
fixtures will be dusted. Dust ceiling surfaces other than acoustical ceiling
material.

 

2. HORIZONTAL WINDOW BLINDS

 

Wipe down all vertical blinds at exterior windows as recommended by
manufacturer.

 

VI. BASEMENT / MAINTENANCE AREAS

 

A. NIGHTLY

 

1. UNCARPETED FLOORS

 

All public areas are to be swept using sweeping compound and then damp mopped.

 

B. MONTHLY

 

1. WALLS, DOORS AND JAMBS

 

All walls, doors and jambs will be spot-cleaned to remove all hand marks,
smudges, streaks and spills.

 

2. DUSTING

 

All horizontal surfaces, including equipment and furniture, will be dusted with
a dust cloth.

 

D-7

--------------------------------------------------------------------------------


 

C. SEMI-ANNUALLY

 

1. UNCARPETED FLOORS

 

All hard-surfaced floors are to be machine scrubbed. Finished floors other than
concrete will then be refinished with floor finish and left in a uniform bright
condition.

 

2. WALLS

 

All walls are to be wiped down with clear water, spot-cleaning where necessary.
Dry walls will be free of streaks and smudges.

 

VII. BUILDING EXTERIOR

 

A. DAILY / NIGHTLY

 

1. SIDEWALKS AND RELATED AREAS

 

Inspections of sidewalks and related areas will be made daily and any spills
will be cleaned with a sponge and appropriate cleaning material. Clean sidewalk
areas surrounding the building nightly.

 

2. STREET GUTTERS

 

Inspect gutters and remove large pieces of trash, broken glass, nails and other
debris.

 

3. EXTERIOR FACADE

 

Inspect building’s exterior facade for graffiti, spills, smudges and, if found,
clean with appropriate materials. Any spill, smudge or graffiti that cannot be
cleaned thoroughly shall be reported to the Property Manager. Stainless steel
and metal surfaces will be cleaned weekly. Stainless steel tops on the 18th
Street light boxes will be wiped down each morning prior to 8:00 AM each
weekday.

 

4. AREA AROUND TRASH COMPACTOR AND DUMPSTERS

 

Clean trash area in garage nightly.

 

B. WEEKLY

 

1. MAIL BOXES AND NEWS VENDING MACHINES

 

Mail boxes in front of the building and news vending machines located around the
building in various locations will have the tops and sides wiped clean with a
mild detergent. Additionally, vending machines will be aligned with each other,
relative to the curb, in an orderly manner.

 

C. MONTHLY

 

1. WINDOW FRAMES, LEDGES

 

Sweep with soft-bristled brush all horizontal window frames and ledges on the
exterior of building.

 

D. QUARTERLY

 

1. WINDOW FRAMES AND LEDGES

 

Clean all horizontal window frames and ledges on the exterior of the building.
Care will be taken to touch up the glass panes if the cleaning of the window
frames causes any smudges or streaks.

 

VIII. STAIRWELLS

 

1. All stairwells will be spot cleaned as necessary and maintained free of
debris.

 

IX. JANITOR CLOSETS, ENGINEERING AREA, AND STORAGE AREAS

 

1. All janitor’s closets, mop sinks, storage rooms or areas, restrooms,
lunchrooms and work areas, if applicable, provided by Property Manager for use
by Contractor personnel, will be kept clean and orderly at all times. Mop sinks
and the area immediately adjacent will be cleaned immediately after each use.
Mops shall not be left in water or buckets. Restrooms will be maintained in the
same condition as the public restrooms. Service areas will be spot cleaned as
necessary. Service area floors should be swept with a broom daily and dust
mopped no less than once per week. Finished floors will be stripped and
refinished. Empty trash from Engineering and Garage Manager’s Offices.

 

2. Damp mop all composition floors in storerooms and engineering offices.
Deodorize and disinfect as required.

 

3. High dusting of these areas including all pipes, ducts, conduit, ventilation
diffusers and grills and mechanical, electrical equipment exposed beneath the
hung ceilings outside the mechanical room equipment.

 

D-8

--------------------------------------------------------------------------------


 

X. DAY SERVICES

 

A. DAILY

 

1. The day janitors shall address all janitorial problems and requests that
arise during the day and shall perform the duties listed hereafter and any
additional duties as may be requested by the Property Manager.

 

2. Inspect and maintain main lobby and entrance to building: trash pickup,
ashtrays, spills, clean glass in the lobby doors (both main doors and garage
lobby doors) and vacuuming of rain mats when in use.

 

3. Inspect and maintain elevator cabs.

 

4. Install and remove rain mats as necessary.

 

5. Inspect and maintain lavatories as required checking for cleanliness and
adequacy of paper supplies. Fill product dispensers as required.

 

6. Inspect and maintain exterior of building four times per day.

 

7. Replace lamps in light fixtures as required. If lamp replacement does not
correct the lighting problem, notify building engineering staff of the problem.

 

B. WEEKLY

 

1. Clean and polish standpipe fire hose connections on the exterior of building.

 

2. Clean entrance glass doors, inside and out.

 

XI. VACANT AREAS

 

A. NIGHTLY

 

1. Inspect and maintain all vacant spaces and remove any trash that has
accumulated.

 

2. Ensure that all exterior windows and office/conference room glass are clean
of smudges.

 

3. All other vacant space work will be performed as additional services.

 

XII. BUILDING SPECIFIC

 

A. PLAZA

 

1. DAILY

 

a. Clean and empty trash receptacles and recycling bins regularly. Final clean
should take place prior to end of daily shift.

 

b. Patrol open areas for trash and debris.

 

c. Sweep and wipe down all planter horizontal surfaces to be free of dirt,
debris and stains.

 

d. Ensure that areas below planters, benches and around light boxes are clean of
trash and debris.

 

e. Ensure that all planter areas are free of trash. Rocks found in landscaped
areas should be returned to rock islands.

 

f. Bus stop areas (including Stout and 18th Street) should be cleaned, benches
wiped down and kept free of trash and debris.

 

g. Assist with maintaining organization of the Corner Bakery patio furniture.

 

h. Spring to Fall: Ensure that plaza patio furniture is clean and well
organized. Communicate any damage immediately to property management.

 

i. Assist with graffiti removal. Communicate with property management.

 

j. Assist with snow removal services. Plaza day porter must be able to operate
snow removal equipment.

 

k. Maintain smoking area along Stout Street. Empty ash urns into metal trash
containers. Empty main trash receptacles. Power wash as need during low traffic
periods.

 

l. Provide back up to dock day porter services and other services as needed.
This includes plaza paver removal and replacement.

 

2. WEEKLY

 

a. Ensure that paver joints are free of dirt and debris.

 

D-9

--------------------------------------------------------------------------------


 

b. Assist with hand watering planter boxes as needed.

 

c. Clean the exterior vertical surfaces of glass emergency exit structures
located on California and 17th Streets.

 

3. AS NEEDED

 

A. Power wash all plaza and building entry paver surfaces and surrounding
sidewalks to remove stains from snow melt residue, food spills and other items.
Wipe down and clean building exterior glass and metals from overspray. Power
washing unit is provided by the property.

 

B. DOCK

 

1. DAILY

 

a. Patrol all areas for trash and debris.

 

b. Sweep all horizontal surfaces as needed including all corners.

 

c. Wet Mop all dock high walkways and main hallway leading into the 707 17th
Street freight vestibule.

 

d. Dust all ledges and vertical surfaces including grease trap enclosure and
accessible ledges and piping.

 

e. Maintain areas surrounding the trash compactor and recycling containers.
Notify property management of any noticeable damage immediately.

 

f. Wipe down dock ramp pedestrian railing and traffic bollards.

 

g. Maintain dock storage areas and keep all equipment and supplies in a
well-organized manner.

 

h.  Assist with managing traffic as directed by the Dock Master. Perform back up
duties to Dock Master during breaks and between the hours of 3 PM — 5 PM (M-F).
Secure dock door at the end of the shift in coordination with the property
security vendor.

 

i. Assist plaza day porter with wiping down plaza mechanical equipment and
reporting any noticeable damage to property management immediately.

 

j. Provide back up to plaza day porter and other services as needed. This
includes plaza paver removal and replacement.

 

2. WEEKLY

 

a. Verify all drains are free of dirt and debris. Clean as needed.

 

b. Power scrub all dock high walkways at least weekly or more often as needed.

 

3. MONTHLY

 

A. Power wash all drive areas including the exterior dock ramp at least monthly
or more often as needed.

 

END OF SCHEDULE 2 — DESCRIPTION OF WORK

 

D-10

--------------------------------------------------------------------------------
